Exhibit 10.1

OFFICE/LABORATORY LEASE

BETWEEN

EMERY STATION WEST, LLC (LANDLORD)

AND

GRITSTONE ONCOLOGY, INC. (TENANT)

EmeryStation West

Emeryville, California



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 BASIC LEASE PROVISIONS

     1  

1.1

   BASIC LEASE PROVISIONS      1  

1.2

   ENUMERATION OF EXHIBITS AND RIDER      4  

1.3

   DEFINITIONS      4  

ARTICLE 2 PREMISES, TERM, FAILURE TO GIVE POSSESSION, AND PARKING

     12  

2.1

   LEASE OF PREMISES      12  

2.2

   TERM      12  

2.3

   FAILURE TO DELIVER POSSESSION      13  

2.4

   CONDITION OF PREMISES      13  

2.5

   PARKING      13  

2.6

   RENEWAL OPTIONS      14  

ARTICLE 3 RENT

     17  

ARTICLE 4 RENT ADJUSTMENTS AND PAYMENTS

     17  

4.1

   RENT ADJUSTMENTS      17  

4.2

   STATEMENT OF LANDLORD      18  

4.3

   BOOKS AND RECORDS      19  

4.4

   TENANT OR LEASE SPECIFIC TAXES      20  

ARTICLE 5 SECURITY

     20  

ARTICLE 6 SERVICES

     21  

6.1

   LANDLORD’S GENERAL SERVICES      21  

6.2

   UTILITIES AND JANITORIAL SERVICES      24  

6.3

   ADDITIONAL AND AFTER HOUR SERVICES      25  

6.4

   TELEPHONE SERVICES      25  

6.5

   DELAYS IN FURNISHING SERVICES      26  

6.6

   CHOICE OF SERVICE PROVIDER      27  

6.7

   SIGNAGE      27  

ARTICLE 7 USE OF PREMISES; LANDLORD’S ACCESS

     28  

7.1

   USE OF PREMISES      28  

7.2

   LANDLORD ACCESS TO PREMISES; APPROVALS      38  

7.3

   QUIET ENJOYMENT      39  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

7.4

   TENANT ACKNOWLEDGMENTS REGARDING PROPERTY      39  

7.5

   TRANSPORTATION DEMAND MANAGEMENT PROGRAM      40  

ARTICLE 8 MAINTENANCE

     41  

8.1

   LANDLORD’S MAINTENANCE      41  

8.2

   TENANT’S MAINTENANCE      41  

8.3

   SUDDEN WATER INTRUSION      42  

ARTICLE 9 ALTERATIONS AND IMPROVEMENTS

     42  

9.1

   TENANT ALTERATIONS      42  

9.2

   LIENS      44  

ARTICLE 10 ASSIGNMENT AND SUBLETTING

     44  

10.1

   ASSIGNMENT AND SUBLETTING      44  

10.2

   RECAPTURE      47  

10.3

   EXCESS RENT      47  

10.4

   TENANT LIABILITY      48  

10.5

   ASSUMPTION AND ATTORNMENT      48  

10.6

   PROCESSING EXPENSES      49  

10.7

   EFFECT OF IMPERMISSIBLE TRANSFER      49  

ARTICLE 11 DEFAULT AND REMEDIES

     49  

11.1

   DEFAULT      49  

11.2

   LANDLORD’S REMEDIES      50  

11.3

   ATTORNEY’S FEES      53  

11.4

   BANKRUPTCY      53  

11.5

   LANDLORD’S DEFAULT      54  

ARTICLE 12 SURRENDER OF PREMISES

     54  

12.1

   IN GENERAL      54  

12.2

   LANDLORD’S RIGHTS      55  

ARTICLE 13 HOLDING OVER

     55  

ARTICLE 14 DAMAGE BY FIRE OR OTHER CASUALTY

     56  

14.1

   SUBSTANTIAL UNTENANTABILITY      56  

14.2

   INSUBSTANTIAL UNTENANTABILITY      57  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

14.3

   RENT ABATEMENT      57  

14.4

   WAIVER OF STATUTORY REMEDIES      57  

ARTICLE 15 EMINENT DOMAIN

     57  

15.1

   TAKING OF WHOLE OR SUBSTANTIAL PART      57  

15.2

   TAKING OF PART      58  

15.3

   COMPENSATION      58  

ARTICLE 16 INSURANCE

     58  

16.1

   TENANT’S INSURANCE      58  

16.2

   FORM OF POLICIES      59  

16.3

   LANDLORD’S INSURANCE      59  

16.4

   WAIVER OF SUBROGATION      60  

16.5

   NOTICE OF CASUALTY      61  

ARTICLE 17 WAIVER OF CLAIMS AND INDEMNITY

     61  

17.1

   WAIVER OF CLAIMS      61  

17.2

   INDEMNITY      62  

17.3

   WAIVER OF CONSEQUENTIAL DAMAGES      62  

ARTICLE 18 RULES AND REGULATIONS

     63  

18.1

   RULES      63  

18.2

   ENFORCEMENT      63  

ARTICLE 19 LANDLORD’S RESERVED RIGHTS

     63  

ARTICLE 20 ESTOPPEL CERTIFICATE

     64  

20.1

   IN GENERAL      64  

20.2

   ENFORCEMENT      64  

ARTICLE 21 [INTENTIONALLY OMITTED]

     64  

ARTICLE 22 REAL ESTATE BROKERS

     65  

ARTICLE 23 MORTGAGEE PROTECTION

     65  

23.1

   SUBORDINATION AND ATTORNMENT      65  

23.2

   MORTGAGEE PROTECTION      66  

ARTICLE 24 NOTICES

     66  

ARTICLE 25 MISCELLANEOUS

     67  

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

25.1

   LATE CHARGES      67  

25.2

   NO JURY TRIAL; VENUE; JURISDICTION      68  

25.3

   NO DISCRIMINATION      68  

25.4

   FINANCIAL STATEMENTS      68  

25.5

   OPTION      69  

25.6

   TENANT AUTHORITY      69  

25.7

   LANDLORD AUTHORITY      69  

25.8

   ENTIRE AGREEMENT      69  

25.9

   MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE      69  

25.10

   EXCULPATION      69  

25.11

   ACCORD AND SATISFACTION      70  

25.12

   LANDLORD’S OBLIGATIONS ON SALE OF BUILDING      70  

25.13

   BINDING EFFECT      70  

25.14

   CAPTIONS      70  

25.15

   TIME; APPLICABLE LAW; CONSTRUCTION      71  

25.16

   FAILURE TO DISBURSE TENANT IMPROVEMENT ALLOWANCE      71  

25.17

   LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES      71  

25.18

   SECURITY SYSTEM      71  

25.19

   NO LIGHT, AIR OR VIEW EASEMENTS      71  

25.20

   RECORDATION      72  

25.21

   SURVIVAL      72  

25.22

   OFAC      72  

25.23

   INSPECTION BY A CASP IN ACCORDANCE WITH CIVIL CODE SECTION 1938      72  

25.24

   COUNTERPARTS      73  

25.25

   EXHIBITS AND RIDERS      73  

 

iv



--------------------------------------------------------------------------------

OFFICE/LABORATORY LEASE

ARTICLE 1

BASIC LEASE PROVISIONS

 

1.1

BASIC LEASE PROVISIONS

In the event of any conflict between these Basic Lease Provisions and any other
Lease provision, such other Lease provision shall control.

 

  (1)

BUILDING AND ADDRESS:

5959 Horton Street

Emeryville, California 94608

 

  (2)

LANDLORD AND ADDRESS:

Emery Station West, LLC

1120 Nye Street, Suite 400

San Rafael, California 94901

Notices to Landlord shall be addressed:

Emery Station West, LLC

c/o Wareham Property Group

1120 Nye Street, Suite 400

San Rafael, California 94901

With a copy to:

Stewart Ward & Josephson LLP

1601 Response Road, Suite 390

Sacramento, California 95815

Attention: Winnifred C. Ward, Esq.

And to:

Shartsis Friese LLP

One Maritime Plaza, 18th Floor

San Francisco, California 94901

Attention: Senior Real Estate Partner

 

1



--------------------------------------------------------------------------------

  (3)

TENANT AND NOTICE ADDRESS:

 

  (a)

Name and Entity:

Gritstone Oncology, Inc., a Delaware corporation

 

  (b)

Federal Tax Identification Number:

47-4859534

Tenant shall promptly notify Landlord of any change in the foregoing items.

 

  (c)

Notices to Tenant shall be addressed:

Prior to the Rent Commencement Date:

Gritstone Oncology, Inc.

5858 Horton Street, Suite 210

Emeryville, CA 94608

Attention: Chief Financial Officer

With a copy to:

Gritstone Oncology, Inc.

5858 Horton Street, Suite 210

Emeryville, CA 94608

Attention: Legal Department

On and after the Rent Commencement Date:

At the Premises

Attention: Chief Financial Officer

With a copy to:

At the Premises

Attention: Legal Department

(4) DATE OF LEASE: as of January 28, 2019

(5) INITIAL TERM: Commencing on the Commencement Date, and ending on the last
day of the one hundred twentieth (120th) full calendar month following the Rent
Commencement Date

(6) PROJECTED COMMENCEMENT DATE: Not later than five (5) business days after the
Date of Lease

(7) RENT COMMENCEMENT DATE: The earlier of (i) two hundred seventy (270) days
after the Commencement Date, and (ii) the date on which Tenant opens for
business in all or any part of the Premises.

 

2



--------------------------------------------------------------------------------

(8) EXPIRATION DATE: The last day of the 120th full calendar month following the
Rent Commencement Date

(9) MONTHLY BASE RENT:

 

PERIOD (MEASURED FROM

THE RENT

COMMENCEMENT DATE)

   MONTHLY BASE RENT      APPROXIMATE MONTHLY
RATE PER RENTABLE
SQUARE FOOT OF
PREMISES  

*Months 01 – 02

   $ 0.00      $ 0.00  

**Months 03 – 12

   $ 167,174.65      $ 4.85  

Months 13 – 24

   $ 172,189.89      $ 5.00  

Months 25 – 36

   $ 177,355.59      $ 5.15  

Months 37 – 48

   $ 182,676.26      $ 5.30  

Months 49 – 60

   $ 188,156.55      $ 5.46  

Months 61 – 72

   $ 193,801.25      $ 5.62  

Months 73 – 84

   $ 199,615.29      $ 5.79  

Months 85 – 96

   $ 205,603.75      $ 5.96  

Months 97 – 108

   $ 211,771.86      $ 6.14  

Months 109 – 120

   $ 218,125.02      $ 6.33  

 

*

Tenant shall not be required to pay Base Rent for the first 2 full calendar
months of the Initial Term following the Rent Commencement Date (the “Base Rent
Forgiveness Period”). All other Rent under this Lease, including without
limitation, payment of the Rent Adjustment Deposit (as hereinafter defined),
shall continue to be due and payable without abatement during the Base Rent
Forgiveness Period. The other provisions of this Section to the contrary
notwithstanding, Landlord and Tenant acknowledge that Base Rent for the Base
Rent Forgiveness Period would be the sum of $167,174.65 per month, and a total
of $334,349.30 (the “Total Base Rent Forgiveness Amount”), in the absence of the
forgiveness of the Base Rent for such period.

**

“Month 3” will include any partial calendar month following the Rent
Commencement Date if the Rent Commencement Date is other than the first (1st)
day of a calendar month, and in the event Month 3 includes any partial calendar
month, Tenant shall pay the prorated amount of Monthly Base Rent for such
partial calendar month pursuant to Article 3 in addition to the Monthly Base
Rent for the first full calendar month of the Term.

(10) RENTABLE AREA OF THE PREMISES: 34,469 square feet (which square footage
does not include square footage of the Terrace)

(11) PREMISES: The leasable area located on the third (3rd) floor of the
Building, as outlined on Exhibit A hereto, including the exclusive use of the
terrace on the north side of the Building (the “Terrace”), which Terrace is part
of the “Premises” for all purposes under this Lease, but the square footage of
which Terrace is not included in the Rentable Area of the Premises

 

3



--------------------------------------------------------------------------------

(12) TENANT’S USE OF PREMISES: Research and development laboratory use, and
general office use, and any other purposes incidental to the foregoing uses

(13) SECURITY DEPOSIT: $574,941.03, calculated to be equal to three (3) months
of Base Rent based on the average Base Rent amount during the Initial Term,
subject to reduction as more specifically defined in Article 5 hereof.

(14) TENANT’S PARKING RIGHTS: Two (2) unreserved parking rights in the Garage
(as defined below) for each 1,000 square feet of Rentable Area of the Premises
(i.e., 68 parking rights).

(15) BROKERS:

Landlord’s Broker: Kidder Mathews

Tenant’s Broker: JLL

(16) TENANT WORK ALLOWANCE: $4,032,873.00 (i.e., $117.00 per square foot of the
Rentable Area of the Premises)

 

1.2

ENUMERATION OF EXHIBITS AND RIDER

The Exhibits and Rider set forth below and attached to this Lease are
incorporated in this Lease by this reference:

 

  EXHIBIT A   

Outline of Premises

  EXHIBIT A-1   

Common Terrace

  EXHIBIT B   

Workletter Agreement

  EXHIBIT B-1   

Applicable Green Building Standards

  EXHIBIT B-2   

Base, Shell and Core

  EXHIBIT C-1   

Laboratory Rules and Regulations

  EXHIBIT C-2   

Rules and Regulations

  EXHIBIT D   

SNDA

  RIDER 1   

Commencement Date Agreement

 

1.3

DEFINITIONS

For purposes hereof, in addition to terms defined elsewhere in this Lease, the
following terms shall have the following meanings:

AFFILIATE: Any corporation or other business entity that is currently owned or
controlled by, owns or controls, or is under common ownership or control with
Tenant or Landlord, as the case may be.

 

4



--------------------------------------------------------------------------------

ARCHITECT: As defined in Section 2.1 of the Workletter.

BASE SHELL AND CORE: The shell of (i) the Premises, (ii) the floor of the
Building on which the Premises is located, and (iii) the Common Areas, as
defined in the Workletter and further described on Exhibit B-2 to this Lease.

BANKRUPTCY CODE: As defined in Section 11.3.

BUILDING: The building located at the address specified in Section 1.1(1). The
Building may include office, laboratory, medical, retail and other uses
consistent with equivalent high-quality research laboratory and office space
buildings in Emeryville and Berkeley, California.

CABLE: As defined in Section 8.2.

CITY: The City of Emeryville, California.

COMMENCEMENT DATE: The date determined in accordance with Article 2.

COMMON AREAS: All areas of the Project for the general common use or benefit of
the tenants of the Building, and their employees and invitees, or the public,
including the Common Terrace, the main lobby of the Building, the aerial walkway
from the Common Terrace to the existing bridge over the railroad tracks (which
existing bridge Tenant acknowledges is neither owned or controlled by Landlord),
as such areas currently exist and as they may be changed from time to time.

COMMON TERRACE: The common terrace on the 3rd floor of the Building, as shown by
the “hatched” area on Exhibit A-1.

CONTRACTOR: As defined in the Workletter.

DECORATION: Tenant Alterations which do not require a building permit and which
do not involve any of the structural elements of the Building, or any of the
Building’s systems, including its electrical, mechanical, plumbing, security,
heating, ventilating, air-conditioning, communication, and fire and life safety
systems.

DEFAULT: As defined in Section 11.1.

DEFAULT RATE: Two (2) percentage points above the rate then most recently
announced by Bank of America N.A. at its San Francisco main office as its base
lending reference rate, from time to time announced, but in no event higher than
the maximum rate permitted by Law.

EMERYSTATION CAMPUS: The Project, plus the office, medical and
laboratory/research buildings with ground floor office and/or retail spaces
located in Emeryville, California and owned by Landlord or Landlord’s
affiliates, and associated surface and garage parking as designated by Landlord
or Landlord’s affiliates from time to time, together with the fee and associated
interests in real property associated with such buildings, and the personal
property, fixtures, machinery, equipment, systems and apparatus located in or
used in conjunction with any of the foregoing.

 

5



--------------------------------------------------------------------------------

EXPIRATION DATE: The date specified in Section 1.1(8).

FORCE MAJEURE: Any accident, casualty, act of God, war or civil commotion,
strike or labor troubles, or any cause whatsoever beyond the reasonable control
of Landlord or Tenant, as applicable, including water shortages, energy
shortages or governmental preemption in connection with an act of God, a
national emergency, or by reason of Law, or by reason of the conditions of
supply and demand which have been or are affected by act of God, war or other
emergency; provided, however, in no event shall any of the forgoing excuse
Tenant from timely payment of any Rent or other sums due under this Lease.

GARAGE: The parking garage structure located at 6100 Horton Street.

GREEN BUILDING STANDARDS: One or more of the following: the U.S. EPA’s Energy
Star® Portfolio Manager, the Green Building Initiative’s Green Globes™ building
rating system, the U.S. Green Building Council’s Leadership in Energy and
Environmental Design (LEED®) building rating system, the ASHRAE Building Energy
Quotient (BEQ), the Global Real Estate Sustainability Benchmark (GRESB), or
other standard for high performance buildings adopted by Landlord with respect
to the Building or the Project, as the same may be revised from time to time.
The Green Building Standards applicable to the Tenant Work are set forth on
Exhibit B-1 to this Lease.

HAZARDOUS MATERIALS: As defined in Section 7.1(f).

HAZARDOUS MATERIALS LAWS: As defined in Section 7.1(f).

LAND: The parcel(s) of real estate on which the Building and Project are
located.

LANDLORD DELAY: As defined in Section 2.2(c).

LANDLORD INDEMNITEES: Collectively, Landlord, any Mortgagee or ground lessor of
the Property, the property manager and the leasing manager for the Property, and
their respective partners, members, directors, officers, agents and employees.

LANDLORD WORK: The construction or installation of the work, if any,
specifically described in the Workletter and exhibits attached hereto, including
the construction and installation of the Base Shell and Core.

LAWS OR LAW: All laws, ordinances, rules, regulations, other requirements,
orders, rulings or decisions adopted or made by any governmental body, agency,
department or judicial authority having jurisdiction over the Property, the
Premises or Tenant’s activities at the Premises and any covenants, conditions or
restrictions of record which affect the Property.

LEASE: This instrument and all exhibits and riders attached hereto, as may be
amended from time to time.

 

6



--------------------------------------------------------------------------------

LEASE YEAR: The twelve month period beginning on the first day of the first
month following the Rent Commencement Date (unless the Rent Commencement Date is
the first day of a calendar month in which case beginning on the Rent
Commencement Date), and each subsequent twelve month, or shorter, period until
the Expiration Date.

LEASEHOLD IMPROVEMENTS: As defined in Section 12.1.

MONTHLY BASE RENT: The monthly base rent specified in Section 1.1(9).

MORTGAGEE: Any holder of a mortgage, deed of trust or other security instrument
encumbering the Property.

NATIONAL HOLIDAYS: New Year’s Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day.

OPERATING EXPENSES: All costs, expenses and disbursements of every kind and
nature which Landlord shall pay or become obligated to pay in connection with
the management, operation, maintenance, and repair of the Building and the
Property, including, without limitation, property management fees not to exceed
three and one-half percent (31⁄2%) of Landlord’s gross receipts of rent from the
Property; costs and expenses of any capital improvement, installed in, or made
to, the Building after the Rent Commencement Date to the extent such capital
improvement reduces Operating Expenses, amortized over such period as is
reasonably determined by Landlord (but not less than the useful life of such
improvement), together with interest thereon at a rate reasonably determined by
Landlord; costs and expense of any capital improvement which is required under
any governmental law or regulation which was not promulgated, or which was
promulgated but was not applicable to the Building, as of the Rent Commencement
Date, amortized over such period as Landlord shall reasonably determine (but not
less than the useful life of such improvement), together with interest thereon
at a rate reasonably determined by Landlord); an equitable allocation of
management office expenses associated with the management office for the
Property (including, without limitation, office rent, supplies, equipment,
salaries, wages, bonuses and other compensation relating to employees of
Landlord or its agents engaged in the management, operation, repair, or
maintenance of the EmeryStation Campus); and, if applicable, the cost of
operating a fitness center and/or conference center that is available for use by
Tenant (which centers may be located in other buildings in the EmeryStation
Campus), as reasonably determined by Landlord. Operating Expenses shall not
include: (1) capital improvements made to the Property, except as expressly set
forth above; (2) repair, replacements and general maintenance and other costs
paid by proceeds of insurance or condemnation or by Tenant or other third
parties; (3) costs of alterations of the premises of tenants of the Project and
costs of preparing, improving or altering any space in preparation for occupancy
of any new or renewal tenant; (4) costs of goods or services to the extent
billed directly (whether by the service provider or Landlord) to Tenant or other
tenants of the Project, including payment for janitorial services and any other
utilities to the Premises; (5) costs of any equipment, services, utilities or
any other items of expense which are available solely to one or more retail
tenants of the Building and any utilities or other similar expenses incurred
directly by a retail tenant; (6) costs of any “tap fees” or any sewer or water
connection fees for the benefit of any particular tenant in the Building;
(7) costs to purchase or rent fine artwork or sculptures for the Project;
(8) compensation paid to clerks, attendants or

 

7



--------------------------------------------------------------------------------

other persons in commercial concessions operated by Landlord and/or all fees
paid to any parking facility operator (on- or off-site); (9) the cost of any
parking validations or credits not generally available to all tenants of the
Building; (10) expenses incurred by Landlord for use of any portions of the
Building to accommodate events including, but not limited to shows, promotions,
kiosks, displays, filming, photography, private events or parties, ceremonies
and advertising beyond the normal expenses otherwise attributable to providing
Building services; (11) the cost of any “tenant relations” parties, events or
promotion not consented to by Tenant in writing; (12) ground rental payments;
(13) depreciation and any other interest or financing charges, (14) interest and
principal payments on loans (except for loans for capital expenditures or
improvements which Landlord may include in Operating Expenses), mortgages on the
Property and other fees and expenses associated with such loans and mortgages;
(15) bad debt losses, rent losses and reserves for such losses; (16) any costs
incurred in connection with correcting defects in the Building structure due to
defective or illegal construction, or costs, fines or penalties incurred to
correct violations by Landlord or the Building of the requirements of any Laws
or insurance or utility company requirements if the violation existed and was
being enforced on the Rent Commencement Date; (17) costs or expenses incurred to
remove or remediate any Hazardous Materials from the Property whose presence
occurs or arises out of the acts or omissions of Landlord; (18) ground rental
payments; (19) real estate brokerage and leasing commissions; (20) advertising
and marketing expenses; (21) costs to the extent Landlord has been reimbursed
for the same by insurance proceeds, condemnation awards, third party warranties
or Tenant or other third parties (other than tenants’ reimbursement of Operating
Expenses); (22) expenses incurred in negotiating leases of tenants in the
Project or enforcing lease obligations of tenants in the Project, including
allowances, moving expenses, assumption of rent under existing leases and other
concessions and other costs incurred in leasing space in or procuring tenants
for the Building; (23) accounting or legal fees incurred in the negotiation of
leases with other Building tenants or in litigation with other Building tenants,
or costs and expenses incurred in connection with negotiations or disputes with
employees, consultants, management agents, leasing agents, purchasers or
mortgagees of the Building; (24) [reserved]; (25) Landlord’s general corporate
overhead or administrative expenses (except to the extent included in the
property management fees), including Landlord’s charitable or political
contributions; (26) costs relating to maintaining Landlord’s existence, either
as a corporation, partnership, or other entity, such as trustee’s fees, annual
fees, partnership organization or administration expenses, deed recordation
expenses, legal and accounting fees (other than with respect to Building
operations); (27) wages, salaries, fees, and fringe benefits paid to individuals
who are executive personnel or officers or partners of Landlord beyond the level
of portfolio manager; (28) any operating expenses representing an amount paid to
an affiliate of Landlord which is materially in excess of the amount which would
be paid in the absence of such relationship (not including the property
management fee); (29) late payments, charges and penalties paid by Landlord
unless attributable to Tenant’s default hereunder; and (30) costs directly
incurred in connection with a sale, financing, refinancing or transfer of all or
any portion of the Project (except as provided for in the definition of Taxes,
below). If any Operating Expense, though paid in one year, relates to more than
one calendar year, at the option of Landlord such expense may be proportionately
allocated among such related calendar years; provided that only those periods
falling within the Term of this Lease shall be allocated to Tenant. Operating
Expenses for the Property that are not, in Landlord’s reasonable discretion,
allocable solely to either the office, laboratory or retail portion of the
Building shall be equitably allocated by Landlord between/amongst such uses. The
above enumeration of services and facilities shall not be deemed to impose an
obligation on Landlord to make available or provide such services or facilities
except to the extent if any that Landlord has specifically agreed elsewhere in
this Lease to make the same available or provide the same.

 

8



--------------------------------------------------------------------------------

PREMISES: The space located in the Building described in Section 1.1 and as
depicted on Exhibit A attached hereto.

PROJECT or PROPERTY: The Project consists of the office and laboratory/research
building located at the street address specified in Section 1.1(1), and
associated surface and garage parking as designated by Landlord from time to
time, landscaping and improvements, together with the Land, any associated
interests in real property, and the personal property, fixtures, machinery,
equipment, systems and apparatus located in or used in conjunction with any of
the foregoing. The Project may also be referred to as the Property.

PROJECTED COMMENCEMENT DATE: The date specified in Section 1.1(6).

REAL PROPERTY: The Property excluding any personal property.

RENT: Collectively, Monthly Base Rent, Rent Adjustments and Rent Adjustment
Deposits, and all other charges, payments, late fees or other amounts required
to be paid by Tenant under this Lease.

RENT ADJUSTMENT: Any amounts owed by Tenant for payment of Operating Expenses
and/or Taxes. The Rent Adjustments shall be determined and paid as provided in
Article 4.

RENT ADJUSTMENT DEPOSIT: An amount equal to Landlord’s estimate of the Rent
Adjustment attributable to each month of the applicable calendar year (or
partial calendar year) during the Term, as provided in Article 4.

RENT COMMENCEMENT DATE: The date determined pursuant to Section 1.1(7).

RENTABLE AREA OF THE PREMISES: The amount of square footage set forth in
Section 1.1(10), which amount may change from time to time due to Landlord’s
remeasurement of the Premises upon a physical change in the size of the Premises
or the Building, provided such change does not result in any change to the
Monthly Base Rent set forth in Section 1.1(8) above. Landlord and Tenant
acknowledge and agree that the Rentable Area of the Premises does not and shall
not include the area of the Terrace, even though the Terrace is considered part
of the Premises for all other purposes under this Lease. Landlord shall not be
permitted to remeasure the Premises during the Term, except as expressly set
forth herein.

SECURITY DEPOSIT: The funds specified in Section 1.1(13), if any, deposited by
Tenant with Landlord as security for Tenant’s performance of its obligations
under this Lease.

STANDARD OPERATING HOURS: Monday through Friday from 8:00 A.M. to 6:00 P.M. and
Saturdays from 9:00 A.M. to 1:00 P.M., excluding National Holidays.

 

9



--------------------------------------------------------------------------------

SUSTAINABILITY PRACTICES: The operations and maintenance practices for the
Building, whether incorporated into the Building’s Rules and Regulations,
construction rules and regulations or separate written sustainability policies
of Landlord with respect to the Building or the Project, as the same may be
revised from time to time so long as such revisions do not materially and
negatively impact Tenant’s use of or access to the Premises, addressing, among
other things: energy efficiency; energy measurement and reporting; water usage;
recycling, composting, and waste management; indoor air quality; and chemical
use.

SUBSTANTIALLY COMPLETE or SUBSTANTIAL COMPLETION: The completion of the Base
Shell and Core in material compliance with all applicable Laws and the
specifications set forth on Exhibit B-2 to this Lease, except for minor
insubstantial details of construction, decoration or mechanical adjustments
which remain to be done, if any, the non-completion of which do not materially
interfere with Tenant’s use of the Premises for the ordinary conduct of Tenant’s
business. Substantial Completion shall be deemed to have occurred
notwithstanding a requirement to complete “punchlist” or similar minor
corrective work.

TAXES: All federal, state and local governmental taxes, assessments, license
fees and charges of every kind or nature, whether general, special, ordinary or
extraordinary, which Landlord shall pay or become obligated to pay because of or
in connection with the ownership, leasing, management, or operation of the
Property or any of its components (including any personal property used in
connection therewith) or Landlord’s business of owning and operating the
Property, which may also include any rental, revenue, general gross receipts or
similar taxes levied in lieu of or in addition to general real and/or personal
property taxes. For purposes hereof, Taxes for any year shall be Taxes which are
assessed for any period of such year (based upon the Building being fully
completed and the Property being fully assessed), whether or not such Taxes are
billed and payable in a subsequent calendar year. There shall be included in
Taxes for any year the amount of all fees, costs and expenses (including
reasonable attorneys’ fees) paid by Landlord during such year in seeking or
obtaining any refund or reduction of Taxes. Taxes for any year shall be reduced
by the net amount of any tax refund received by Landlord attributable to such
year. If a special assessment payable in installments is levied against any part
of the Property, Taxes for any year shall include only the installment of such
assessment and any interest payable or paid during such year. Taxes shall be
determined without reference to any abatement or exemption from or credit
against Taxes applicable to all or part of the Property due to the tax-exempt
status of a tenant or tenants of the Property. Notwithstanding the foregoing to
the contrary, “Taxes” shall not include (i) any excess profits taxes, franchise
taxes, gift taxes, capital stock taxes, inheritance and succession taxes,
recordation and transfer taxes, estate taxes, federal and state income taxes, or
other taxes to the extent applicable to Landlord’s general or net income (as
opposed to rents or receipts attributable to operations at the Project), (ii)
any tax paid by any other tenant in the Project in connection with its personal
property located in the Project, (iii) any expense for which Tenant is
responsible pursuant to any provision of this Lease, whether or not Tenant pays
such expense to Landlord directly, (iv) any taxes attributable to the
construction of additional square footage or rentable area in the Building
unless Tenant’s Share of the Building is appropriately adjusted to reflect such
addition,, except that if a change occurs in the method of taxation resulting in
whole or in part in the substitution of any such taxes, or any other assessment,
for any Taxes as above defined, such substituted taxes or assessments shall be
included in the Taxes. Tenant and Landlord acknowledge that

 

10



--------------------------------------------------------------------------------

Proposition 13 was adopted by the voters of the State of California in the June,
1978 election and that assessments, taxes, fees, levies and charges may be
imposed by governmental agencies for such purposes as fire protection, street,
sidewalk, road, utility construction and maintenance, refuse removal and for
other governmental services which may formerly have been provided without charge
to property owners or occupants. It is the intention of the parties that all new
and increased assessments, taxes, fees, levies and charges due to any cause
whatsoever are to be included within the definition of Taxes for purposes of
this Lease.

TENANT ADDITIONS: Collectively, Tenant Work and Tenant Alterations.

TENANT ALTERATIONS: Any alterations, improvements, additions, installations or
construction in or to the Premises or any Building systems serving the Premises
(excluding Base Shell and Core or Tenant Work); and any supplementary
air-conditioning systems installed by Landlord or by Tenant at Landlord’s
request pursuant to Section 6.1(b).

TENANT INDEMNITEES: As defined in Section 17.2(b).

TENANT PARTY OR TENANT PARTIES: As defined in Section 7.1(f)(1)(x).

TENANT WORK: The construction or installation of the work specifically described
in the Workletter (other than the Base Shell and Core), and all work installed
or furnished to the Premises by Tenant, if any, pursuant to the Workletter.

TENANT’S SHARE: The percentage that represents the ratio of the Rentable Area of
the Premises to the Rentable Area of the Building, as reasonably determined by
Landlord from time to time. Tenant acknowledges that the Rentable Area of the
Premises or Building may change as a result of Tenant leasing additional space
within the Building or a change in the physical layout of the Building,
respectively. Notwithstanding anything herein to the contrary, Landlord may
equitably adjust Tenant’s Share for all or part of any item of expense or cost
reimbursable by Tenant that relates to a repair, replacement, or service that
benefits only the Premises or only a portion of the Building and/or the Project
or that varies with the occupancy of the Building and/or the Project.

TERM: The initial term of this Lease commencing on the Commencement Date and
expiring on the Expiration Date, and extension of the initial term, if any.

TERMINATION DATE: The Expiration Date or such earlier date as this Lease
Terminates or Tenant’s right to possession of the Premises terminates.

TERRACE: The area defined in Section 1.1(11).

WORKLETTER AGREEMENT: The Agreement regarding the manner of completion of Tenant
Work set forth on Exhibit B attached hereto.

 

11



--------------------------------------------------------------------------------

ARTICLE 2

PREMISES, TERM, FAILURE TO GIVE POSSESSION, AND PARKING

 

2.1

LEASE OF PREMISES

(a) Landlord hereby leases to Tenant and Tenant hereby leases from Landlord the
Premises for the Term and upon the terms, covenants and conditions provided in
this Lease. The parties acknowledge and agree that the Rentable Area set forth
in this Lease has been conclusively determined and is deemed final for the
purposes of this Lease.

(b) Tenant shall have the non-exclusive right to use of the shared amenities for
the EmeryStation Campus, as they may exist from time to time, such as the
conference room and the employee exercise center, etc., in accordance with the
standard Building policy regulating such usage.

 

2.2

TERM

(a) Initial Term. The “Commencement Date” shall be (i) the date on which
Landlord has Substantially Completed the Base Shell and Core and tendered
possession of the Premises to Tenant; or (ii) any earlier date upon which
Tenant, with Landlord’s written permission, takes possession of any portion of
the Premises to commence construction of the Tenant Work.

(b) Commencement Date Agreement. Within thirty (30) days following the
occurrence of the Rent Commencement Date, Landlord and Tenant shall enter into
an agreement (the form of which is attached hereto as Rider 1) confirming the
Commencement Date, the Rent Commencement Date and the Expiration Date. If Tenant
fails to timely enter into such agreement, then the Commencement Date, the Rent
Commencement Date and the Expiration Date shall be the dates designated by
Landlord in such agreement.

(c) Landlord Delay. Notwithstanding anything to the contrary contained in this
Lease, the Rent Commencement Date shall be extended by any periods of Landlord
Delay. The term “Landlord Delay” shall mean each day that the completion of the
Tenant Work is delayed by any of the following:

(1) Special work, changes, alterations, additions, or any changes requested or
made by Landlord in the design or finish in any part of the Premises after
approval of the Working Drawings (as described in the Workletter Agreement); or

(2) The performance or completion by Landlord or any person engaged by Landlord
of any work in or about the Premises that materially interferes with the
construction of the Tenant Work; or

No Landlord Delay shall be deemed to occur unless and until Tenant provides
written notice to Landlord, in compliance with the notice provisions of this
Lease, claiming that such delay(s) occurred and specifying in detail the action
or inaction on the part of Landlord which is the basis for such claim. If such
action or inaction is not cured by Landlord by the date which is one
(1) business day after Landlord’s receipt of such notice (the “Cure Date”), and
Tenant proves that such action or inaction did actually cause a delay in
completion of the Tenant

 

12



--------------------------------------------------------------------------------

Work, the Landlord Delay as set forth in such notice shall be deemed to have
occurred commencing as of the date after the Cure Date and continuing for the
number of days the inaction or action claimed by Tenant in such notice remains
uncured and actually and directly causes a delay in completion of the Tenant
Work beyond such date. Furthermore, Tenant shall provide Landlord with written
notice of any delay due to Force Majeure within three (3) days of the occurrence
thereof, and Tenant’s failure to provide Landlord with such written notice shall
constitute Tenant’s waiver of such Force Majeure delay.

 

2.3

FAILURE TO DELIVER POSSESSION

If the Premises is not delivered to Tenant with the Base Shell and Core
Substantially Completed by the Projected Commencement Date for any reason,
Landlord shall not be liable for any claims, damages or liabilities by reason
thereof, nor affect the validity of this Lease or the obligations of Tenant
hereunder; provided that if, for any reason, possession of the Premises with the
Base Shell and Core Substantially Completed is not so delivered to Tenant by the
date that is forty-five (45) days after the Projected Commencement Date (the
“Outside Delivery Date”), then Tenant may, by written notice to Landlord given
before possession of the Premises is so delivered to Tenant (but given not later
than ten (10) business days after the Outside Delivery Date), terminate this
Lease.

 

2.4

CONDITION OF PREMISES

Tenant shall notify Landlord in writing within one (1) year after the
Commencement Date of any defects (including latent defects) in the Premises or
the Building claimed by Tenant or in the materials or workmanship furnished by
Landlord in completing the Base Shell and Core. A “latent defect” is a defect in
the Base Shell and Core that would not ordinarily be observed during a
walk-through inspection. Except for defects stated in such notice, Tenant shall
be conclusively deemed to have accepted the Premises “AS IS” in the condition
existing on the date Tenant first takes possession, and to have waived all
claims relating to the condition of the Premises subject to Landlord’s ongoing
maintenance, repair and replacement obligations. Landlord shall proceed
diligently to correct the defects stated in such notice unless Landlord disputes
the existence of any such defects. In the event of any dispute as to the
existence of any such defects, the decision of the Architect shall be final and
binding on the parties. No agreement of Landlord to alter, remodel, decorate,
clean or improve the Premises or the Real Property and no representation
regarding the condition of the Premises or the Real Property has been made by or
on behalf of Landlord to Tenant, except as may be specifically stated in this
Lease or in the Workletter.

 

2.5

PARKING

During the Term, Tenant may use the number of spaces specified in
Section 1.1(14) (“Tenant’s Parking Rights”) for parking at the standard
prevailing monthly rates being charged from time to time by Landlord or its
parking operator without regard to discounts provided to any other occupants of
the Building. The current standard rate is $145.00 per space, per month. All
such parking shall be located in the Garage and shall be leased by Tenant at
then quoted rates for unreserved parking. Notwithstanding the prior sentence,
the cost of Tenant’s parking during the first twelve (12) months of the Lease
Term shall be billed at seventy-five percent (75%) of

 

13



--------------------------------------------------------------------------------

such quoted rate. To the extent available, additional monthly parking may be
provided by Landlord (or an Affiliate of Landlord) to Tenant, at Landlord’s or
Landlord’s Affiliate’s reasonable discretion, to the extent stalls are available
and not committed to other tenants or purposes on the EmeryStation Campus. In
the event Tenant fails at any time to pay the full amount of such parking
charges within ten (10) days after demand therefor, Tenant’s Parking Rights
shall be reduced to the extent of Tenant’s failure to pay for any such parking.
The locations and type of parking (including, without limitation, valet parking,
if any) within the Garage shall be designated by Landlord or Landlord’s parking
operator from time to time, so long as Tenant has use of the number of spaces
specified in Section 1.1(14) on an unreserved basis at unreserved rates in the
Garage. Tenant acknowledges and agrees that (a) the parking spaces serving the
Project may include tandem or valet parking and a mixture of spaces for compact
vehicles as well as full-size passenger automobiles, and (b) Tenant shall not
use parking spaces for vehicles larger than the striped size of the parking
spaces, nor shall Tenant park cars overnight (other than if an employee of
Tenant is working overnight at the Premises or traveling). All vehicles
utilizing Tenant’s Parking Rights shall prominently display identification
stickers or other markers, and/or have passes or keycards for ingress and
egress, as may be reasonably required and provided by Landlord or its parking
operator from time to time at Landlord’s sole cost and expense. Tenant shall
comply with any and all reasonable parking rules and regulations from time to
time established by Landlord or Landlord’s parking operator, including a
requirement that Tenant pay to Landlord or Landlord’s parking operator a charge
for loss and replacement of passes, keycards, identification stickers or
markers, and for any and all loss or other damage caused by persons or vehicles
related to use of Tenant’s Parking Rights. Tenant shall not allow any vehicles
using Tenant’s parking spaces to be parked, loaded or unloaded except in
accordance with this Section, including in the areas and in the manner
designated by Landlord or its parking operator for such activities. If any
vehicle is using the parking or loading areas contrary to any provision of this
Section, Landlord or its parking operator shall have the right, in addition to
all other rights and remedies of Landlord under this Lease, to remove or tow
away the vehicle without prior notice to Tenant, and the reasonable cost thereof
shall be paid to Landlord within ten (10) days after notice from Landlord.

 

2.6

RENEWAL OPTIONS

(a) Tenant shall have the option to renew this Lease (“Renewal Option”) with
respect to the entirety of the Premises for two (2) consecutive additional terms
of five (5) years each (each a “Renewal Term”), commencing upon expiration of
the initial Term or the first Renewal Term, as applicable. Each Renewal Option
must be exercised, if at all, by written notice given by Tenant to Landlord not
earlier than fifteen (15) months and not later than nine (9) months prior to
commencement of the Renewal Term. If Tenant properly exercises a Renewal Option,
then references in this Lease to the Term shall be deemed to include the Renewal
Term. Tenant’s rights under this Section 2.6 shall, at the option of Landlord,
be null and void and Tenant shall have no right to renew this Lease if on the
date Tenant exercises a Renewal Option or on the date immediately preceding the
commencement date of a Renewal Term a Default beyond the applicable cure period
shall have occurred and be continuing hereunder.

 

14



--------------------------------------------------------------------------------

(b) If Tenant properly exercises a Renewal Option, then during such Renewal Term
all of the terms and conditions set forth in this Lease as applicable to the
Premises during the initial Term shall apply during the Renewal Term, including
without limitation the obligation to pay Rent Adjustments, except that
(i) Tenant shall accept the Premises in their then “as-is” state and condition
and Landlord shall have no obligation to make or pay for any improvements to the
Premises, and (ii) during the Renewal Term the Monthly Base Rent payable by
Tenant shall be the Fair Market Value during the Renewal Term as hereinafter set
forth.

(c) For purposes of this Section, the term “Fair Market Value” shall mean the
rental rate, additional rent adjustment and other charges and increases, if any,
for equivalent high-quality research laboratory and office space comparable in
size, location and quality of the Premises under primary lease (and not
sublease) to new or renewing tenants in Emeryville and Berkeley, California, for
a comparable term with base rent adjusted for the relative tenant improvement
allowance, if applicable, and other concessions, if applicable, and taking into
consideration such amenities as existing improvements and non-removable fixtures
in place at the time of such renewal (but not including the value of any Tenant
Additions made to the Premises following the Commencement Date and the
completion of Tenant’s initial build-out), view, floor on which the Premises are
situated and the like, situated in comparable science/laboratory and office
buildings in Emeryville or Berkeley.

(d) If Tenant properly exercises a Renewal Option, then Landlord, by notice to
Tenant not later than six (6) months prior to commencement of the Renewal Term,
shall indicate Landlord’s determination of the Fair Market Value. Tenant, within
fifteen (15) days after the date on which Landlord provides such notice of the
Fair Market Value shall either (i) give Landlord final binding written notice
(“Binding Notice”) of Tenant’s acceptance of Landlord’s determination of the
Fair Market Value, or (ii) if Tenant disagrees with Landlord’s determination,
provide Landlord with written notice of Tenant’s election to submit the Fair
Market Value to binding arbitration (the “Arbitration Notice”). If Tenant fails
to provide Landlord with either a Binding Notice or Arbitration Notice within
such fifteen (15) day period. Landlord shall send Tenant a second written notice
specifying the Fair Market Rent (the “Second FMV Notice”) and such Second FMV
Notice shall include the following: “FAILURE TO ACCEPT SAID FAIR MARKET RENT
AMOUNT IN WRITING OR DISPUTE SUCH AMOUNT BY SUBMITTING TO ARBITRATION IN
ACCORDANCE WITH SECTION 2.8(d) OF THE LEASE WITHIN TEN (10) DAYS SHALL BE DEEMED
TENANT’S AGREEMENT TO PAY SUCH AMOUNT DURING THE RENEWAL TERM.” If Tenant fails
to provide Landlord with either a Binding Notice or Arbitration Notice within
ten (10) days after receiving the Second FMV Notice, Tenant shall have been
deemed to have given the Binding Notice. If Tenant provides or is deemed to have
provided Landlord with a Binding Notice, Landlord and Tenant shall enter into
the Renewal Amendment (as defined below) upon the terms and conditions set forth
herein.

(e) If the parties are unable to agree upon the Fair Market Value for the
Premises within ten (10) days after Landlord’s receipt of the Arbitration
Notice, Fair Market Value as of commencement of the Renewal Term shall be
determined as follows:

(1) Within twenty (20) days after the date Tenant delivers the Arbitration
Notice, Tenant, at its sole expense, shall obtain and deliver in writing to
Landlord a determination of the Fair Market Value for the Premises for a term
equal to the Renewal Term from a broker or appraiser (“Tenant’s broker”)
licensed in the State of California and engaged in the science/laboratory and
office leasing markets in Emeryville and Berkeley, California, for at

 

15



--------------------------------------------------------------------------------

least the immediately preceding five (5) years. If Landlord accepts such
determination, Landlord shall provide written notice thereof within ten
(10) days after Landlord’s receipt of such determination and the Base Rent for
the Renewal Term shall be adjusted to an amount equal to the Fair Market Value
determined by Tenant’s broker. Landlord shall be deemed to have rejected
Tenant’s determination if Landlord fails to respond within the ten (10) day
period.

(2) If Landlord provides notice that it rejects, or is deemed to have rejected,
such determination, within twenty (20) days after receipt of the determination
of Tenant’s broker, Landlord shall designate a broker or appraiser (“Landlord’s
broker”) licensed in the State of California and possessing the qualifications
set forth in (1) above. Landlord’s broker and Tenant’s broker shall mutually
agree upon a third broker, similarly qualified and who is not then or has not
previously acted for either party, within five (5) days after the appointment of
Landlord’s broker (“Neutral Broker”).

(3) The Neutral Broker shall determine the Fair Market Value for the Premises as
of the commencement of the Renewal Term within fifteen (15) days after the
appointment of such Neutral Broker by choosing the determination of the
Landlord’s broker that was set forth in the initial notice delivered by Landlord
pursuant to Section 2.6(d) or the Tenant’s broker that was delivered pursuant to
Section 2.6(e)(1), whichever is closer to its own determination of Fair Market
Value. The decision of the Neutral Broker shall be binding on Landlord and
Tenant.

(f) Landlord shall pay the costs and fees of Landlord’s broker in connection
with any determination hereunder, and Tenant shall pay the costs and fees of
Tenant’s broker in connection with such determination as well as the costs and
fees of any broker who assists Tenant in the renewal. The costs and fees of the
Neutral Broker shall be paid one-half by Landlord and one-half by Tenant.

(g) If the amount of the Fair Market Value has not been determined pursuant to
this Section 2.6 as of the commencement of the Renewal Term, then Tenant shall
continue to pay the Base Rent in effect during the last month of the initial
Term until the amount of the Fair Market Value is determined. When such
determination is made, Tenant shall pay any deficiency to Landlord within ten
(10) days following Landlord’s written demand or Landlord shall refund any
overpayment to Tenant within ten (10) days following Tenant’s written demand.

(h) If Tenant is entitled to and properly exercises its Renewal Option, upon
determination of Fair Market Value pursuant to this Section 2.6, Landlord shall
prepare an amendment (the “Renewal Amendment”) to reflect changes in the Base
Rent, Term, Expiration Date and other appropriate terms. The Renewal Amendment
shall be sent to Tenant within a reasonable time after determination of Fair
Market Value and, provided the same is accurate, Tenant shall execute and return
the Renewal Amendment to Landlord within ten (10) days after Tenant’s receipt of
same, but an otherwise valid exercise of the Renewal Option shall be fully
effective whether or not the Renewal Amendment is executed.

 

16



--------------------------------------------------------------------------------

ARTICLE 3

RENT

From and after the Rent Commencement Date, Tenant shall pay to Landlord at the
address specified in Section 1.1(2), or to such other persons, or at such other
places designated by Landlord, without any prior demand therefor in immediately
available funds and without any deduction or offset whatsoever (except as
otherwise provided herein), Rent, including Monthly Base Rent and Rent
Adjustments in accordance with Article 4, during the Term. Monthly Base Rent
shall be paid monthly in advance on or prior to the tenth (10th) day of each
month of the Term, except that the first installment of Monthly Base Rent shall
be paid by Tenant to Landlord concurrently with Tenant’s execution of this
Lease. Monthly Base Rent shall be prorated for partial months within the Term.
Tenant’s covenant to pay Rent shall be independent of every other covenant in
this Lease.

ARTICLE 4

RENT ADJUSTMENTS AND PAYMENTS

 

4.1

RENT ADJUSTMENTS

(a) From and after the Rent Commencement Date, Tenant shall pay to Landlord Rent
Adjustments with respect to each calendar year (or partial calendar year in the
case of the year in which the Rent Commencement Date and the Termination Date
occur) as follows:

(1) The Rent Adjustment Deposit representing Tenant’s Share of Operating
Expenses for the applicable calendar year (or partial calendar year), monthly
during the Term with the payment of Monthly Base Rent;

(2) The Rent Adjustment Deposit representing Tenant’s Share of Taxes for the
applicable calendar year (or partial calendar year), monthly during the Term
with the payment of Monthly Base Rent; and

(3) Any Rent Adjustments due in excess of the Rent Adjustment Deposits in
accordance with Section 4.2. Rent Adjustments due from Tenant to Landlord for
any calendar year (or partial calendar year) shall be Tenant’s Share of
Operating Expenses for such calendar year (or partial calendar year) and
Tenant’s Share of Taxes for such calendar year (or partial calendar year).

(b) On or before the beginning of each calendar year or with Landlord’s
Statement (as defined in Section 4.2 below), Landlord shall estimate and notify
Tenant in writing of its estimate of the amount of Operating Expenses and Taxes
payable by Tenant for such calendar year. Prior to the first determination by
Landlord of the amount of Operating Expenses and Taxes for the first calendar
year during the Term, Landlord may estimate such amounts in the foregoing
calculation. Landlord shall have the right from time to time during any calendar
year (but not more often than once in any calendar year) to provide a new or
revised estimate of Operating Expenses and/or Taxes and to notify Tenant in
writing thereof, of corresponding adjustments in Tenant’s Rent Adjustment
Deposit payable over the remainder of such year, and of the amount or revised
amount due allocable to months preceding such change. The last

 

17



--------------------------------------------------------------------------------

estimate by Landlord shall remain in effect as the applicable Rent Adjustment
Deposit unless and until Landlord notifies Tenant in writing of a change, which
notice may be given by Landlord from time to time during any calendar year
throughout the Term (but not more often than once in any calendar year).

(c) For purposes of determining Rent Adjustments, if the Building or Property is
not fully occupied during all or a portion of any calendar year during the Term,
Landlord shall make appropriate adjustments to the variable components of
Operating Expenses for such calendar year (or partial calendar year), employing
sound accounting and management principles consistently applied, to determine
the amount of Operating Expenses that would have been paid or incurred by
Landlord had the Building or Property been one hundred percent (100%) occupied,
and the amount so determined shall be deemed to have been the amount of
Operating Expenses for such calendar year (or partial calendar year). In the
event that the Property is not fully assessed for all or a portion of any
calendar year (or partial calendar year) during the Term, then Taxes shall be
adjusted to an amount which would have been payable in such calendar year (or
partial calendar year) if the Property had been fully assessed. In the event any
other tenant in the Building provides itself with a service of a type which
Landlord would supply under this Lease without an additional or separate charge
to Tenant, then Operating Expenses shall be deemed to include the cost Landlord
would have incurred had Landlord provided such service to such other tenant. To
the extent that any items of Operating Expense of which Tenant pays Tenant’s
Share relate to buildings which contain both office and retail space, then with
respect to those Operating Expenses which relate to the office space (and not
the retail space), Tenant’s Share may be adjusted to reflect that fraction of
all office space (excluding the retail space) which is represented by the
Premises. The benefit of any discount for any early payment or prepayment of
Taxes shall accrue to the benefit of Tenant, and such discount shall be
subtracted from Tenant’s Share of such Taxes.

 

4.2

STATEMENT OF LANDLORD

As soon as practical after the expiration of each calendar year (with Landlord
making commercially reasonable efforts to do so no later than March 30 of the
following calendar year), Landlord will furnish Tenant with a statement
respecting the prior calendar year (“Landlord’s Statement”) showing the
following:

(a) actual Operating Expenses and Taxes for such calendar year;

(b) The amount of Rent Adjustments due Landlord for the last calendar year, less
credit for Rent Adjustment Deposits paid, if any; and

(c) Any change in the Rent Adjustment Deposit due monthly in the current
calendar year, including the amount or revised amount due for months following
any such change pursuant to Landlord’s Statement.

Tenant shall pay to Landlord within thirty (30) days after receipt of such
statement any amounts for Rent Adjustments then due in accordance with
Landlord’s Statement. Any amounts due from Landlord to Tenant pursuant to this
Section shall be credited to the Rent Adjustment Deposit next coming due, or
refunded to Tenant within thirty (30) days after Landlord’s receipt

 

18



--------------------------------------------------------------------------------

of the bill from the applicable vendor or authority showing such actual amount
if the Term has already expired, provided Tenant is not then in Default
hereunder. No interest or penalties shall accrue on any amounts that Landlord is
obligated to credit or refund to Tenant by reason of this Section 4.2.
Landlord’s failure to deliver Landlord’s Statement or to compute the amount of
the Rent Adjustments shall not constitute a waiver by Landlord of its right to
deliver such items nor constitute a waiver or release of Tenant’s obligations to
pay such amounts unless Landlord fails to deliver such Landlord’s Statement as
to Operating Expenses or Taxes (unless such delivery delay as to Taxes is due to
a delay in the taxing authority providing updated Tax information) within
twenty-four (24) months following the conclusion of the applicable calendar
year. The Rent Adjustment Deposit shall be credited against Rent Adjustments due
for the applicable calendar year (or partial calendar year). During the last
complete calendar year or during any partial calendar year in which this Lease
terminates, Landlord may include in the Rent Adjustment Deposit its estimate of
Rent Adjustments which might not be finally determined until after the
termination of this Lease, provided that Tenant shall only be liable to Landlord
for Rent Adjustments during the Term of the Lease, and not for the entirety of
the last calendar year of the Lease. Tenant’s obligation to pay Rent Adjustments
survives the expiration or termination of this Lease. Notwithstanding the
foregoing, in no event shall the sum of Monthly Base Rent and the Rent
Adjustments be less than the Monthly Base Rent payable.

 

4.3

BOOKS AND RECORDS

Landlord shall maintain books and records showing Operating Expenses and Taxes
in accordance with sound accounting and management practices, consistently
applied. Tenant or its representative (which representative shall be a certified
public accountant licensed to do business in the state in which the Property is
located and whose primary business is certified public accounting and who shall
not be paid on a contingency basis) shall have the right, for a period of ninety
(90) days following the date upon which Landlord’s Statement is delivered to
Tenant, to examine Landlord’s books and records with respect to the items in the
foregoing statement of Operating Expenses and Taxes during normal business
hours, upon written notice, delivered at least five (5) business days in
advance. Tenant shall pay for all of Tenant’s costs of such examination. If
Tenant performs such examination, but does not object in writing to Landlord’s
Statement within one hundred and twenty (120) days of Tenant’s receipt thereof,
specifying the nature of the item in dispute and the reasons therefor, then
Landlord’s Statement shall be considered final and accepted by Tenant [and
Tenant shall be deemed to have waived its right to dispute Landlord’s
Statement]. If Tenant does dispute any Landlord’s Statement, Tenant shall
deliver a copy of any such audit to Landlord at the time of notification of the
dispute. If Tenant does not provide such notice of dispute and a copy of such
audit to Landlord within such one hundred and twenty day (120) day period, it
shall be deemed to have waived such right to dispute Landlord’s Statement. Any
amount due to Landlord as shown on Landlord’s Statement, whether or not disputed
by Tenant as provided herein shall be paid by Tenant when due as provided above,
without prejudice to any such written exception. In no event shall Tenant be
permitted to examine Landlord’s records or to dispute any statement of Operating
Expenses and Taxes unless Tenant has paid and continues to pay all Rent when
due. Upon resolution of any dispute with respect to Operating Expenses and
Taxes, Tenant shall either pay Landlord any shortfall or Landlord shall credit
Tenant with respect to any overages paid by Tenant. The records obtained by
Tenant shall be treated as confidential and neither Tenant nor any of its
representatives or agents shall disclose or discuss the information set forth in
the audit to or with any other person or entity (the “Confidentiality
Requirement”). Tenant shall indemnify and hold Landlord harmless for any losses
or damages arising out of the breach of the Confidentiality Requirement.

 

19



--------------------------------------------------------------------------------

4.4

TENANT OR LEASE SPECIFIC TAXES

In addition to Monthly Base Rent, Rent Adjustments, Rent Adjustment Deposits and
other charges to be paid by Tenant, Tenant shall pay to Landlord, within thirty
(30) days after Landlord’s written demand, any and all taxes payable by Landlord
(other than federal or state inheritance, general income, gift or estate taxes)
whether or not now customary or within the contemplation of the parties hereto:
(a) upon, allocable to, or measured by the Rent payable hereunder, including any
gross receipts tax or excise tax levied by any governmental or taxing body with
respect to the receipt of such rent; or (b) upon or with respect to the
possession, leasing, operation, management, maintenance, alteration, repair, use
or occupancy by Tenant of the Premises or any portion thereof; or (c) upon the
measured value of Tenant’s personal property located in the Premises or in any
storeroom or any other place in the Premises or the Property, or the areas used
in connection with the operation of the Property, it being the intention of
Landlord and Tenant that, to the extent possible, such personal property taxes
shall be billed to and paid directly by Tenant; or (d) upon this transaction;
provided that Tenant shall not have any obligation to pay such taxes to the
extent such taxes are already included in the calculation of Operating Expenses
for the Project. Taxes and supplemental taxes paid by Tenant pursuant to this
Section 4.4 shall not be included in any computation of Taxes payable pursuant
to Sections 4.1 and 4.2.

ARTICLE 5

SECURITY

(a) Simultaneously with Tenant’s execution and delivery of this Lease to
Landlord, Tenant shall pay Landlord in immediately available funds the cash
amount of the Security Deposit for the full and faithful performance by Tenant
of each and every term, provision, covenant, and condition of this Lease. If
Tenant fails timely to perform any of the terms, provisions, covenants and
conditions of this Lease or any other document executed by Tenant in connection
with this Lease beyond any applicable notice and cure period, then Landlord may
use, apply, or retain the whole or any part of the Security Deposit for the
payment of any Rent not paid when due, for the cost of repairing any damage, for
the cost of cleaning the Premises, for the payment of any other sum which
Landlord may expend or may be required to expend by reason of Tenant’s failure
to perform, including, but not limited to, any loss of future Rent and any
damage or deficiency in the reletting of the Premises (whether such loss,
damages or deficiency accrue before or after summary proceedings or other
reentry by Landlord) and the amount of the unpaid past Rent, future Rent loss,
and all other losses, costs and damages, that Landlord would be entitled to
recover if Landlord were to pursue recovery under Section 11.2(b) or (c) of this
Lease or California Civil Code Section 1951.2 or 1951.4 (and any supplements,
amendments, replacements and substitutions thereof and therefor from time to
time). If Landlord so uses, applies or retains all or part of the Security
Deposit, Tenant shall within five (5) business days after demand pay or deliver
to Landlord in immediately available funds the sum necessary to replace the
amount used, applied or retained. the Security Deposit (except any amount
retained for application by Landlord as provided herein) shall be returned to
Tenant with

 

20



--------------------------------------------------------------------------------

thirty (30) days after the latest of: (i) the Expiration Date; (ii) the removal
of Tenant from the Premises; or (iii) the surrender of the Premises by Tenant to
Landlord in accordance with this Lease; provided, however, in no event shall any
such return be construed as an admission by Landlord that Tenant has performed
all of its obligations hereunder, and further provided that Landlord may retain
any amounts necessary to cure uncured defaults so long as reasonable and
sufficient documentation of such expenses are provided to Tenant.

(b) The Security Deposit shall not be deemed an advance rent deposit or an
advance payment of any kind, or a measure of Landlord’s damages with respect to
Tenant’s failure to perform, nor shall any action or inaction of Landlord with
respect to it or its use or application be a waiver of, or bar or defense to,
enforcement of any right or remedy of Landlord. Landlord shall not be required
to keep the Security Deposit separate from its general funds and shall not have
any fiduciary duties or other duties (except as set forth in this Section)
concerning the Security Deposit. Tenant shall not be entitled to any interest on
the Security Deposit. In the event of any sale, lease or transfer of Landlord’s
interest in the Building, Landlord shall have the right to transfer the Security
Deposit, or balance thereof, to the transferee and any such transfer shall
release Landlord from all liability for the return of the Security Deposit in
the event that the Security Deposit is actually transferred to the purchaser of
Landlord’s interest in the Building. Tenant thereafter shall look solely to such
transferee for the return or payment of the Security Deposit. Tenant shall not
assign or encumber or attempt to assign or encumber the Security Deposit or any
interest in it and Landlord shall not be bound by any such assignment,
encumbrance, attempted assignment or attempted encumbrance, and regardless of
one or more assignments of this Lease, Landlord may return the Security Deposit
to the original Tenant without liability to any assignee. Tenant hereby waives
any and all rights of Tenant under the provisions of Section 1950.7 of the
California Civil Code, and any and all rights of Tenant under all provisions of
Law, now or hereafter enacted, regarding security deposits.

(c) If, upon the expiration of the second (2nd) Lease Year, all of the following
are true: (i) all Rent due has been paid, (ii) Tenant is not then in Default
hereunder, and (iii) Tenant has held an initial public offering (an “IPO”),
which IPO raised not less than $1 Billion in net capital for Tenant, Landlord
agrees that the Security Deposit amount shall be reduced by one-third (1/3), to
become a revised total of $383,294.02, and the difference of $191,647.01 shall
be returned to Tenant within ten (10) days following the expiration of the
second (2nd) Lease Year. Failure of any of the above to be true at the end of
the second (2nd) Lease Year shall mean the Security Deposit shall remain
unchanged in amount for the balance of the Lease Term.

ARTICLE 6

SERVICES

 

6.1

LANDLORD’S GENERAL SERVICES

(a) Landlord shall furnish the following services the cost of which services
shall be included in Operating Expenses or paid directly by Tenant to Landlord
or, if so designated by Landlord, directly to the utility or service provider:

(1) heat, ventilation and air-conditioning (“HVAC”) in the Premises during
Standard Operating Hours as necessary in Landlord’s reasonable judgment for the
comfortable occupancy of the Premises under normal business office and
laboratory operations, and outside of Standard Operating Hours, HVAC shall be
set to minimum safe setback levels for laboratory operations, subject to
compliance with all applicable voluntary and mandatory regulations and Laws;

 

21



--------------------------------------------------------------------------------

(2) tempered and cold water for normal and customary use in the Premises and in
lavatories in common with other tenants from the regular supply of the Building;

(3) customary cleaning and janitorial services in the Common Areas five (5) days
per week, excluding National Holidays;

(4) washing of the outside windows in the Premises weather permitting at
intervals determined by Landlord; and

(5) automatic passenger and swing/freight elevator service in common with other
tenants of the Building. Freight elevator service will be subject to reasonable
scheduling by Landlord. Tenant shall have access to the Premises seven (7) days
per week, twenty-four (24) hours per day, subject to such reasonable measures
and systems for access control and/or tenant identification as exist from time
to time at the Building, including, for example only, keys or card-keys for
entry.

(b) Landlord shall provide a security program for the Building (but not
individually for Tenant or the Premises), the cost of which program shall be an
Operating Expense. Landlord shall not be liable in any manner to Tenant or any
other Tenant Parties for any acts (including criminal acts) of others, or for
any direct, indirect, or consequential damages, or any injury or damage to, or
interference with, Tenant’s business, including, but not limited to, loss of
profits, loss of rents or other revenues, loss of business opportunity, loss of
goodwill or loss of use, or other loss or damage, bodily injury or death,
related to any malfunction, circumvention or other failure of any security
program, or for the failure of any security program to prevent bodily injury,
death, or property damage, or loss, or to apprehend any person suspected of
causing such injury, death, damage or loss.

(c) Landlord shall furnish to the Premises replacement lamps, bulbs, ballasts
and starters used in any normal Building lighting installed in the Premises at
no additional cost to Tenant, except through inclusion in Operating Expenses,
and except that if the replacement or repair of such items is a result of
negligence of Tenant, its employees, agents, servants, licensees, subtenants,
contractors or invitees, such cost shall be paid by Tenant within ten (10) days
after notice from Landlord and shall not be included as part of Operating
Expenses.

(d) If Tenant uses heat generating machines or equipment in the Premises to an
extent which adversely affects the temperature otherwise maintained by the
air-cooling system or whenever the occupancy or electrical load adversely
affects the temperature otherwise maintained by the air-cooling system, Landlord
reserves the right to install or to require Tenant to install supplementary
air-conditioning units in the Premises. Tenant shall bear all costs and expenses
related to the installation, maintenance and operation of such units.

(e) Tenant shall pay Landlord at rates fixed by Landlord for all tenants in the
Building, charges for all water furnished to the Premises beyond that described
in Section 6.1(a)(2), including the expenses of installation of a water line,
meter and fixtures.

 

22



--------------------------------------------------------------------------------

(f) On and after the Rent Commencement Date, Landlord agrees that in the event
of an interruption of power to the Building, Tenant may connect Tenant loads to
the emergency generator serving the Building (the “Emergency Generator”) on the
following conditions: (i) Tenant loads to the Emergency Generator shall in no
event exceed Tenant’s Share of the kVA capacity of the Emergency Generator
Landlord elects to make available for shared use by tenants of the Building;
(ii) any use of the Emergency Generator, including the duration of use, shall be
subject to the requirements and limitations (if any) imposed by applicable Law;
and (iii) in the event of an emergency causing an interruption of power to any
portion of the Building, Landlord may, in its reasonable discretion, immediately
shed or shut down Tenant loads (an “Emergency Shut Down”) to the extent
necessary to redirect the power from the Emergency Generator (“Emergency
Generator Power”) to the Building’s emergency/life-safety systems (e.g.,
elevators, fire-life safety and emergency lighting). To the extent Landlord’s
load shedding equipment accommodates shedding Tenant loads in stages, then
Landlord shall use commercially reasonable good-faith efforts to shed Tenant
loads in a priority which Tenant has delivered to Landlord in writing. As a
condition to Tenant’s right to connect Tenant loads to the Emergency Generator:

(1) Tenant shall install and maintain, at Tenant’s sole cost and expense, a
meter (the “EG Meter”), which shall be designed and configured to capture all
Tenant loads connected to the Emergency Generator. Any and all costs and
expenses incurred by Landlord in connection with the Emergency Generator,
including, without limitation, provisions for loadshedding and shunt trips, fuel
and maintenance/repair/replacement costs, shall be an Operating Expense. As a
further condition to Tenant’s use of the Emergency Generator Power, Landlord
shall have the right to install and maintain a shunt trip device (“Shunt Trip
Device”) designed and configured to automatically shut down Tenant’s connection
to the Emergency Generator and use of Emergency Generator Power in the event
that the generator load for the Building exceeds eighty percent (80%) of the
Emergency Generator rating, provided, however, that such Shunt-Trip Device
cannot interfere with any vivariums being used by Tenant in the Premises.

(2) Tenant shall provide Landlord and Landlord’s building management staff (the
“Building Management Staff”) with access to the EG Meter at all times for the
purpose of inspection, and upon twenty-four (24) hours’ prior written notice if
necessary (in the reasonable opinion of the Building Management Staff or
Landlord), to perform maintenance or repairs thereto. In the event that Landlord
incurs any cost or expense in connection with the inspection, repair or
maintenance of the EG Meter, Tenant shall reimburse Landlord for Landlord’s
reasonable and customary actual out-of-pocket costs and expenses in connection
therewith within thirty (30) days after Tenant’s receipt of Landlord’s written
demand therefor (which demand shall be accompanied by documentation of the costs
and expenses which are the subject of such demand). Landlord shall have the
right at any time during the Term to install and maintain additional or separate
transfer switches, meters, control devices and shunt trip devices in order to
monitor and control Tenant’s connection to the Emergency Generator and use of
the Emergency Generator Power.

 

23



--------------------------------------------------------------------------------

(3) Notwithstanding anything to the contrary herein, Tenant acknowledges that
the Emergency Generator and any transfer switch may be exercised on a periodic
basis, such exercise to be conducted by Landlord or the Building Management
Staff at Landlord’s reasonable discretion, and further provided that Landlord
shall notify Tenant at least seventy-two (72) hours prior written notice for
scheduled or planned uses. Tenant further acknowledges that annual maintenance
procedures require that the Emergency Generator be taken off-line and that an
annual full load test be performed on an annual basis, which test shall be
conducted by Landlord or the Building Management Staff at Landlord’s reasonable
discretion; provided, however, Landlord shall give Tenant not less than five
(5) business days’ prior written notice thereof. Landlord shall not be liable to
Tenant, and Tenant shall not be entitled to any abatement of rent or other
recourse in the event that Emergency Generator Power is not available for any
reason. Landlord’s actual out-of-pocket cost of such exercise and testing shall
be included in Operating Expenses.

(4) Upon the expiration or earlier termination of the Term, Tenant shall
surrender and assign the EG Meter to Landlord. In no event shall Tenant be
entitled to any reimbursement from Landlord for costs incurred by Tenant in
connection with Tenant’s installation and maintenance of the EG Meter.

(5) Any attempt by Tenant or any of its subtenants or other transferees to make
any additional connection from the Premises to the Emergency Generator without
Landlord’s prior written consent shall constitute a material breach and default,
and Tenant shall reimburse Landlord for all reasonable and customary actual
out-of-pocket costs and expenses incurred by Landlord in connection with curing
any such default within ten (10) business days following Tenant’s receipt of
Landlord’s demand therefor accompanied by documentation of such costs and
expenses.

 

6.2

UTILITIES AND JANITORIAL SERVICES

All utility services used in the production of heating and cooling and air
supply and exhaust from the central HVAC systems serving the Building and
Premises, including, without limitation, electricity and gas, water and sewer
services used in the operation of the central HVAC systems, shall constitute
Operating Expenses. Electricity used in the Common Areas and emergency power,
water and sewer services supplied to the Building and the Premises shall
constitute Operating Expenses. Electricity usage within the Premises, other than
overhead lighting and central HVAC systems, shall be measured by a separate
meter or sub-meter to be installed as part of the Tenant Work, and paid by
Tenant within 15 days after billing as additional Rent under this Lease. If
Tenant desires to use gas in the Premises, a separate meter or sub-meter must be
installed as part of the Tenant Work, and measured usage will be paid by Tenant
within 15 days after billing as additional Rent under this Lease. In addition,
Tenant shall provide its own janitorial services to the Premises, using a
janitorial service reasonably acceptable to Landlord or shall make arrangements
with Landlord for Landlord, through Landlord’s vendors, to perform such Premises
cleaning services, and shall pay the costs thereof directly to Landlord.
Notwithstanding any provision of this Lease to the contrary, Tenant shall not
make any alterations or additions to the electric equipment or systems, in each
instance, without the prior written approval of Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed so long as such alterations
or additions (i) do not exceed the capacity of the wiring, feeders and risers
and (ii) are in compliance with the City’s building code. Tenant’s use of
electric current shall at no time exceed the capacity of the wiring, feeders and
risers providing electric current to the Premises or the Building. The consent
of Landlord to the installation of electric equipment shall not relieve Tenant
from the obligation to limit usage of electricity to no more than such capacity.

 

24



--------------------------------------------------------------------------------

6.3

ADDITIONAL AND AFTER HOUR SERVICES

At Tenant’s written request and with Tenant’s prior reasonable approval of the
cost therefor, Landlord shall furnish additional quantities of any of the
services or utilities specified in Section 6.1, if Landlord can reasonably do
so, on the terms set forth herein. For services or utilities requested by Tenant
and furnished by Landlord, Tenant shall pay to Landlord as a charge therefor
Landlord’s actual cost from time to time for such services and utilities, as
additional Rent under this Lease (plus an administrative mark-up of not more
than 15% on any such services, but not on any such utilities), provided, that
Tenant shall not be charged for such services and utilities at a rate in excess
of that charged to any tenant of the Building at the time the charge is imposed.
Without limiting the generality of the foregoing, for HVAC service outside of
Standard Operating Hours and beyond After-Hours Setback levels, Landlord’s
prevailing rate as of the date of this Lease includes a one (1) hour minimum per
activation. If Tenant shall fail to make any such payment within ten (10) days
after demand therefor, Landlord may, upon notice to Tenant and in addition to
Landlord’s other remedies under this Lease, discontinue any or all of such
additional services.

 

6.4

TELEPHONE SERVICES

All telephone and communication connections which Tenant may desire shall be
subject to Landlord’s prior written approval, in Landlord’s reasonable
discretion, and the location of all Cables and the work in connection therewith
shall be performed by contractors reasonably approved by Landlord and shall be
subject to the direction of Landlord and in compliance with Landlord’s then
current Building Standards for Cable installation, except that such approval is
not required as to Tenant’s telephone equipment (including cabling) within the
Premises and from the Premises in a route designated by Landlord to any
telephone cabinet or panel provided (i.e., existing as part of the Base Shell
and Core, if any) on Tenant’s floor for Tenant’s connection to the telephone
cable serving the Building so long as Tenant’s equipment does not require
connections different than or additional to those to the telephone cabinet or
panel provided. Except to the extent of such cabling within the Premises or from
the Premises to such telephone cabinet or panel, Landlord reserves the right to
designate and reasonably control the entity or entities providing Cable
installation, removal, repair and maintenance in the Building and to restrict
and control access to telephone cabinets or panels, so long as such entity is
competitively priced with other similar vendors. In the event Landlord
designates a particular vendor or vendors to provide such Cable installation,
removal, repair and maintenance for the Building, Tenant agrees to abide by and
participate in such program, so long as such vendor or vendors is or are
competitively priced with other similar vendors. Tenant shall be responsible for
and shall pay, as additional Rent under this Lease, all costs incurred in
connection with the installation of Cables in the Premises, including any
hook-up, access and maintenance fees related to the installation of such Cables
in the Premises and the commencement of service therein, and the maintenance
thereafter of such Cables; and there shall be included in Operating Expenses for
the Building all installation, removal, hook-up or maintenance costs incurred by
Landlord in connection with Cables serving the Building which are not allocable
to any

 

25



--------------------------------------------------------------------------------

individual users of such service but are allocable to the Building generally. If
Tenant fails to maintain all Cables in the Premises and such failure affects or
interferes with the operation or maintenance of any other Cables serving the
Building, upon at least twenty-four (24) hours prior written notice, Landlord or
any vendor hired by Landlord may enter into and upon the Premises forthwith and
perform such repairs, restorations or alterations as Landlord deems necessary in
order to eliminate any such interference (and Landlord may recover from Tenant
all of Landlord’s costs in connection therewith). Tenant shall not be obligated
to remove any Cables or cabling installed by Tenant upon surrender of the
Premises. Tenant agrees that neither Landlord nor any of its agents or employees
shall be liable to Tenant, or any of Tenant’s employees, agents, customers or
invitees or anyone claiming through, by or under Tenant, for any damages,
injuries, losses, expenses, claims or causes of action because of any
interruption, diminution, delay or discontinuance at any time for any reason in
the furnishing of any telephone or other communication service to the Premises
and the Building.

 

6.5

DELAYS IN FURNISHING SERVICES

Tenant agrees that Landlord shall not be in breach of this Lease nor be liable
to Tenant for damages or otherwise, for any failure to furnish, or a delay in
furnishing, or a change in the quantity or character of any service when such
failure, delay or change is occasioned, in whole or in part, by repairs,
improvements or mechanical breakdowns, by the act or default of Tenant or other
parties or by an event of Force Majeure. No such failure, delay or change shall
be deemed to be an eviction or disturbance of Tenant’s use and possession of the
Premises, or relieve Tenant from paying Rent or from performing any other
obligations of Tenant under this Lease, without any deduction or offset;
provided, however, in the case of any such failure or delay is caused by the
gross negligence or willful misconduct of Landlord, its contractors or agents or
any of their respective employees, and the same materially interferes with
Tenant’s ability to conduct business in the Premises, then Rent shall be abated
commencing on the fifth (5th) consecutive business day following such failure or
delay and shall continue until such time as the failure or delay that materially
interferes with Tenant’s ability to conduct business in the Premises is cured.
Failure to any extent to make available, or any slowdown, stoppage, or
interruption of, the specified utility services resulting from any cause,
including changes in service provider or Landlord’s compliance with any
voluntary or similar governmental or business guidelines now or hereafter
published or any requirements now or hereafter established by any governmental
agency, board, or bureau having jurisdiction over the operation of the Property,
shall not render Landlord liable in any respect for damages to either persons,
property, or business, nor be construed as an eviction of Tenant or work an
abatement of Rent, nor relieve Tenant of Tenant’s obligations for fulfillment of
any covenant or agreement hereof. Should any equipment or machinery furnished by
Landlord break down or for any cause cease to function properly, Landlord shall
use reasonable diligence to repair same promptly, but Tenant shall have no claim
for abatement of Rent or damages on account of any interruption of service
occasioned thereby or resulting therefrom. Tenant hereby waives any benefits of
any applicable existing or future Law, including the provisions of California
Civil Code section 1932(1), permitting the termination of this Lease due to such
interruption, failure or inability.

 

26



--------------------------------------------------------------------------------

6.6

CHOICE OF SERVICE PROVIDER

Tenant acknowledges that Landlord may, at Landlord’s sole option, to the extent
permitted by applicable law, elect to change, from time to time, the company or
companies which provide services (including electrical service, gas service,
water, telephone, internet and technical services) to the Building, the Premises
and/or its occupants, provided that Landlord for each type of service, Landlord
may not elect to change the service provider more than once per calendar year,
and further provided that any change in service provider shall not result in any
material reductions in the level and quality of service or availability of such
service. Landlord shall reimburse Tenant for any costs associated with changing
such service provider. Notwithstanding anything to the contrary set forth in
this Lease, Tenant acknowledges that Landlord has not and does not make any
representations or warranties concerning the identity or identities of the
company or companies which provide services to the Building and the Premises or
its occupants, and Tenant acknowledges that the choice of service providers and
matters concerning the engagement and termination thereof shall be solely that
of Landlord. The foregoing provision is not intended to modify, amend, change or
otherwise derogate any provision of this Lease concerning the nature or type of
service to be provided or any specific information concerning the amount thereof
to be provided. Tenant agrees to cooperate with Landlord and each of its service
providers in connection with any change in service or provider.

 

6.7

SIGNAGE

(a) Generally. Initial Building standard signage for Tenant will be installed by
Landlord in the directory in the main lobby of the Building and, in the case of
any multi-tenant floor, in the listing of tenants in the elevator lobby for the
floor on which the Premises is located and at Tenant’s main entry door to the
Premises at Landlord’s sole cost and expense. Any change in such initial signage
shall be only with Landlord’s prior written consent, shall conform to Building
standard signage and shall be at Tenant’s sole cost and expense. In the event
that Landlord permits another tenant of the Building the right to install
addition or specialized signage in the main lobby of the Building, Landlord
agrees to grant Tenant such rights on substantially the same terms and
conditions.

(b) Exterior Sign. In addition to the signage identified in Section 6.7(a)
above, Tenant shall be entitled to Tenant’s Share of the tenant listings (as
applicable, “Tenant’s Exterior Sign”) on any available monument signage for the
Building. Landlord shall have the right to reasonably approve the plans and
specifications for the design and installation of Tenant’s Exterior Sign, the
identity of any contractor or subcontractor to be employed on the work of
installing Tenant’s Sign, and the time for performance of such work. Any and all
maintenance and repair relating to Tenant’s Exterior Sign shall be the sole
responsibility of Tenant. Tenant shall promptly perform such maintenance and
repair obligations in a good and workmanlike manner, such that Tenant’s Exterior
Sign appears and operates at all times in the manner intended at the time it was
designed and installed. All costs pertaining to the design, installation,
operation, maintenance, repair and removal of Tenant’s Exterior Sign or any part
thereof shall be paid by Tenant when due. The provisions of this Lease
pertaining to mechanic’s liens shall apply to Tenant’s Exterior Sign.
Notwithstanding anything to the contrary contained herein, Tenant’s rights under
this Section 6.7(b) are personal to the original Tenant executing this Lease
(“Named Tenant”) and shall not be assigned or assignable, in whole or in part,
to any third party. Any assignment or other transfer of such rights by Named
Tenant shall be void and of no force or effect. Without limiting the generality
of the foregoing, no sublessee of the Premises shall be permitted to exercise
the rights granted to Named Tenant under this Section 6.7(b).

 

27



--------------------------------------------------------------------------------

ARTICLE 7

USE OF PREMISES; LANDLORD’S ACCESS

 

7.1

USE OF PREMISES

(a) Tenant shall occupy and use the Premises only for the uses specified in
Section 1.1(12) to conduct Tenant’s business. Tenant shall not occupy or use the
Premises (or permit the use or occupancy of the Premises) for any purpose or in
any manner which: (1) is unlawful or in violation of any Law or Hazardous
Materials Law; (2) may be dangerous to persons or property or which may
invalidate any policy of insurance carried on the Building or covering its
operations; (3) is contrary to or prohibited by the terms and conditions of this
Lease or the rules of the Building set forth in Article 18; (4) would tend to
create or continue a nuisance; or (5) in any manner that will cause the Building
or any part thereof not to conform with the Project’s Sustainability Practices
or the certification of the Building’s core and shell issued pursuant to the
applicable Green Building Standards.

(b) Landlord shall initially provide Tenant with one hundred (100) access card
keys and shall thereafter provide additional access card keys upon Tenant’s
request, the cost of which shall be paid by Tenant within ten (10) days of
Landlord’s demand therefor, and Tenant shall place a deposit for such cards with
Landlord to cover lost cards or cards which are not returned within thirty
(30) days following the expiration or earlier termination of this Lease,
provided that Landlord shall return any deposit to Tenant less any amounts due
for unreturned access cards.

(c) Landlord and Tenant acknowledge that the Americans With Disabilities Act of
1990 (42 U.S.C. §12101 et seq.) and regulations and guidelines promulgated
thereunder, as all of the same may be amended and supplemented from time to time
(collectively referred to herein as the “ADA”) establish requirements for
business operations, accessibility and barrier removal, and that such
requirements may or may not apply to the Premises, the Building and the Project
depending on, among other things: (1) whether Tenant’s business is deemed a
“public accommodation” or “commercial facility”, (2) whether such requirements
are “readily achievable”, and (3) whether a given alteration affects a “primary
function area” or triggers “path of travel” requirements. The parties hereby
agree that: (a) Landlord shall be responsible for ADA Title III compliance in
the Common Areas, except as provided below; (b) Tenant shall be responsible for
ADA Title III compliance in the Premises, including with respect to the Tenant
Work, any Tenant Alterations or other work to be performed in the Premises under
or in connection with this Lease after the Commencement Date; (c) Landlord may
perform, or require that Tenant perform, and Tenant shall be responsible for the
cost of, ADA Title III “path of travel” requirements triggered by Tenant
Additions in the Premises; and (d) Landlord may perform, or require Tenant to
perform, and Tenant shall be responsible for the cost of, ADA Title III
compliance in the Common Areas necessitated by the Building being deemed to be a
“public accommodation” instead of a “commercial facility” as a result of
Tenant’s use of the Premises for uses other than as set forth in
Section 1.1(12). Tenant shall be solely responsible for requirements under Title
I of the ADA relating to Tenant’s employees.

 

28



--------------------------------------------------------------------------------

(d) Landlord and Tenant agree to cooperate and use commercially reasonable
efforts to participate in traffic management programs generally applicable to
businesses located in or about the area and Tenant shall encourage and support
van, shuttle service, and carpooling by, its office workers and service
employees to the extent reasonably permitted by the requirements of Tenant’s
business. Neither this Section or any other provision of this Lease is intended
to or shall create any rights or benefits in any other person, firm, company,
governmental entity or the public.

(e) Tenant agrees to reasonably cooperate with Landlord and any and all
guidelines or controls concerning energy management and usage disclosure imposed
upon Landlord by federal or state governmental organizations or by any energy
conservation association to which Landlord is a party or which is applicable to
the Building, including, without limitation, the requirements of California’s
Nonresidential Building Energy Use Disclosure Program, as more particularly
specified in California Public Resources Code Sections 25402.10 et seq. and
regulations adopted pursuant thereto. Further, Tenant hereby authorizes (and
agrees that Landlord shall have the authority to authorize) any electric or gas
utility company providing service to the Building to disclose from time to time
so much of the data collected and maintained by it regarding Tenant’s energy
consumption data as may be necessary to cause the Building to participate in the
ENERGY STAR® Portfolio Manager system and similar programs; and Tenant further
authorizes Landlord to disclose information concerning energy use by Tenant, in
combination with the energy use of other tenants, as applicable as Landlord
determines to be necessary to comply with applicable Laws pertaining to the
Building or Landlord’s ownership thereof.

(f) Hazardous Materials.

(1) Definitions. The following terms shall have the following meanings for
purposes of this Lease:

(i) “Biohazardous Materials” means any and all substances and materials defined
or referred to as “medical waste,” “biological waste,” “biohazardous
waste,”“biohazardous material” or any other term of similar import under any
Hazardous Materials Laws, including (but not limited to) California Health &
Safety Code Sections 25105 et seq., and any regulations promulgated thereunder,
as amended from time to time.

(ii) “Chemical Control Area Plan” means that certain plan for the use and
storage of Hazardous Materials in the Building created by Landlord and approved
by the City.

(iii) “Environmental Condition” means the Release of any Hazardous Materials in,
over, on, under, through, from or about the Project (including, but not limited
to,the Premises).

(iv) “Environmental Damages” means all claims, suits, judgments, damages,
losses, penalties, fines, liabilities, encumbrances, liens, costs and expenses
of whatever kind or nature, contingent or otherwise, matured or unmatured,
foreseeable or unforeseeable,arising out of or in connection with any
Environmental Condition, including, to the extent arising out of an
Environmental Condition, without limitation: (A) damages for personal injury,

 

29



--------------------------------------------------------------------------------

or for injury or damage to the Project or natural resources occurring on or off
the Project, including without limitation (1) any claims brought by or on behalf
of any person, (2) any loss of, lost use of, damage to or diminution in value of
any Project or natural resource, and (3) costs of any investigation,
remediation, removal, abatement, containment, closure, restoration or monitoring
work required by any federal, state or local governmental agency or political
subdivision, or otherwise reasonably necessary to protect the public health or
safety, whether on or off the Project; (B) reasonable fees incurred for the
services of attorneys, consultants, contractors, experts and laboratories in
connection with the preparation of any feasibility studies, investigations or
reports or the performance of any work described above; (C) any liability to any
third person or governmental agency to indemnify such person or agency for costs
expended or liabilities incurred in connection with any items described in
clause (A) or (B) above; (D) any fair market or fair market rental value of the
Project; and (E) the amount of any penalties, damages or costs a party is
required to pay or incur in excess of that which the party otherwise would
reasonably have expected to pay or incur absent the existence of the applicable
Environmental Condition.

(v) “Handling” or “Handles”, when used with reference to any substance or
material, includes (but is not limited to) any receipt, storage, use,
generation, Release, transportation, treatment or disposal of such substance or
material.

(vi) “Hazardous Materials” means any and all chemical, explosive, biohazardous,
radioactive or otherwise toxic or hazardous materials or hazardous wastes,
including without limitation any asbestos-containing materials, PCB’s, CFCs,
petroleum and derivatives thereof, Radioactive Materials, Biohazardous
Materials, Hazardous Wastes, any other substances defined or listed as or
meeting the characteristics of a hazardous substance, hazardous material,
Hazardous Waste, toxic substance, toxic waste, biohazardous material,
biohazardous waste, biological waste, medical waste, radiation, radioactive
substance, radioactive waste, or other similar term, as applicable, under any
law, statute, ordinance, code, rule, regulation, directive, order, condition or
other written requirement enacted, promulgated or issued by any public officer
or governmental or quasi-governmental authority, whether now in force or
hereafter in force at any time or from time to time to protect the environment
or human health, and/or any mixed materials, substances or wastes containing
more than one of the foregoing categories of materials, substances or wastes.

(vii) “Hazardous Materials Laws” means, collectively, (A) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, 42 U.S.C.
Sections 9601-9657, (B) the Hazardous Materials Transportation Act of 1975, 49
U.S.C. Sections 1801-1812, (C) the Resource Conservation and Recovery Act of
1976, 42 U.S.C. Sections 6901-6987 (together with any amendments thereto, any
regulations thereunder and any amendments to any such regulations as in effect
from time to time, “RCRA”), (D) the California Carpenter-Presley-Tanner
Hazardous Substance Account Act, California Health & Safety Code Sections 25300
et seq., (E) the Hazardous Materials Release Response Plans and Inventory Act,
California Health & Safety Code Sections 25500 et seq., (F) the California
Hazardous Waste Control Law, California Health & Safety Code Sections 25100 et
seq. (together with any amendments thereto, any regulations thereunder and any
amendments to any such regulations as in effect from time to time, the “CHWCL”),
(G) California Health & Safety Code Sections 25015-25027.8, (H) any amendments
to or successor statutes to any of the foregoing, as

 

30



--------------------------------------------------------------------------------

adopted or enacted from time to time, (I) any regulations or amendments thereto
promulgated pursuant to any of the foregoing from time to time, (J) any Laws
relating to Biohazardous Materials, including (but not limited to) any
regulations or requirements with respect to the shipping, use, decontamination
and disposal thereof, and (K) any other Law now or at any time hereafter in
effect regulating, relating to or imposing liability or standards of conduct
concerning any Hazardous Materials, including (but not limited to) any
requirements or conditions imposed pursuant to the terms of any orders, permits,
licenses, registrations or operating plans issued or approved by any
governmental or quasi-governmental authority from time to time either on a
Project-wide basis or in connection with any Handling of Hazardous Materials in,
on or about the Premises or the Project.

(viii) “Hazardous Wastes” means (A) any waste listed as or meeting the
identified characteristics of a “hazardous waste” or terms of similar import
under RCRA, (B) any waste meeting the identified characteristics of a “hazardous
waste”, “extremely hazardous waste” or “restricted hazardous waste” under the
CHWCL, and/or (C) any and all other substances and materials defined or referred
to as a “hazardous waste” or other term of similar import under any Hazardous
Materials Laws.

(ix) “Landlord’s Contamination” means any Hazardous Materials which exist in,
on, under or in the vicinity of the Project as of the date of this Lease or
which migrate onto or beneath the Project after termination of this Lease.
Tenant shall not be required to pay any costs with respect to the remediation or
abatement of Landlord’s Contamination.

(x) “Radioactive Materials” means (A) any and all substances and materials the
Handling of which requires an approval, consent, permit or license from the
Nuclear Regulatory Commission, (B) any and all substances and materials the
Handling of which requires a Radioactive Material License or other similar
approval, consent, permit or license from the State of California, and (C) any
and all other substances and materials defined or referred to as “radiation,” a
“radioactive material” or “radioactive waste,” or any other term of similar
import under any Hazardous Materials Laws, including (but not limited to) Title
26, California Code of Regulations Section 17-30100, and any statutes,
regulations or other laws administered, enforced or promulgated by the Nuclear
Regulatory Commission.

(xi) “Release” means any accidental or intentional spilling, leaking, pumping,
pouring, emitting, discharging, injecting, escaping, leaching, migrating,
dumping or disposing into the air, land, surface water, groundwater or the
environment (including without limitation the abandonment or discarding of
receptacles containing any Hazardous Materials).

(xii) “Tenant’s Contamination” means any Hazardous Material Release on or about
the Property by Tenant and/or any agents, employees, contractors, vendors,
suppliers, licensees, subtenants, and invitees of Tenant (individually, a
“Tenant Party” and collectively, “Tenant Parties”).

(2) Handling of Hazardous Materials. The parties acknowledge that Tenant wishes
and intends to use all or a portion of the Premises as a bio-pharmaceutical
research and development facility in conformance with the conduct by Tenant of
its business in accordance with the use specified in Section 1.1(12), that such
use, as conducted or proposed to be

 

31



--------------------------------------------------------------------------------

conducted by Tenant, would customarily include the Handling of Hazardous
Materials, and that Tenant shall therefore be permitted to engage in the
Handling in the Premises of necessary and reasonable quantities of Hazardous
Materials customarily used in or incidental to the operation of a
bio-pharmaceutical research, development preparation and/or dispensing facility
in conformance with business operations of Tenant in the manner conducted or
proposed to be conducted by Tenant hereunder (“Permitted Hazardous Materials”),
provided that the Handling of such Permitted Hazardous Materials by all Tenant
Parties shall at all times comply with and be subject to all provisions of this
Lease and all Laws, including all Hazardous Materials Laws, and with Landlord’s
Chemical Control Area Plan for the Building. Without limiting the generality of
the foregoing, Tenant shall comply at all times with all Hazardous Materials
Laws applicable to any aspect of Tenant’s use of the Premises and the Project
and of Tenant’s operations and activities in, on and about the Premises and the
Project, and shall ensure at all times that Tenant’s Handling of Hazardous
Materials in, on and about the Premises does not violate (x) the terms of any
governmental licenses or permits applicable to the Building (including, but not
limited to, the Building Discharge Permit as defined below) or Premises or to
Tenant’s Handling of any Hazardous Materials therein, or (y) any applicable
requirements or restrictions relating to the occupancy classification of the
Building and the Premises.

(3) Disposition or Emission of Hazardous Materials. Tenant shall not Release or
dispose of any Hazardous Materials, except to the extent authorized by permit,
at the Premises or on the Project, but instead shall arrange for off-site
disposal, under Tenant’s own name and EPA waste generator number (or other
similar identifying information issued or prescribed by any other governmental
authority with respect to Radioactive Materials, Biohazardous Materials or any
other Hazardous Materials) and at Tenant’s sole expense, in compliance with all
applicable Hazardous Materials Laws, with the Laboratory Rules and Regulations
(defined below) and with all other applicable Laws and regulatory requirements.

(4) Information Regarding Hazardous Materials. Tenant shall maintain and make
available to Landlord the following information and/or documentation upon
demand:

(i) An inventory of all Hazardous Materials that Tenant receives, uses, handles,
generates, transports, stores, treats or disposes of from time to time, or at
the time of preparation of such inventory proposes or expects to use, handle,
generate, transport, store, treat or dispose of from time to time, in connection
with its operations at the Premises. Such inventory shall include, but shall
separately identify, any Hazardous Wastes, Biohazardous Materials and
Radioactive Materials covered by the foregoing description. If such inventory
includes any Biohazardous Materials, Tenant shall also disclose in writing to
Landlord the Biosafety Level designation associated with the use of such
materials.

(ii) Copies of all then existing permits, licenses, registrations and other
similar documents issued by any governmental or quasi-governmental authority
that authorize any Handling of Hazardous Materials in, on or about the Premises
or the Project by any Tenant Party.

(iii) All Material Safety Data Sheets (“MSDSs”), if any, required to be
completed with respect to operations of Tenant at the Premises from time to time
in accordance with Title 26, California Code of Regulations Section 8-5194 or 42
U.S.C. Section 11021, or any amendments thereto, and any Hazardous Materials
Inventory Sheets that detail the MSDSs.

 

32



--------------------------------------------------------------------------------

(iv) All hazardous waste manifests (as defined in Title 26, California Code of
Regulations Section 22-66481), if any, that Tenant is required to complete from
time to time in connection with its operations at the Premises.

(v) A copy of any “Hazardous Materials Business Plan” required from time to time
with respect to Tenant’s operations at the Premises pursuant to California
Health &Safety Code Sections 25500 et seq., and any regulations promulgated
thereunder, as amended from time to time, or in connection with Tenant’s
application for a business license from the City. If applicable law does not
require Tenant to prepare a Hazardous Materials Business Plan, Tenant shall
furnish to Landlord at the times and in the manner set forth above the
information that would customarily be contained in a Hazardous Materials
Business Plan, including (but not limited to) information regarding Tenant’s
Hazardous Materials inventories. The parties acknowledge that a Hazardous
Materials Business Plan would ordinarily include an emergency response plan, and
that regardless of whether applicable Law requires Tenant or other tenants in
the Building to prepare Hazardous Materials Business Plans, Landlord in its
discretion may elect to prepare a coordinated emergency response plan for the
entire Building and/or for multiple Buildings on the Project (if and to the
extent applicable).

(vi) Any “Contingency Plans and Emergency Procedures” required of Tenant from
time to time, in connection with its operations at the Premises, pursuant to
applicable Law, Title 26, California Code of Regulations Sections 22-67140 et
seq., and any amendments thereto, and any “Training Programs and Records”
required under Title 26, California Code of Regulations Section 22-66493, and
any amendments thereto from time to time. Landlord in its discretion may elect
to prepare a Contingency Plan and Emergency Procedures for the entire Building
and/or for multiple buildings on the Project, in which event, if applicable law
does not require Tenant to prepare a Contingency Plan and Emergency Procedures
for its operations at the Premises, Tenant shall furnish to Landlord at the
times and in the manner set forth above the information that would customarily
be contained in a Contingency Plan and Emergency Procedures.

(vii) Copies of any biennial or other periodic reports furnished or required to
be furnished to the California Department of Health Services from time to time,
under applicable law, pursuant to Title 26, California Code of Regulations
Section 22-66493 and any amendments thereto, relating to any Hazardous
Materials.

(viii) Copies of any industrial wastewater discharge permits issued to or held
by Tenant from time to time in connection with its operations at the Premises
(the parties presently anticipate, however, that because of the existence of the
Building Discharge Permit in Landlord’s name as described above. Tenant will not
be required to maintain a separate, individual discharge permit).

(ix) Copies of any other lists, reports, studies, or inventories of Hazardous
Materials or of any subcategories of materials included in Hazardous Materials
that Tenant is otherwise required to prepare and file from time to time with any
governmental or quasi-governmental authority in connection with Tenant’s
operations at the Premises, including (but not limited to) reports filed by
Tenant with the federal Food & Drug Administration or any other regulatory
authorities primarily in connection with the presence (or lack thereof) of any
“select agents” or other Biohazardous Materials on the Premises, together with
proof of filing thereof.

 

33



--------------------------------------------------------------------------------

(x) Any other information reasonably requested by Landlord in writing from time
to time in connection with (A) Landlord’s monitoring (in Landlord’s reasonable
discretion) and enforcement of Tenant’s obligations under this Section and of
compliance with applicable Laws in connection with any Handling or Release of
Hazardous Materials in the Premises or Building or on or about the Project by
any Tenant Party, (B) any inspections or enforcement actions by any governmental
authority pursuant to any Hazardous Materials Laws or any other Laws relating to
the presence or Handling of Hazardous Materials in the Premises or Building or
on or about the Project by any Tenant Party, and/or (C) Landlord’s preparation
(in Landlord’s discretion) and enforcement of any reasonable rules and
procedures relating to the presence or Handling by Tenant or any Tenant Party of
Hazardous Materials in the Premises or Building or on or about the Project,
including (but not limited to) any contingency plans or emergency response plans
as described above. Except as otherwise required by Law, Landlord shall keep
confidential any information supplied to Landlord by Tenant pursuant to the
foregoing, provided, however, that the foregoing shall not apply to any
information filed with any governmental authority or available to the public at
large. Landlord may provide such information to its lenders, consultants or
investors provided such entities agree to keep such information confidential.

(5) Indemnification; Notice of Release. Tenant shall be responsible for and
shall indemnify, defend and hold Landlord harmless from and against all
Environmental Damages to the extent arising out of or otherwise relating to,
(i) any Handling of Hazardous Materials by any Tenant Party in, on or about the
Premises or the Project in violation of this Section, (ii) any breach of
Tenant’s obligations under this Section or of any Hazardous Materials Laws by
any Tenant Party, or (iii) the existence of any Tenant’s Contamination in, on or
about the Premises or the Project to the extent caused by any Tenant Party,
including without limitation any removal, cleanup or restoration work and
materials necessary to return the Project or any improvements of whatever nature
located on the Project to the condition existing prior to the Handling of
Hazardous Materials in, on or about the Premises or the Project by any Tenant
Party. In the event of any Tenant’s Contamination in, on or about the Premises
or any other portion of the Project or any adjacent lands, Tenant shall promptly
remedy the problem in accordance with all applicable Hazardous Materials Laws,
shall give Landlord oral notice of any such non-standard or non-customary
Release promptly after Tenant becomes aware of such Release, followed by written
notice to Landlord within five (5) days after Tenant becomes aware of such
Release, and shall furnish Landlord with concurrent copies of any and all
notices, reports and other written materials filed by any Tenant Party with any
governmental authority in connection with such Release. Landlord shall be
responsible for and shall indemnify and hold Tenant harmless from and against
all costs of any Environmental Damages which arise during or after the Term of
this Lease, as a result of the presence of, any Release of or the Handling of
any Hazardous Material in, on, about or under the Premises, Building or
Property, to the extent such Release or Handling occurred prior to the
Commencement Date (as evidenced by any environmental report or other data in
existence as of the Commencement Date that documents such Release or Handling),
or to the extent that such Environmental Damages occur or arise out of
Landlord’s or Landlord’s agents’ or employees’ acts or omissions after the
Commencement Date. Tenant shall have no obligation to remedy any Hazardous
Materials contamination which was not caused or released by a Tenant Party.

 

34



--------------------------------------------------------------------------------

(6) Governmental Notices. Tenant shall promptly provide Landlord with copies of
all notices received by Tenant relating to any actual or alleged presence or
Handling by any Tenant Party of Hazardous Materials in, on or about the Premises
or any other portion of the Project, including, without limitation, any notice
of violation, notice of responsibility or demand for action from any federal,
state or local governmental authority or official in connection with any actual
or alleged presence or Handling by any Tenant Party of Hazardous Materials in or
about the Premises or any other portion of the Project.

(7) Inspection by Landlord. In addition to, and not in limitation of, Landlord’s
rights under this Lease, upon reasonable prior request by Landlord, Tenant shall
grant Landlord and its consultants, as well as any governmental authorities
having jurisdiction over the Premises or over any aspect of Tenant’s use
thereof, reasonable access to the Premises at reasonable times to inspect
Tenant’s Handling of Hazardous Materials in, on and about the Premises, and
Landlord shall not thereby incur any liability to Tenant or be deemed guilty of
any disturbance of Tenant’s use or possession of the Premises by reason of such
entry; provided, however, that Landlord shall use reasonable efforts to minimize
interference with Tenant’s use of the Premises caused by such entry. Landlord
shall comply with any security precaution reasonably imposed by Tenant during
any entry onto the Premises and shall minimize to the extent reasonably possible
any interference with Tenant’s use of the Premises caused by such entry.
Notwithstanding Landlord’s rights of inspection and review of documents,
materials and physical conditions under this Section with respect to Tenant’s
Handling of Hazardous Materials, Landlord shall have no duty or obligation to
perform any such inspection or review or to monitor in any way any documents,
materials, physical conditions or compliance with Laws in connection with
Tenant’s Handling of Hazardous Materials, and no third Party shall be entitled
to rely on Landlord to conduct any such inspection, review or monitoring by
reason of the provisions of this Section.

(8) Monitoring by Landlord. Landlord reserves the right to monitor, in
Landlord’s reasonable discretion and at Landlord’s cost, the reasonable cost of
which shall be recoverable as an Operating Expense (except in the case of a
breach of any of Tenant’s obligations under this Section, in which event such
monitoring costs may be charged back entirely to Tenant and shall be reimbursed
by Tenant to Landlord within ten (10) days after written demand by Landlord from
time to time, accompanied by supporting documentation reasonably evidencing the
costs for which such reimbursement is claimed), at such times and from time to
time as Landlord in its reasonable discretion may determine, through consultants
engaged by Landlord or otherwise as Landlord in its reasonable discretion may
determine: (x) all aqueous and atmospheric discharges and emissions from the
Premises during the Term by a Tenant Party, (y) Tenant’s compliance and the
collective compliance of all tenants in the Building with requirements and
restrictions relating to the occupancy classification of the Building
(including, but not limited to, Hazardous Materials inventory levels of Tenant
and all other tenants in the Building), and (z) Tenant’s compliance with all
other requirements of this Section.

 

35



--------------------------------------------------------------------------------

(9) Discovery of Discharge. If Landlord, Tenant or any governmental or
quasi-governmental authority discovers any Release from the Premises during the
Term by a Tenant Party in violation of this Section that, in Landlord’s
reasonable determination, jeopardizes the ability of the Building or the Project
to meet applicable Laws or otherwise adversely affects the Building’s or the
Project’s compliance with applicable discharge or emission standards, or if
Landlord discovers any other breach of Tenant’s obligations under this Section,
then upon receipt of written notice from Landlord or at such earlier time as
Tenant obtains actual knowledge of the applicable discharge, emission or breach,
Tenant at its sole expense shall within a reasonable time (x) in the case of a
Release in violation of this Lease, cease the applicable discharge or emission
and remediate any continuing effects of the discharge or emission until such
time, if any, as Tenant demonstrates to Landlord’s reasonable satisfaction that
the applicable discharge or emission is in compliance with all applicable Laws
and any other applicable regulatory commitments and obligations to the
satisfaction of the appropriate governmental agency with jurisdiction over the
Release, and (y) in the case of any other breach of Tenant’s obligations under
this Section, take such corrective measures as Landlord may reasonably request
in writing in order to cure or eliminate the breach as promptly as practicable
and to remediate any continuing effects of the breach.

(10) Post-Occupancy Study. If Tenant or any Tenant Party Handles any Hazardous
Materials in, on or about the Premises or the Project during the Term of this
Lease, then no later than thirty (30) days prior to the termination or
expiration of this Lease, Tenant at its sole cost and expense, shall obtain and
deliver to Landlord an environmental study, performed by an expert reasonably
satisfactory to Landlord, evaluating, the presence or absence of any Tenant’s
Contamination in, on and about the Premises and the Project. Such study shall be
based on a reasonable and prudent level of tests and investigations of the
Premises and surrounding portions of the Project (if appropriate) which tests
shall be conducted no earlier than fifteen (15) days prior to the Termination
Date. Liability for any remedial actions required or recommended on the basis of
such study shall be allocated in accordance with the applicable provisions of
this Lease. To the extent any such remedial actions are the responsibility of
Tenant, Tenant at its sole expense shall promptly commence and diligently pursue
to completion the required remedial actions.

(11) Emergency Response Plans. If Landlord in its reasonable discretion adopts
any emergency response plan and/or any Contingency Plan and Emergency Procedures
for the Building (or for multiple buildings on the Project if and to the extent
applicable) as contemplated above, Landlord shall provide copies of any such
plans and procedures to Tenant and, so long as such plans and procedures are
reasonable and do not unreasonably interfere with Tenant’s Use of or access to
the Premises or materially increase the cost incurred by Tenant with respect to
the Premises. Tenant shall comply with all of the requirements of such plans and
procedures to the extent applicable to Tenant and/or the Premises. If Landlord
elects to adopt or materially modify any such plans or procedures that apply to
the Building during the Term, Landlord shall consult with Tenant and Tenant
shall cooperate, in the preparation of such plans, procedures or modifications
in efforts to accurately reflect and maintain consistency with Tenant’s
operations in the Premises, but Landlord alone shall determine, in its good
faith reasonable discretion, the appropriate scope of such consultation and
nothing in this Section shall be construed to give Tenant any right of approval
or disapproval over Landlord’s adoption or modification of any such plans or
procedures so long as such plans and procedures are reasonable and do not
unreasonably interfere with Tenant’s Use of or access to the Premises or
materially increase the cost incurred by Tenant with respect to the Premises.

 

36



--------------------------------------------------------------------------------

(12) Radioactive Materials. Without limiting any other applicable provisions of
this Section, if Tenant Handles or proposes to Handle any Radioactive Materials
in or about the Premises, Tenant shall provide Landlord with copies of Tenant’s
licenses or permits for such Radioactive Materials and with copies of all
radiation protection programs and procedures required under applicable Laws or
otherwise adopted by Tenant from time to time in connection with Tenant’s
Handling of such Radioactive Materials. In addition, Tenant shall comply with
any and all rules and procedures issued by Landlord in its good faith discretion
from time to time with respect to the Handling of Radioactive Materials on the
Project (such as, by way of example but not limitation, rules implementing a
label defacement program for decayed waste destined for common trash and/or
rules relating to transportation and storage of Radioactive Materials on the
Project), provided that such rules and procedures shall be reasonable and not in
conflict with any applicable Laws.

(13) Deemed Holdover Occupancy. Notwithstanding any other provisions of this
Lease, Tenant expressly agrees as follows:

(i) If Tenant Handles any Radioactive Materials in or about the Premises or the
Project during the Term, then for so long as any license or permit relating to
such Radioactive Materials remains open or valid following the Termination Date,
and another entity handling Radioactive Materials which is a prospective tenant
of Landlord is legally prohibited from occupying a portion of the Premises for a
use similar to Tenant’s use, then Tenant shall be deemed to be occupying that
portion of the Premises on a holdover basis without Landlord’s consent
(notwithstanding such otherwise applicable termination or expiration of the
Term) and shall be required to continue to pay Rent and other charges in
accordance with Article 13 solely for that portion of the Premises effected by
the radioactive materials license, until such time as all such Radioactive
Materials licenses and permits have been fully closed out in accordance with the
requirements of this Lease and with all applicable Hazardous Materials Laws and
other Laws.

(ii) If Tenant Handles any Hazardous Materials in or about the Premises or the
Project during the Term and, on or before the Termination Date, has failed to
remove from the Premises or the Project all known Hazardous Materials Handled by
a Tenant Party or has failed to complete any remediation or removal of Tenant’s
Contamination and/or to have fully remediated in compliance with the
requirements of this Lease and with all applicable Hazardous Materials Laws and
any other applicable Laws, the Tenant’s Handling and/or Release (if applicable)
of any such Hazardous Materials during the Term, then for so long as such
circumstances continue to exist and Landlord is unable to lease the Premises to
a new tenant and have such new tenant occupy and commence business in the
Premises as a result of such circumstances, Tenant shall be deemed to be
occupying the Premises on a holdover basis without Landlord’s consent
(notwithstanding such otherwise applicable termination or expiration of the
Term) and shall be required to continue to pay Rent and other charges in
accordance with Article 13 until such time as all such circumstances have been
fully resolved in accordance with the requirements of this Lease and with all
applicable Hazardous Materials Laws and other Laws, provided that
notwithstanding Article 13, in no event shall Tenant be liable for

 

37



--------------------------------------------------------------------------------

consequential damages as a result of deemed holdover under this provision until
after the forty-fifth (45th) day following the termination or expiration of this
Lease, and further provided that Landlord shall use commercially reasonable
efforts to mitigate any consequential damages that arise as a result of Tenant’s
deemed holdover.

(14) Survival of Obligations. Each party’s obligations under this Section shall
survive the Termination Date and shall survive any conveyance by Landlord of its
interest in the Premises. The provisions of this Section and any exercise by
either party of any of the rights and remedies contained herein shall be without
prejudice to any other rights and remedies that such party may have under this
Lease or under applicable Law with respect to any Environmental Conditions
and/or any Hazardous Materials with respect to any breach of the other party’s
obligations under this Section. Either party’s exercise or failure to exercise,
at any time or from time to time, any or all of the rights granted in this
Section shall not in any way impose any liability on such party or shift from
the other party to such party any responsibility or obligation imposed upon the
other party under this Lease or under Hazardous Materials Laws, Environmental
Conditions and/or compliance with Laws.

(15) Laboratory Rules and Regulations. Tenant agrees for itself and for its
subtenants, employees, agents, and invitees to comply with the laboratory rules
and regulations (“Laboratory Rules and Regulations”) attached to this Lease as
Exhibit C-1 and with all reasonable modifications and additions thereto which
Landlord may make from time to time.

 

7.2

LANDLORD ACCESS TO PREMISES; APPROVALS

(a) Tenant shall permit Landlord to erect, use and maintain pipes, ducts, wiring
and conduits in and through the Premises, so long as Tenant’s use, layout or
design of the Premises is not materially affected or altered. Landlord or
Landlord’s agents shall have the right to enter upon the Premises as set forth
in Section 7.2(b) in the event of an emergency, or to inspect the Premises, or
to (A) perform any services required under this Lease, (B) conduct safety and
other testing in the Premises and (C) make such repairs, alterations,
improvements or additions to the Premises or the Building or other parts of the
Property as Landlord may deem necessary or desirable (including all alterations,
improvements and additions in connection with a change in service provider or
providers). Any entry or work by Landlord shall be during Standard Operating
Hours unless otherwise agreed by Tenant and Landlord shall use reasonable
efforts to ensure that any entry or work shall not materially interfere with
Tenant’s occupancy of the Premises.

(b) Advance notice shall not be required for entry in the event of an emergency
or urgent situation, as reasonably determined by Landlord, but any other entry
or work by Landlord shall be upon at least one (1) business day’s prior notice
to Tenant, which notice may be delivered orally or by e-mail to Tenant’s on-site
manager at the Premises. If Tenant shall not be personally present to permit an
entry into the Premises when for any reason an entry therein shall be necessary
or permissible, Landlord (or Landlord’s agents), after attempting to notify
Tenant (unless Landlord believes an emergency situation exists), may enter the
Premises without rendering Landlord or its agents liable therefor, and without
relieving Tenant of any obligations under this Lease.

 

38



--------------------------------------------------------------------------------

(c) Landlord may enter the Premises for the purpose of conducting such
inspections, tests and studies as Landlord may deem desirable or necessary to
confirm Tenant’s compliance with all Laws and Hazardous Materials Laws or for
other purposes necessary in Landlord’s reasonable judgment to ensure the sound
condition of the Property and the systems serving the Property. Landlord’s
rights under this Section 7.2(c) are for Landlord’s own protection only, and
Landlord has not, and shall not be deemed to have assumed, any responsibility to
Tenant or any other party as a result of the exercise or non-exercise of such
rights, for compliance with Laws or Hazardous Materials Laws or for the accuracy
or sufficiency of any item or the quality or suitability of any item for its
intended use.

(d) Landlord may do any of the foregoing, or undertake any of the inspection or
work described in the preceding paragraphs without such action constituting an
actual or constructive eviction of Tenant, in whole or in part, or giving rise
to an abatement of Rent by reason of loss or interruption of business of Tenant,
or otherwise.

(e) The review, approval or consent of Landlord with respect to any item
required or permitted under this Lease is for Landlord’s own protection only,
and Landlord has not, and shall not be deemed to have assumed, any
responsibility to Tenant or any other party, as a result of the exercise or
non-exercise of such rights, for compliance with Laws or Hazardous Materials
Laws or for the accuracy or sufficiency of any item or the quality or
suitability of any item for its intended use.

 

7.3

QUIET ENJOYMENT

Landlord covenants, in lieu of any implied covenant of quiet possession or quiet
enjoyment, that so long as Tenant is in compliance with the covenants and
conditions set forth in this Lease, Tenant shall have the right to quiet
enjoyment of the Premises without hindrance or interference from Landlord or
those claiming through Landlord, and subject to the covenants and conditions set
forth in this Lease and to the rights of any Mortgagee or ground lessor.

 

7.4

TENANT ACKNOWLEDGMENTS REGARDING PROPERTY

(a) The Property is situated in a mixed-use area of the City that includes,
among other possible uses permitted by the City, residential, commercial,
manufacturing, industrial and laboratory/research uses. In recognition of such
mixed-use character of area in which the Property is located, as a condition of
the approval of the development of the Building on the Property, as set forth in
“Conditions of Approval: EmeryStation West and Heritage Square UP09-03/DRO9-18”,
Landlord is required to disclose to tenants of the Building that:

(1) industrial and laboratory/research uses located in nearby buildings have the
potential to emit noise at levels and during hours of the day that persons may
find disturbing;

(2) nearby manufacturing, industrial and laboratory/research uses may generate
odor;

(3) at times there may be substantial truck traffic in the area;

(4) there is a mainline railroad in the vicinity of the Property that operates
24 hours per day, seven days per week, with associated train horns and other
sounds and vibration;

 

39



--------------------------------------------------------------------------------

(5) future development in the vicinity of the Property may block views from the
Building; and

(6) the site on which the Building is built formerly contained hazardous
materials; under the direction of the Environmental Protection Agency and the
State Department of Toxic Substances Control (the “Agencies”), remediation and
abatement measures have been undertaken to address potential health risks
associated with such hazardous materials; and the documents relating to the
remediation and abatement measures at the Property are on file at Landlord’s
property management office and at the offices of the Agencies (the parties
acknowledge that this clause (6) constitutes the notice required by Cal. Health
and Safety Code Section 25359.7).

Tenant acknowledges the foregoing disclosures required to be made by Landlord
regarding the mixed-use character of the area in which the Property is located.

(b) As required by the terms of that certain Covenant and Environmental
Restriction on Property referenced hereinbelow, the following notice regarding
the land upon which the Garage is situated is provided:

“The land described herein [i.e., the land upon which the Parking Garage is
located] contains polychlorinated biphenyls (PCBs) in soil and volatile organic
compounds in groundwater under the Burdened Property referred to as “Emery
Station West Parking Garage”, and is subject to a deed restriction dated as of
August 11, 2016, and recorded on August 19, 2016, in the Official Records of
Alameda County, California, as Document No. 2016210925, which Covenant and
Restriction imposes certain covenants, conditions, and restrictions on usage of
the property described herein. This statement is not a declaration that a hazard
exists.”

 

7.5

TRANSPORTATION DEMAND MANAGEMENT PROGRAM

(a) Landlord may elect or may be required to develop and implement a
Transportation Demand Management (“TDM”) program for the Building in order to
reduce the traffic-related impacts resulting from development of the Property.
The following are examples of such programs and incentives:

(1) Alternative commute subsidies and/or parking cash-out, where employees are
provided with a subsidy if they use transit or commute by alternative modes; and

(2) Opportunities to purchase commuter checks which allow employees to purchase
transit tickets at discounted rates from their before-tax income.

(b) In order to support any such TDM program for the Building, Tenant agrees
that it shall use commercially reasonable efforts to adopt programs and offer
incentives to its employees in order to reduce auto use and support the increase
of alternative modes of transit. The specifics of Tenant’s programs and
incentives shall be tailored to the needs of Tenant’s workforce and shall be
determined by Tenant in its sole discretion, provided that Tenant shall

 

40



--------------------------------------------------------------------------------

use good faith efforts to meet the goals of the TDM program. Upon request by
Landlord from time to time, but not more often than once per calendar year,
Tenant shall provide to Landlord a written report summarizing the programs and
incentives being offered by Tenant to achieve the goals of the TDM program.

ARTICLE 8

MAINTENANCE

 

8.1

LANDLORD’S MAINTENANCE

Subject to the provisions of Articles 4 and 14, Landlord shall at Landlord’s
sole cost and expense (except to the extent permitted to be included in
Operating Expenses) maintain and make necessary repairs and replacements to the
foundations, roofs, exterior walls, and the structural elements of the Building,
the electrical, plumbing, heating, ventilating, air-conditioning, mechanical,
communication, security and the fire and life safety systems of the Building and
those corridors, washrooms and lobbies which are Common Areas of the Building,
except that: (a) Landlord shall not be responsible for the maintenance or repair
of any floor or wall coverings in the Premises or any of such systems which are
located within the Premises and are supplemental or special to the Building’s
standard systems; and (b) the cost of performing any of said maintenance or
repairs whether to the Premises or to the Building caused by the negligence of
Tenant, its employees, agents, servants, licensees, subtenants, contractors or
invitees, shall be paid by Tenant, subject to the waivers set forth in
Section 16.4. Landlord shall not be liable to Tenant for any expense, injury,
loss or damage resulting from work done in or upon, or in connection with the
use of, any adjacent or nearby building, land, street or alley, unless caused by
the gross negligence or willful misconduct of Landlord, its employees, agents or
contractors.

 

8.2

TENANT’S MAINTENANCE

Tenant shall periodically inspect the Premises to identify any conditions that
are dangerous or in need of maintenance or repair. Tenant shall promptly provide
Landlord with notice of any such conditions. Tenant shall, at its sole cost and
expense, perform all maintenance and repairs to the Premises that are not
Landlord’s express responsibility under this Lease, and keep the Premises in as
good a condition and repair as the Premises were received at the Commencement
Date, reasonable wear and tear and casualty and condemnation excepted. Tenant’s
repair and maintenance obligations include, without limitation, repairs to:
(a) floor covering; (b) interior partitions; (c) doors; (d) the interior side of
demising walls; (e) electronic, phone and data cabling, wiring and related
equipment that is installed by or for the exclusive benefit of Tenant
(collectively, “Cable”); (f) supplemental air conditioning units, kitchens,
including hot water heaters, plumbing, and similar facilities exclusively
serving Tenant; and (g) Tenant Alterations. To the extent Landlord is not
reimbursed by insurance proceeds, Tenant shall reimburse Landlord for the cost
of repairing damage to the Building caused by the acts of Tenant, Tenant Parties
and their respective contractors and vendors. All maintenance and repairs,
including, but not limited to, janitorial and cleaning services, pest control
and waste management and recycling performed by or on behalf of Landlord or
Tenant must comply with the Project’s Sustainability Practices and Tenant is
strongly encouraged to comply with the applicable Green Building Standards. If
Tenant fails to make any repairs to the Premises for

 

41



--------------------------------------------------------------------------------

more than thirty (30) days after notice from Landlord (although notice shall not
be required in an emergency), Landlord may make the repairs, and Tenant shall
pay, as additional Rent under this Lease, the reasonable cost of the repairs,
together with an administrative charge in an amount equal to ten percent (10%)
of the cost of the repairs. Tenant hereby waives all right to make repairs at
the expense of Landlord or in lieu thereof to vacate the Premises and its other
similar rights as provided in California Civil Code Sections 1932(1), 1941 and
1942 or any other Laws (whether now or hereafter in effect). In addition to the
foregoing, Tenant shall be responsible for all costs in connection with
maintaining and repairing all special tenant fixtures and improvements,
including garbage disposals, showers, plumbing, water filtration systems and
appliances. If Tenant requests that Landlord maintain and/or repair any such
fixtures and improvements, Tenant shall reimburse Landlord for the reasonable
and actual out-of-pocket cost of all such maintenance and repair work, as
additional Rent under this Lease, and Landlord’s liability for such maintenance
and repair work shall be subject to and limited by the provisions of Article 17
below, provided that if Landlord performs such maintenance or repairs, Tenant
shall not be deemed to be in breach of the Lease under this Section 8.2 with
respect to the maintenance or repairs performed by Landlord.

 

8.3

SUDDEN WATER INTRUSION

Notwithstanding anything in this Lease to the contrary, in the event of sudden
water intrusion into the Premises, due to a leaking or bursting pipe or other
water source, Landlord will have the right, but not the obligation, to undertake
immediate mitigation and repairs measures (the “Water Damage Work”) of such
nature as would normally be Tenant’s responsibility under Section 8.2 above and
to notify Tenant promptly after the repairs have been undertaken (including
notice by telephone, to the extent reasonably practicable). Landlord shall
determine, in its sole and absolute discretion, the contractors to be used for
the Water Damage Work, and Tenant will reimburse Landlord for the reasonable
cost of the Water Damage Work, as additional Rent under this Lease, within 30
days following Tenant’s receipt of written demand from Landlord therefor.

ARTICLE 9

ALTERATIONS AND IMPROVEMENTS

 

9.1

TENANT ALTERATIONS

(a) The following provisions shall apply to the completion of any Tenant
Alterations:

(1) Tenant shall not, except as provided herein, without the prior written
consent of Landlord, which consent shall not be unreasonably withheld, make or
cause to be made any Tenant Alterations in or to the Premises or any Property
systems serving the Premises. Pursuant to Article 12, at the time of Landlord’s
consent, Landlord shall indicate whether such Tenant Alteration must be removed
from the Premises at the expiration or earlier termination of this Lease. Prior
to making any Tenant Alterations, Tenant shall give Landlord ten (10) days prior
written notice (or such earlier notice as would be necessary pursuant to
applicable Law) to permit Landlord sufficient time to post appropriate notices
of non-responsibility. Tenant may undertake Decoration work without Landlord’s
prior written consent. Tenant shall furnish Landlord with the names and
addresses of all contractors and subcontractors and copies of all

 

42



--------------------------------------------------------------------------------

contracts. All Tenant Alterations shall be completed by contractors or mechanics
approved by Landlord, which approval shall not be unreasonably withheld,
conditioned, or delayed; provided, however, that Landlord may, in its sole
discretion, specify the engineers and contractors to perform all work relating
to the Building’s systems (including the mechanical, heating, plumbing,
security, ventilating, air-conditioning, electrical, communication and the fire
and life safety systems in the Building) provided that such engineers and
contractors are competitively priced with other similar vendors. The
contractors, mechanics and engineers who may be used are further limited to
those whose work will not cause or threaten to cause disharmony or interference
with Landlord or other tenants in the Building and their respective agents and
contractors performing work in or about the Building. Landlord may further
condition its consent upon Tenant furnishing to Landlord and Landlord approving
prior to the commencement of any work or delivery of materials to the Premises
related to the Tenant Alterations such of the following as specified by
Landlord: architectural plans and specifications, opinions from Landlord’s
engineers stating that the Tenant Alterations will not in any way adversely
affect the Building’s systems, necessary permits and licenses, certificates of
insurance, and such other documents in such form reasonably requested by
Landlord. Upon completion of the Tenant Alterations, Tenant shall deliver to
Landlord an as-built mylar and digitized (if available) set of plans and
specifications for the Tenant Alterations, as applicable.

(2) Tenant shall pay the cost of all Tenant Alterations and the cost of
decorating the Premises and any work to the Property occasioned thereby. Upon
completion of Tenant Alterations, Tenant shall furnish Landlord with
contractors’ affidavits and full and final waivers of lien and receipted bills
covering all labor and materials expended and used in connection therewith and
such other documentation reasonably requested by Landlord or Mortgagee.

(3) Tenant agrees to complete all Tenant Alterations (i) in accordance with all
Laws, Hazardous Materials Laws, all requirements of applicable insurance
companies and in accordance with Landlord’s standard construction rules and
regulations, (ii) in a good and workmanlike manner with the use of good grades
of materials, and (iii) in accordance with the requirements of the Project’s
Sustainability Practices and Tenant is strongly encouraged to comply with the
applicable Green Building Standards. Tenant shall notify Landlord immediately if
Tenant receives any notice of violation of any Law in connection with completion
of any Tenant Alterations and shall immediately take such steps as are necessary
to remedy such violation. In no event shall any approvals given by Landlord
under this Lease constitute any warranty by Landlord to Tenant of the adequacy
of the design, workmanship or quality of such work or materials for Tenant’s
intended use or of compliance with the requirements of Section 9.1(a)(3)(i) and
(ii) above or impose any liability upon Landlord in connection with the
performance of such work.

(b) All Tenant Additions shall without compensation or credit to Tenant, become
part of the Premises and the property of Landlord at the time of their
installation and shall remain in the Premises, unless pursuant to Article 12,
Tenant may remove them or is required to remove them at Landlord’s request.

 

43



--------------------------------------------------------------------------------

(c) Notwithstanding anything in this Lease to the contrary, Tenant, without
Landlord’s consent, in its sole discretion and at its sole cost and expense,
shall have the right to install drapes, curtains, blinds or other desirable
window coverings on the windows of the Premises which may be viewed from the
Common Terrace, subject to Landlord’s and Tenant’s mutual agreement regarding
the type and exterior-facing color of such window coverings, and further subject
to Tenant’s obligations under this Section 9.1 regarding Tenant Alterations. For
clarity, Tenant’s right includes the right to completely cover such windows to
protect Tenant’s confidentiality.

 

9.2

LIENS

Tenant shall not permit any lien or claim for lien of any mechanic, laborer or
supplier or any other lien to be filed against the Building, the Land, the
Premises, or any other part of the Property arising out of work performed, or
alleged to have been performed by, or at the direction of, or on behalf of
Tenant provided that Tenant shall have no obligation for liens or encumbrances
caused by Landlord even if such liens or encumbrances arise out of work done on
behalf of or for the benefit of Tenant. If any such lien or claim for lien is
filed, Tenant shall within fifteen (15) days of receiving notice of such lien or
claim (a) have such lien or claim for lien released of record or (b) deliver to
Landlord a bond in form, content, amount, and issued by surety, satisfactory to
Landlord, indemnifying, protecting, defending and holding harmless the Landlord
Indemnitees against all costs and liabilities resulting from such lien or claim
for lien and the foreclosure or attempted foreclosure thereof. If Tenant fails
to take any of the above actions, Landlord, in addition to its rights and
remedies under Article 11, without investigating the validity of such lien or
claim for lien, may pay or discharge the same and Tenant shall, as payment of
additional Rent hereunder, reimburse Landlord upon demand for the amount so paid
by Landlord, including Landlord’s expenses and attorneys’ fees.

ARTICLE 10

ASSIGNMENT AND SUBLETTING

 

10.1

ASSIGNMENT AND SUBLETTING

(a) Without the prior written consent of Landlord, which consent of Landlord
shall not be unreasonably withheld, conditioned or delayed, Tenant may not
sublease, assign, mortgage, pledge, hypothecate or otherwise transfer or permit
the transfer of this Lease or the encumbering of Tenant’s interest therein in
whole or in part, by operation of Law or otherwise or permit the use or
occupancy of the Premises, or any part thereof, by anyone other than Tenant.
Tenant agrees that the provisions governing sublease and assignment set forth in
this Article 10 shall be deemed to be reasonable. If Tenant desires to enter
into any sublease of the Premises or assignment of this Lease, Tenant shall
deliver written notice thereof to Landlord (“Tenant’s Notice”), together with
the identity of the proposed subtenant or assignee and the proposed principal
terms thereof and financial and other information sufficient for Landlord to
make an informed judgment to determine if the proposed assignee’s or subtenant’s
financial condition is adequate for the obligations such proposed assignee or
subtenant is assuming in connection with the proposed assignment or sublease at
least fifteen (15) days prior to the commencement date of the term of the
proposed sublease or assignment. If Tenant proposes to sublease less than all of
the Rentable Area of the Premises, the space proposed to be sublet and the space
retained by Tenant must each be a marketable unit as reasonably determined by
Landlord and otherwise in compliance with all Laws. Landlord shall notify Tenant
in writing of its approval or disapproval

 

44



--------------------------------------------------------------------------------

of the proposed sublease or assignment or its decision to exercise its rights
under Section 10.2 within ten (10) days after receipt of Tenant’s Notice (and
all required information). Tenant shall submit for Landlord’s approval (which
approval shall not be unreasonably withheld) any advertising which Tenant or its
agents intend to use with respect to the space proposed to be sublet.

(b) With respect to Landlord’s consent to an assignment or sublease, Landlord
may take into consideration any factors that Landlord may deem relevant, and the
reasons for which Landlord’s denial shall be deemed to be reasonable shall
include, without limitation, the following:

(i) the business reputation or creditworthiness of any proposed subtenant or
assignee is not acceptable to Landlord; or

(ii) in Landlord’s reasonable judgment the proposed assignee or sublessee would
materially diminish the value or reputation of the Project or Landlord, or would
materially increase the expenses associated with operating, maintaining and
repairing the Project; or

(iii) any proposed assignee’s or sublessee’s use of the Premises would violate
Section 7.1 of this Lease or would violate the provisions of any other leases of
tenants in the Project;

(iv) the portion of the Premises retained by Tenant after a proposed sublease
would not which constitute a “marketable unit”, meaning that such space would
be: (A) deprived of ready access to the then-current corridor and elevator lobby
without extension or reconfiguration of the corridor or creation of a connecting
corridor; or (B) rendered in violation of any building code requirements; or
(C) lacking exterior windows; or

(v) the proposed sublessee or assignee is a current occupant of the Project or a
bona fide prospective tenant of Landlord in the Project as demonstrated by a
written proposal dated within ninety (90) days prior to the date of Tenant’s
request and Landlord has vacancy in the Project of a similar size and finish as
the space subject to such proposed sublease or assignment; or

(vi) the proposed sublessee or assignee would materially increase the estimated
pedestrian and vehicular traffic to and from the Premises and the Project above
that deemed typical by Landlord for office/lab use in the Project; or

(vii) Tenant is then in Default under this Lease.

(c) Any sublease or assignment shall be expressly subject to the terms and
conditions of this Lease. Any subtenant or assignee shall execute such documents
as Landlord may reasonably require to evidence such subtenant or assignee’s
assumption of the obligations and liabilities of Tenant under this Lease. Tenant
shall deliver to Landlord a copy of all agreements executed by Tenant and the
proposed subtenant and assignee with respect to the Premises. Landlord’s
approval of a sublease, assignment, hypothecation, transfer or third party use
or occupancy shall not constitute a waiver of Tenant’s obligation to obtain
Landlord’s consent to further assignments or subleases, hypothecations,
transfers or third party use or occupancy.

 

45



--------------------------------------------------------------------------------

(d) For purposes of this Article 10, an assignment shall be deemed to include a
change in the majority control of Tenant, resulting from any transfer, sale or
assignment of shares of stock of Tenant occurring by operation of Law or
otherwise if Tenant is a corporation whose shares of stock are not traded
publicly. If Tenant is a partnership, any change in the partners of Tenant shall
be deemed to be an assignment. For clarity, Tenant’s stock is publicly traded as
of the date hereof, and sales and transfers of stock of Tenant traded through an
exchange or over the counter shall not be deemed to be an assignment or change
of control under this Lease.

(e) For purposes of this Lease, a “Permitted Transferee” shall mean any Person
which: (i) is an Affiliate; or (ii) is the corporation or other entity (the
“Successor”) resulting from a merger, consolidation or non-bankruptcy
reorganization with Tenant; or (iii) is otherwise a deemed assignee due to a
change of control under Section 10.1(d) above; or (iv) purchases substantially
all the assets of Tenant as a going concern (the “Purchaser”). Notwithstanding
anything to the contrary in Sections 10.1(a) and (b), 10.2 and 10.3, provided
there is then no uncured Default under this Lease, Tenant shall have the right,
without the prior written consent of Landlord, to assign this Lease to a
Permitted Transferee, effect a change of control as described in Section 10.1(d)
above, or to sublease the Premises or any part thereof to a Permitted Transferee
provided that: (1) Landlord receives fifteen (15) days’ prior written notice of
an assignment or sublease (including a proposed transaction described in
subparts (i), (ii), (iii) or (iv) of this Section 10.1(e)); (2) with respect to
an assignment of this Lease or a sublease of more than half the Premises to an
entity described in subparts (ii) or (iv) of this Section 10.1(e), the Permitted
Transferee’s net worth is not less than Tenant’s net worth immediately prior to
such assignment or subletting; (3) with respect to an assignment of this Lease
or a sublease of more than half the Premises to an entity described in subparts
(i) or (iii) of this Section 10.1(e), Tenant (as the assignor or sublandlord)
continues in existence with a net worth not less than Tenant’s net worth
immediately prior to such assignment or subletting; (4) the Permitted Transferee
expressly assumes (except a Permitted Transferee which is a deemed assignee
under subpart (iii) of this Section 10.1(e) or which is a sublessee in the event
of a sublease under this Section 10.1(e)) in writing reasonably satisfactory to
Landlord all of the obligations of Tenant under this Lease and delivers such
assumption to Landlord no later than five (5) days prior to the effective date
of the assignment; (5) Landlord receives no later than five (5) days before the
effective date a fully executed copy of the applicable assignment or sublease
agreement between Tenant and the Permitted Transferee; (6) promptly after
Landlord’s written request, Tenant and the Permitted Transferee provide such
reasonable documents and information which Landlord reasonably requests for the
purpose of substantiating whether or not the assignment or sublease is to a
Permitted Transferee; and (7) such transfer is not being entered into for the
purpose of avoiding the requirement for Landlord’s prior consent or the
provisions of Sections 10.2 or 10.3. All determinations of net worth for
purposes of this Subsection shall exclude any value attributable to goodwill or
going concern value. Landlord acknowledges and agrees that Tenant shall not be
in breach of this Lease in the event that Tenant is unable to comply with
conditions set forth above due to confidentiality restrictions preventing Tenant
from disclosing the existence of a proposed transaction, and in such event,
Tenant shall use commercially reasonable efforts to prepare a commercially
reasonable and industry-standard non-disclosure agreement in a form reasonably
satisfactory to Landlord, Tenant and other transaction parties for execution by
such parties such that Tenant may comply with the provisions set forth in this
Section 10.1(e), and Tenant shall not be required to comply with the provisions
of this Section 10.1(e) unless and until Landlord has executed such
non-disclosure agreement.

 

46



--------------------------------------------------------------------------------

(f) With respect to any sublease hereunder, Tenant hereby irrevocably assigns to
Landlord, effective upon any such sublease, all rent and other payments due from
subtenant under the sublease, provided however, that Tenant shall have a license
to collect such rent and other payments until the occurrence of a Default by
Tenant under any of the provisions of this Lease. At any time after such
Default, at Landlord’s option, Landlord shall have the right to give notice to
the subtenant of such assignment. Landlord shall credit Tenant with any rent
received by Landlord under such assignment but the acceptance of any payment on
account of rent from the subtenant as the result of any such default shall in no
manner whatsoever serve to release Tenant from any liability under the terms,
covenants, conditions, provisions or agreement under this Lease. No such payment
of rent or any other payment by the subtenant directly to Landlord and/or
acceptance of such payment(s) by Landlord, regardless of the circumstances or
reasons therefor, shall in any manner whatsoever be deemed an attornment by the
subtenant to Landlord in the absence of a specific written agreement signed by
Landlord to such an effect.

 

10.2

RECAPTURE

Excluding any assignment or sublease contemplated in Section 10.1(e) (i.e., to
Permitted Transferee), for any assignment of this Lease or proposed sublease of
more than seventy-five percent (75%) of the Rentable Area of the Premises for
materially all of the remaining Lease Term, Landlord shall have the option to
exclude from the Premises covered by this Lease (“recapture”) the space proposed
to be sublet or subject to assignment, effective as of the proposed commencement
date of such sublease or proposed effective date of such assignment. If Landlord
elects to recapture, Tenant shall surrender possession of the space proposed to
be subleased or subject to the assignment to Landlord on the effective date of
recapture of such space from the Premises, such date being the Termination Date
for such space. Effective as of the date of recapture of any portion of the
Premises pursuant to this section, the Monthly Base Rent, Rentable Area of the
Premises and Tenant’s Share shall be adjusted accordingly.

 

10.3

EXCESS RENT

Tenant shall pay Landlord on the first day of each month during the term of the
sublease or assignment, as additional Rent under this Lease, fifty percent (50%)
of the amount by which the sum of all rent actually received from the subtenant
or assignee for such month exceeds: (i) that portion of the Monthly Base Rent
and Rent Adjustments due under this Lease for said month which is allocable to
the space sublet or assigned; and (ii) the following costs and expenses for the
subletting or assignment of such space: (1) brokerage commissions and attorneys’
fees and expenses, (2) the actual costs paid in making any improvements or
substitutions in the Premises required by any sublease or assignment; and (3)
“free rent” periods, costs of any inducements or concessions given to subtenant
or assignee, moving costs and other amounts actually paid with respect of such
subtenant’s or assignee’s other leases or occupancy arrangements, but only to
the extent same are typical, reasonable and appropriate under the prevailing
market conditions. All such costs and expenses shall be amortized over the term
of the sublease or assignment pursuant to sound accounting principles.

 

47



--------------------------------------------------------------------------------

10.4

TENANT LIABILITY

In the event of any sublease or assignment, whether or not with Landlord’s
consent, Tenant shall not be released or discharged from any liability, whether
past, present or future, under this Lease, including any liability arising from
the exercise of any renewal or expansion option, to the extent such exercise is
expressly permitted by Landlord. Tenant’s liability shall remain primary, and in
the event of default by any subtenant, assignee or successor of Tenant in
performance or observance of any of the covenants or conditions of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against said subtenant, assignee or successor. After any assignment,
Landlord may consent to subsequent assignments or subletting of this Lease, or
amendments or modifications of this Lease with assignees of Tenant, without
notifying Tenant, or any successor of Tenant, and without obtaining its or their
consent thereto, and such action shall not relieve Tenant or any successor of
Tenant of liability under this Lease. If Landlord grants consent to such
sublease or assignment, Tenant shall pay all reasonable attorneys’ fees and
expenses incurred by Landlord with respect to such assignment or sublease. In
addition, if Tenant has any options to extend the Term or to add other space to
the Premises, such options shall not be available to any subtenant or assignee
(except for Permitted Transferees), directly or indirectly without Landlord’s
express written consent, which may be withheld in Landlord’s sole discretion.

 

10.5

ASSUMPTION AND ATTORNMENT

If Tenant shall assign this Lease as permitted herein, the assignee shall
expressly assume all of the obligations of Tenant hereunder in a written
instrument satisfactory to Landlord and furnished to Landlord not later than
five (5) days prior to the effective date of the assignment. Each sublease by
Tenant hereunder shall be subject and subordinate to this Lease and to the
matters to which this Lease is or shall be subordinate, and each subtenant by
entering into a sublease is deemed to have agreed that in the event of
termination, re-entry or dispossession by Landlord under this Lease, Landlord
may, at its option, either terminate the sublease or take over all of the right,
title and interest of Tenant, as sublandlord, under such sublease, and such
subtenant shall, at Landlord’s option, attorn to Landlord pursuant to the then
executory provisions of such sublease, except that Landlord shall not be:
(1) liable for any previous act or omission of Tenant under such sublease;
(2) subject to any counterclaim, offset or defense that such subtenant might
have against Tenant; (3) bound by any previous modification of such sublease or
by any rent or additional rent or advance rent which such subtenant might have
paid for more than the current month to Tenant, and all such rent shall remain
due and owing, notwithstanding such advance payment; (4) bound by any security
or advance rental deposit made by such subtenant which is not delivered or paid
over to Landlord and with respect to which such subtenant shall look solely to
Tenant for refund or reimbursement; or (5) obligated to perform any work in the
subleased space or to prepare it for occupancy, and in connection with such
attornment, the subtenant shall execute and deliver to Landlord any instruments
Landlord may reasonably request to evidence and confirm such attornment. Each
subtenant or licensee of Tenant shall be deemed, automatically upon and as a
condition of its occupying or using the Premises or any part thereof, to have
agreed to be bound by the terms and conditions set forth in this Section 10.5.
The provisions of this Section 10.5 shall be self-operative, and no further
instrument shall be required to give effect to this provision.

 

48



--------------------------------------------------------------------------------

10.6

PROCESSING EXPENSES

Tenant shall pay to Landlord, as Landlord’s cost of processing each proposed
assignment or subletting (whether or not the same is ultimately approved by
Landlord or consummated by Tenant), an amount equal to the greater of
(i) Landlord’s reasonable and actual out-of-pocket attorneys’ and other
professional fees, or (ii) the sum of $1,500.00 for the cost of Landlord’s
administrative, accounting and clerical time (collectively, “Processing Costs”).
Notwithstanding anything to the contrary herein, Landlord shall not be required
to process any request for Landlord’s consent to an assignment or subletting
until Tenant has paid to Landlord the amount of Landlord’s estimate of the
Processing Costs. When the actual amount of the Processing Costs is determined,
it shall be reconciled with Landlord’s estimate, and any payments or refunds
required as a result thereof shall promptly thereafter be made by the parties.

 

10.7

EFFECT OF IMPERMISSIBLE TRANSFER

Any assignment or sublease effected without Landlord’s consent in violation of
this Article 10 shall, at Landlord’s option, be a noncurable Default under
Section 11.1 without the necessity of any notice and grace period. If Landlord
elects to treat such unapproved assignment or sublease as a noncurable Default,
Landlord may, in addition to all other remedies provided for in Section 11.2
below, increase the Monthly Base Rent for the portion of the Premises so sublet
or assigned to one hundred ten percent (110%) of the Monthly Base Rent then in
effect.

ARTICLE 11

DEFAULT AND REMEDIES

 

11.1

DEFAULT

The occurrence or existence of any one or more of the following shall constitute
a “Default” by Tenant under this Lease:

(i) Tenant fails to pay any installment or other payment of Rent including Rent
Adjustment Deposits or Rent Adjustments within five (5) days after the date when
due and such failure continues for five (5) business days after written notice
from Landlord;

(ii) Tenant violates the restrictions on assignments and subleases set forth in
Article 10 – Assignment and Subletting;

(iii) Tenant fails to maintain any insurance policy required hereunder, and
fails to cure such default within five business (5) days after written notice
thereof to Tenant;

(iv) Tenant fails to observe or perform any of the other covenants, conditions
or provisions of this Lease and fails to cure such default within thirty
(30) days after written notice thereof to Tenant, unless the default involves an
Environmental Condition, which shall be cured forthwith or unless the failure to
perform is a Default for which this Lease

 

49



--------------------------------------------------------------------------------

specifies there is no cure or grace period. Notwithstanding the foregoing, if
any such cure cannot be completed within such thirty (30) day period, Tenant
shall have such longer period as is needed to complete such sure so long as the
cure is commenced within such thirty (30) day period and is diligently pursued
to completion, not to exceed ninety (90) days;

(v) the interest of Tenant in this Lease is levied upon under execution or other
legal process;

(vi) a petition is filed by or against Tenant to declare Tenant bankrupt or
seeking a plan of reorganization or arrangement under any Chapter of the
Bankruptcy Code, or any amendment, replacement or substitution therefor, or to
delay payment of, reduce or modify Tenant’s debts, which in the case of an
involuntary action is not discharged within thirty (30) days;

(vii) Tenant is declared insolvent by Law or any assignment of Tenant’s property
is made for the benefit of creditors;

(viii) a receiver is appointed for Tenant or Tenant’s property, which
appointment is not discharged within thirty (30) days;

(ix) any action taken by or against Tenant to reorganize or modify Tenant’s
capital structure in a materially adverse way which in the case of an
involuntary action is not discharged within thirty (30) days; or

(x) upon the dissolution of Tenant.

 

11.2

LANDLORD’S REMEDIES

(a) A Default shall constitute a breach of this Lease for which Landlord shall
have the rights and remedies set forth in this Section 11.2 and all other rights
and remedies set forth in this Lease or now or hereafter allowed by Law, whether
legal or equitable, and all rights and remedies of Landlord shall be cumulative
and none shall exclude any other right or remedy now or hereafter allowed by
applicable Law.

(b) With respect to a Default, at any time Landlord may terminate Tenant’s right
to possession by written notice to Tenant stating such election. Any written
notice required pursuant to Section 11.1 shall constitute notice of unlawful
detainer pursuant to California Code of Civil Procedure Section 1161 if, at
Landlord’s sole discretion, it states Landlord’s election that Tenant’s right to
possession is terminated after expiration of any period required by Law or any
longer period required by Section 11.1. Upon the expiration of the period stated
in Landlord’s written notice of termination (and unless such notice provides an
option to cure within such period and Tenant cures the Default within such
period), Tenant’s right to possession shall terminate and this Lease shall
terminate, and Tenant shall remain liable as hereinafter provided. Upon such
termination in writing of Tenant’s right to possession, Landlord shall have the
right, subject to applicable Law, to re-enter the Premises and dispossess Tenant
and the legal representatives of Tenant and all other occupants of the Premises
by unlawful detainer or other summary proceedings, or as otherwise permitted by
Law, regain possession of the Premises and remove their property (including
their trade fixtures, personal property and

 

50



--------------------------------------------------------------------------------

Required Removables pursuant to Article 12), but Landlord shall not be obligated
to effect such removal, and such property may, at Landlord’s option, be stored
elsewhere, sold or otherwise dealt with as permitted by Law, at the risk of,
expense of and for the account of Tenant, and the proceeds of any sale shall be
applied pursuant to Law. Landlord shall in no event be responsible for the
value, preservation or safekeeping of any such property. Tenant hereby waives
all claims for damages that may be caused by Landlord’s removing or storing
Tenant’s personal property pursuant to this Section or Section 12.1, and Tenant
hereby indemnifies, and agrees to defend, protect and hold harmless, the
Landlord Indemnitees from any and all loss, claims, demands, actions, expenses,
liability and cost (including attorneys’ fees and expenses) arising out of or in
any way related to such removal or storage. Upon such written termination of
Tenant’s right to possession and this Lease, Landlord shall have the right to
recover damages for Tenant’s Default as provided herein or by Law, including the
following damages provided by California Civil Code Section 1951.2:

(1) the worth at the time of award of the unpaid Rent which had been earned at
the time of termination;

(2) the worth at the time of award of the amount by which the unpaid Rent which
would have been earned after termination until the time of award exceeds the
amount of such Rent loss that Tenant proves could reasonably have been avoided;

(3) the worth at the time of award of the amount by which the unpaid Rent for
the balance of the term of this Lease after the time of award exceeds the amount
of such Rent loss that Tenant proves could be reasonably avoided;

(4) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which in the ordinary course of things would be likely to result
therefrom, including, without limitation, Landlord’s unamortized costs of tenant
improvements, leasing commissions and legal fees incurred in connection with
entering into this Lease; and

(5) any other amounts, in addition to or in lieu of those listed above, that may
be permitted by applicable Law.

The word “rent” as used in this Section 11.2 shall have the same meaning as the
defined term Rent in this Lease. The “worth at the time of award” of the amount
referred to in clauses (1) and (2) above is computed by allowing interest at the
Default Rate. The worth at the time of award of the amount referred to in clause
(3) above is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%). For the purpose of determining unpaid Rent under clause (3) above, the
monthly Rent reserved in this Lease shall be deemed to be the sum of the Monthly
Base Rent, monthly storage space rent, if any, the amounts last payable by
Tenant as Rent Adjustments for the calendar year in which Landlord terminated
this Lease as provided hereinabove, and any additional Rent under this Lease.

 

51



--------------------------------------------------------------------------------

(c) Even if Tenant is in Default, this Lease shall continue in effect for so
long as Landlord does not terminate Tenant’s right to possession by written
notice as provided in Section 11.2(b) above, and Landlord may enforce all its
rights and remedies under this Lease, including the right to recover Rent as it
becomes due under this Lease. In such event, Landlord shall have all of the
rights and remedies of a landlord under California Civil Code Section 1951.4
(lessor may continue Lease in effect after lessee’s breach and abandonment and
recover Rent as it becomes due, if lessee has the right to sublet or assign,
subject only to reasonable limitations), or any successor statute. During such
time as Tenant is in Default, if Landlord has not terminated this Lease by
written notice and if Tenant requests Landlord’s consent to an assignment of
this Lease or a sublease of the Premises, such consent shall be governed by the
terms and conditions of Article 10 above. Tenant acknowledges and agrees that
the provisions of Article 10 shall be deemed to constitute reasonable
limitations of Tenant’s right to assign or sublet. Tenant acknowledges and
agrees that in the absence of written notice pursuant to Section 11.2(b) above
terminating Tenant’s right to possession, no other act of Landlord shall
constitute a termination of Tenant’s right to possession or an acceptance of
Tenant’s surrender of the Premises, including acts of maintenance or
preservation or efforts to relet the Premises or the appointment of a receiver
upon initiative of Landlord to protect Landlord’s interest under this Lease or
the withholding of consent to a subletting or assignment, or terminating a
subletting or assignment, if in accordance with other provisions of this Lease.

(d) In the event that Landlord seeks an injunction with respect to a breach or
threatened breach by Tenant of any of the covenants, conditions or provisions of
this Lease, Tenant agrees to pay the premium for any bond required in connection
with such injunction.

(e) Tenant hereby waives any and all rights to relief from forfeiture,
redemption or reinstatement granted by Law (including California Civil Code of
Procedure Sections 1174 and 1179) in the event of Tenant being evicted or
dispossessed for any cause or in the event of Landlord obtaining possession of
the Premises by reason of Tenant’s Default or otherwise;

(f) Notwithstanding any other provision of this Lease, a notice to Tenant given
under this Article and Article 24 of this Lease or given pursuant to California
Code of Civil Procedure Section 1161, and any notice served by mail, shall be
deemed served, and the requisite waiting period deemed to begin under said Code
of Civil Procedure Section upon mailing (except as may be required under Code of
Civil Procedure Section 1161 et seq.), without any additional waiting
requirement under Code of Civil Procedure Section 1011 et seq. or by other Law.
For purposes of Code of Civil Procedure Section 1162, Tenant’s “place of
residence”, “usual place of business”, “the property” and “the place where the
property is situated” shall mean and be the Premises, whether or not Tenant has
vacated same at the time of service.

(g) The voluntary or other surrender or termination of this Lease, or a mutual
termination or cancellation thereof, shall not work a merger and shall terminate
all or any existing assignments, subleases, subtenancies or occupancies
permitted by Tenant, except if and as otherwise specified in writing by
Landlord.

(h) No delay or omission in the exercise of any right or remedy of Landlord upon
any default by Tenant, and no exercise by Landlord of its rights pursuant to
Section 25.16 to perform any duty which Tenant fails timely to perform, shall
impair any right or remedy or be construed as a waiver. No provision of this
Lease shall be deemed waived by Landlord unless such waiver is in writing signed
by Landlord. The waiver by Landlord of any breach of any provision of this Lease
shall not be deemed a waiver of any subsequent breach of the same or any other
provision of this Lease.

 

52



--------------------------------------------------------------------------------

11.3

ATTORNEY’S FEES

In the event any party brings any suit or other proceeding with respect to the
subject matter or enforcement of this Lease, the prevailing party (as determined
by the court, agency or other authority before which such suit or proceeding is
commenced) shall, in addition to such other relief as may be awarded, be
entitled to recover attorneys’ fees, expenses and costs of investigation as
reasonably and actually incurred, including court costs, expert witness fees,
costs and expenses of investigation, and all reasonable and actual attorneys’
fees, costs and expenses in any such suit or proceeding (including in any action
or participation in or in connection with any case or proceeding under the
Bankruptcy Code, 11 United States Code Sections 101 et seq. (the “Bankruptcy
Code”), or any successor statutes, in establishing or enforcing the right to
indemnification, in appellate proceedings, or in connection with the enforcement
or collection of any judgment obtained in any such suit or proceeding).

 

11.4

BANKRUPTCY

The following provisions shall apply in the event of the bankruptcy or
insolvency of Tenant:

(a) In connection with any proceeding under Chapter 7 of the Bankruptcy Code
where the trustee of Tenant elects to assume this Lease for the purposes of
assigning it, such election or assignment, may only be made upon compliance with
the provisions of (b) and (c) below, which conditions Landlord and Tenant
acknowledge to be commercially reasonable. In the event the trustee elects to
reject this Lease, then Landlord shall immediately be entitled to possession of
the Premises without further obligation to Tenant or the trustee.

(b) Any election to assume this Lease under Chapter 11 or 13 of the Bankruptcy
Code by Tenant as debtor-in-possession or by Tenant’s trustee (the “Electing
Party”) must provide for:

The Electing Party to cure or provide to Landlord adequate assurance that it
will cure all monetary defaults under this Lease within fifteen (15) days from
the date of assumption, and that it will cure all nonmonetary defaults under
this Lease within thirty (30) days from the date of assumption. Landlord and
Tenant acknowledge such condition to be commercially reasonable.

(c) If the Electing Party has assumed this Lease or elects to assign Tenant’s
interest under this Lease to any other person, such interest may be assigned
only if the intended assignee has provided adequate assurance of future
performance (as herein defined), of all of the obligations imposed on Tenant
under this Lease.

For the purposes hereof, “adequate assurance of future performance” means that
Landlord has ascertained that each of the following conditions has been
satisfied:

(i) The assignee has submitted a current financial statement, certified by its
chief financial officer, which shows a net worth and working capital in amounts
sufficient to assure the future performance by the assignee of Tenant’s
obligations under this Lease; and

 

53



--------------------------------------------------------------------------------

(ii) Landlord has obtained consents or waivers from any third parties that may
be required under a lease, mortgage, financing arrangement, or other agreement
by which Landlord is bound, to enable Landlord to permit such assignment.

(d) Landlord’s acceptance of rent or any other payment from any trustee,
receiver, assignee, person, or other entity will not be deemed to have waived,
or waive, the requirement of Landlord’s consent, Landlord’s right to terminate
this Lease for any transfer of Tenant’s interest under this Lease without such
consent, or Landlord’s claim for any amount of Rent due from Tenant.

 

11.5

LANDLORD’S DEFAULT

Landlord shall be in default hereunder in the event Landlord has not commenced
and pursued with reasonable diligence the cure of any failure of Landlord to
meet its obligations hereunder within thirty (30) days after the receipt by
Landlord of written notice from Tenant of the alleged failure to perform.
Failure to provide the requisite notice and cure period by Tenant under this
paragraph shall be an absolute defense by Landlord against any claims for
failure to perform any of its obligations. In no event shall Tenant have the
right to terminate or rescind this Lease as a result of Landlord’s default as to
any covenant or agreement contained in this Lease. Tenant hereby waives such
remedies of termination and rescission and hereby agrees that Tenant’s remedies
for default hereunder and for breach of any promise or inducement shall be
limited to a suit for damages and/or injunction. In addition, Tenant hereby
covenants that, prior to the exercise of any such remedies, it will give any
Mortgagee of which Tenant has been notified a notice and a reasonable time to
cure any default by Landlord (as specified in Section 23.2 below).

ARTICLE 12

SURRENDER OF PREMISES

 

12.1

IN GENERAL

Upon the Termination Date, Tenant shall surrender and vacate the Premises
immediately and deliver possession thereof to Landlord in as clean, good and
tenantable condition as existed at the Rent Commencement Date, ordinary wear and
tear excepted, and any damage from casualty and condemnation, and damage caused
by Landlord, shall be governed by the provisions of this Lease dealing
specifically therewith. Tenant shall deliver to Landlord all keys to the
Premises. All improvements in and to the Premises, including any Tenant
Alterations (collectively, “Leasehold Improvements”) shall remain upon the
Premises at the end of the Term without compensation to Tenant, except for
autoclaves and other specialized fixtures which Tenant may remove as such
specialized fixtures may be mutually agreed between the parties from time to
time. Landlord, however, by written notice to Tenant, may require Tenant, at its
expense, to remove any Tenant Additions that, in Landlord’s reasonable judgment,
are of a nature that would require removal and repair costs that are materially
in excess of the removal and repair costs associated with standard laboratory
and office improvements, but only to the extent that (a) Landlord notified
Tenant of such required removal at the time Landlord approved

 

54



--------------------------------------------------------------------------------

such Tenant Work or Alteration (collectively referred to as “Required
Removables”), and (b) Landlord acted reasonably in requiring such removal.
Tenant shall not be required to remove any Tenant Additions not identified as
Required Removables and shall not be required to remove any Cables or cabling.
Required Removables may include, without limitation, internal stairways, raised
floors, personal baths and showers, vaults, rolling file systems and structural
alterations and modifications. The designated Required Removables shall be
removed by Tenant before the Termination Date. Tenant’s removal and disposal of
items pursuant to this Section 12.1 must comply with the Project’s
Sustainability Practices and Tenant is strongly encouraged to comply with the
applicable Green Building Standards. Tenant shall repair damage caused by the
installation or removal of Required Removables. If Tenant fails to perform its
obligations in a timely manner, Landlord may perform such work at Tenant’s
expense. Landlord shall advise Tenant in writing, at the time Tenant requests
approval for any proposed Alteration, whether such Alteration or any portion of
such Alteration is a Required Removable. In the event possession of the Premises
is not delivered to Landlord when required hereunder, or if Tenant shall fail to
remove those items described above, Landlord may (but shall not be obligated
to), at Tenant’s expense, remove any of such property and store, sell or
otherwise deal with such property, and undertake, at Tenant’s expense, such
restoration work as Landlord deems necessary or advisable. Notwithstanding
anything in this Section 12.1 to the contrary, failure by Tenant to strictly
comply with the provisions of this Section 12.1 with respect to any Required
Removables that are required to be removed from the Premises by Tenant hereunder
shall constitute a failure of Tenant to validly surrender the Premises.

 

12.2

LANDLORD’S RIGHTS

All property which may be removed from the Premises by Landlord after the
termination or expiration of this Lease shall be conclusively presumed to have
been abandoned by Tenant and Landlord may deal with such property as provided in
Section 11.2(b), including the waiver and indemnity obligations provided in that
Section. Tenant shall also reimburse Landlord for all costs and expenses
incurred by Landlord in removing any Tenant Additions and in restoring the
Premises to the condition required by this Lease at the Termination Date.

ARTICLE 13

HOLDING OVER

In the event that Tenant holds over in possession of the Premises after the
Termination Date, for each month or partial month Tenant holds over possession
of the Premises, Tenant shall pay Landlord 150% of the Monthly Base Rent payable
for the month immediately preceding the holding over and 100% of any applicable
Rent Adjustments or increases to Rent Adjustments which Landlord may reasonably
estimate). Tenant shall also pay all damages, including consequential damages,
sustained by Landlord by reason of such holding over, provided that Tenant shall
only be liable for direct damages sustained by Landlord for the first thirty
(30) days of Tenant’s hold over, but shall be liable for consequential damages
due to any hold over exceeding thirty (30) days (except as otherwise provided in
Section 7.1(f)(13)(i) above). The provisions of this Article shall not
constitute a waiver by Landlord of any re-entry rights of Landlord, and Tenant’s
continued occupancy of the Premises shall be as a tenancy in sufferance.

 

55



--------------------------------------------------------------------------------

ARTICLE 14

DAMAGE BY FIRE OR OTHER CASUALTY

 

14.1

SUBSTANTIAL UNTENANTABILITY

(a) If any fire or other casualty (whether insured or uninsured) renders all or
a substantial portion of the Premises or the Building untenantable, Landlord
shall, with reasonable promptness after the occurrence of such damage, estimate
the length of time that will be required to substantially complete the repair
and restoration and shall, by notice advise Tenant of such estimate (“Landlord’s
Notice”). If Landlord estimates that the amount of time required to
substantially complete such repair and restoration will exceed one hundred
eighty (180) days from the date such damage occurred, then Landlord, or Tenant
if either thirty percent (30%) of the lab space within the Premises, or fifty
percent (50%) or more of the entire Premises is rendered untenantable or
inaccessible, shall have the right to terminate this Lease as of the date of
such damage by delivering written notice to the other at any time within thirty
(30) days after delivery of Landlord’s Notice, provided that if Landlord so
chooses, Landlord’s Notice may also constitute such notice of termination.

(b) Unless this Lease is terminated as provided in the preceding subparagraph,
Landlord shall proceed with reasonable promptness to repair and restore the
Premises to its condition as existed prior to such casualty, subject to
reasonable delays for insurance adjustments and Force Majeure delays, and also
subject to zoning Laws and building codes then in effect. Landlord shall have no
liability to Tenant, and Tenant shall not be entitled to terminate this Lease if
such repairs and restoration are not in fact completed within the time period
estimated by Landlord so long as Landlord shall proceed with reasonable
diligence to complete such repairs and restoration.

(c) Tenant acknowledges that Landlord shall be entitled to the full proceeds of
any insurance coverage, whether carried by Landlord or Tenant, for damages to
the Premises, except for those proceeds of Tenant’s insurance for its own
personal property and equipment which would be removable by Tenant at the
Termination Date, (ii) proceeds of any business interruption insurance
maintained by Tenant, and (iii) proceeds of any insurance carried by Tenant
covering the loss of any Tenant Additions. All such insurance proceeds shall be
payable to Landlord whether or not the Premises are to be repaired and restored;
provided, however, if this Lease is not terminated and the parties proceed to
repair and restore Tenant Additions at Tenant’s cost, to the extent Landlord
received proceeds of Tenant’s insurance covering Tenant Additions, such proceeds
shall be applied to reimburse Tenant for its cost of repairing and restoring
Tenant Additions.

(d) Notwithstanding anything to the contrary herein set forth: (i) Landlord
shall have no duty pursuant to this Section to repair or restore any portion of
any Tenant Additions or to expend for any repair or restoration of the Premises
or Building in amounts in excess of insurance proceeds paid to Landlord and
available for repair or restoration; and (ii) Tenant shall not have the right to
terminate this Lease pursuant to this Section if any damage or destruction was
caused by the gross negligence or willful misconduct of Tenant, its agent or
employees. Whether or not this Lease is terminated pursuant to this Article 14,
in no event shall Tenant be entitled to any compensation or damages for loss of
the use of the whole or any part of the Premises or for any inconvenience or
annoyance occasioned by any such damage, destruction, rebuilding or restoration
of the Premises or the Building or access thereto.

 

56



--------------------------------------------------------------------------------

(e) Any repair or restoration of the Premises performed by Tenant shall be in
accordance with the provisions of Article 9 hereof.

 

14.2

INSUBSTANTIAL UNTENANTABILITY

If the Premises or the Building is damaged by a casualty but neither is rendered
substantially untenantable or inaccessible and Landlord estimates that the time
to substantially complete the repair or restoration will not exceed one hundred
eighty (180) days from the date such damage occurred, then Landlord shall
proceed to repair and restore the Building or the Premises other than Tenant
Additions, with reasonable promptness, unless such damage is to the Premises and
occurs during the last six (6) months of the Term, in which event either Tenant
or Landlord shall have the right to terminate this Lease as of the date of such
casualty by giving written notice thereof to the other within thirty (30) days
after the date of such casualty. Notwithstanding the aforesaid, Landlord’s
obligation to repair shall be limited in accordance with the provisions of
Section 14.1 above.

 

14.3

RENT ABATEMENT

Except for the negligence or willful act of Tenant or its agents, employees,
contractors or invitees, if all or any part of the Premises are rendered
untenantable or inaccessible by fire or other casualty and this Lease is not
terminated, Monthly Base Rent and Rent Adjustments shall abate for that part of
the Premises which is untenantable on a per diem basis from the date of the
casualty until Landlord has Substantially Completed the repair and restoration
work in the Premises which it is required to perform, provided, that as a result
of such casualty, Tenant does not occupy the portion of the Premises which is
untenantable during such period.

 

14.4

WAIVER OF STATUTORY REMEDIES

The provisions of this Lease, including this Article 14, constitute an express
agreement between Landlord and Tenant with respect to any and all damage to, or
destruction of, the Premises or the Property or any part of either, and any Law,
including Sections 1932(2), 1933(4), 1941 and 1942 of the California Civil Code,
with respect to any rights or obligations concerning damage or destruction shall
have no application to this Lease or to any damage to or destruction of all or
any part of the Premises or the Property or any part of either, and are hereby
waived.

ARTICLE 15

EMINENT DOMAIN

 

15.1

TAKING OF WHOLE OR SUBSTANTIAL PART

In the event the whole or any substantial part of the Building or of the
Premises is taken or condemned by any competent authority for any public use or
purpose (including a deed given in lieu of condemnation) and is thereby rendered
untenantable or such taking could reasonably be expected to prevent Tenant from
operating its business in substantially the manner operated

 

57



--------------------------------------------------------------------------------

by Tenant prior to such taking, this Lease shall terminate as of the date title
vests in such authority, and Monthly Base Rent and Rent Adjustments shall be
apportioned as of the Termination Date. Notwithstanding anything to the contrary
herein set forth, in the event the taking is temporary (for less than the
remaining Term of this Lease), Landlord may elect either (i) to terminate this
Lease or (ii) permit Tenant to receive the entire award attributable to the
Premises in which case Tenant shall continue to pay Rent and this Lease shall
not terminate.

 

15.2

TAKING OF PART

In the event a part of the Building or the Premises is taken or condemned by any
competent authority (or a deed is delivered in lieu of condemnation) and this
Lease is not terminated, this Lease shall be amended to reduce or increase, as
the case may be, the Monthly Base Rent and Tenant’s Share to reflect the
Rentable Area of the Premises or Building, as the case may be, remaining after
any such taking or condemnation. Landlord, upon receipt and to the extent of the
award in condemnation (or proceeds of sale) shall make necessary repairs and
restorations to the Premises (exclusive of Tenant Additions) and to the Building
to the extent necessary to constitute the portion of the Building not so taken
or condemned as a complete architectural and economically efficient unit.
Notwithstanding the foregoing, if as a result of any taking, or a governmental
order that the grade of any street or alley adjacent to the Building is to be
changed and such taking or change of grade makes it necessary or desirable to
substantially remodel or restore the Building or prevents the economical
operation of the Building, Landlord shall have the right to terminate this Lease
upon ninety (90) days prior written notice to Tenant.

 

15.3

COMPENSATION

Landlord shall be entitled to receive the entire award (or sale proceeds) from
any such taking, condemnation or sale without any payment to Tenant, and Tenant
hereby assigns to Landlord, Tenant’s interest, if any, in such award; provided,
however, Tenant shall have the right separately to pursue against the condemning
authority a separate award in respect of the loss, if any, to Tenant Additions
paid for by Tenant without any credit or allowance from Landlord so long as
there is no diminution of Landlord’s award as a result.

ARTICLE 16

INSURANCE

16.1 TENANT’S INSURANCE

Tenant, at Tenant’s expense, agrees to maintain in force, with a company or
companies acceptable to Landlord, during the Term: (a) Commercial General
Liability Insurance on a primary basis and without any right of contribution
from any insurance carried by Landlord covering the Premises on an occurrence
basis against all claims for personal injury, bodily injury, death and property
damage, including contractual liability covering the indemnification provisions
in this Lease, and such insurance shall be for such limits that are reasonably
required by Landlord from time to time but not less than a combined single limit
(each occurrence and in the aggregate) of Five Million and No/100 Dollars
($5,000,000.00) (which limit may be achieved through use of umbrella coverage);
(b) Workers’ Compensation and Employers’ Liability Insurance to the extent
required by and in accordance with the Laws of the State of

 

58



--------------------------------------------------------------------------------

California; (c) “All Risks” property insurance in an amount adequate to cover
the full replacement cost of all Tenant Additions, equipment, installations,
fixtures and contents of the Premises in the event of loss from water damage,
and such other risks as Landlord and Tenant may mutually agree from time to
time; (d) in the event a motor vehicle is to be used by Tenant in connection
with its business operation from the Premises, Comprehensive Automobile
Liability Insurance coverage with limits of not less than One Million and No/100
Dollars ($1,000,000.00) combined single limit coverage against bodily injury
liability and property damage liability arising out of the use by or on behalf
of Tenant, its agents and employees in connection with this Lease, of any owned,
non-owned or hired motor vehicles; (e) environmental liability (also known as
“Pollution Legal Liability”) coverage with limits of not less than One Million
and No/100 Dollars ($1,000,000.00) to cover Tenant’s indemnity obligations
pursuant to Section 7.1(f)(5) above; and (f) such other insurance or coverages
as Landlord reasonably requires, provided that such insurance or coverages are
commonly required for equivalent high-quality research laboratory and office
space comparable in size, location and quality of the Premises under primary
lease (and not sublease) to new or renewing tenants in Emeryville and Berkeley,
California, situated in comparable science/laboratory and office buildings in
Emeryville or Berkeley.

 

16.2

FORM OF POLICIES

Each policy referred to in Section 16.1 shall satisfy the following
requirements. Each policy shall (i) name Landlord and the Landlord Indemnitees
as additional insureds (except Workers’ Compensation and Employers’ Liability
Insurance), (ii) be issued by one or more responsible insurance companies
licensed to do business in the State of California reasonably satisfactory to
Landlord, (iii) where applicable, provide for deductible amounts satisfactory to
Landlord and not permit co-insurance, and (iv) each policy of “All-Risks”
property insurance shall provide that the policy shall not be invalidated should
the insured waive in writing prior to a loss, any or all rights of recovery
against any other party for losses covered by such policies. Tenant shall
deliver to Landlord, certificates of insurance (and at Landlord’s request,
copies of all policies and renewals thereof to be maintained by Tenant
hereunder), prior to Tenant’s entry into the Premises and prior to the
expiration date of each policy. Additionally, Tenant shall provide Landlord
written notice of any cancellation or amendment of any such insurance within
five (5) business days following Tenant’s knowledge of the same. If Tenant fails
to carry the insurance required under this Article 16 or fails to provide
certificates of renewal as and when required hereunder, Landlord may, but shall
not be obligated to acquire such insurance on Tenant’s behalf or Tenant’s sole
cost and expense.

 

16.3

LANDLORD’S INSURANCE

Landlord agrees to purchase and keep in full force and effect during the Term
hereof, including any extensions or renewals thereof, insurance under policies
issued by insurers of recognized responsibility, qualified to do business in the
State of California on the Building in amounts sufficient to cover the
replacement cost thereof, insuring against fire and such other risks as may be
included in standard forms of all risk coverage insurance reasonably available
from time to time. Landlord agrees to maintain in force during the Term,
Commercial General Liability Insurance covering the Building on an occurrence
basis against all claims for personal injury, bodily injury, death, and property
damage. Such insurance shall be for a combined single

 

59



--------------------------------------------------------------------------------

limit (each occurrence and in the aggregate) of not less than Five Million and
No/100 Dollars ($5,000,000.00) (which limit may be achieved through use of
umbrella coverage). Neither Landlord’s obligation to carry such insurance nor
the carrying of such insurance shall be deemed to be an indemnity by Landlord
with respect to any claim, liability, loss, cost or expense due, in whole or in
part, to Tenant’s negligent acts or omissions or willful misconduct. Without
obligation to do so, Landlord may, in its sole discretion from time to time,
carry insurance in amounts greater and/or for coverage additional to the
coverage and amounts set forth above.

 

16.4

WAIVER OF SUBROGATION

(a) Landlord agrees that, if obtainable at no, or minimal, additional cost, and
so long as the same is permitted under the laws of the State of California, it
will include in its “All Risks” policies appropriate clauses pursuant to which
the insurance companies (i) waive all right of subrogation against Tenant with
respect to losses payable under such policies and/or (ii) agree that such
policies shall not be invalidated should the insured waive in writing prior to a
loss any or all right of recovery against any party for losses covered by such
policies.

(b) Tenant agrees to include, if obtainable at no, or minimal, additional cost,
and so long as the same is permitted under the laws of the State of California,
in its “All Risks” insurance policy or policies on Tenant Additions, whether or
not removable, and on Tenant’s furniture, furnishings, fixtures and other
property removable by Tenant under the provisions of this Lease, appropriate
clauses pursuant to which the insurance company or companies (i) waive the right
of subrogation against Landlord and/or any tenant of space in the Building with
respect to losses payable under such policy or policies and/or (ii) agree that
such policy or policies shall not be invalidated should the insured waive in
writing prior to a loss any or all right of recovery against any party for
losses covered by such policy or policies. If Tenant is unable to obtain in such
policy or policies either of the clauses described in the preceding sentence,
Tenant shall, if legally possible and without necessitating a change in
insurance carriers, have Landlord named in such policy or policies as an
additional insured. If Landlord shall be named as an additional insured in
accordance with the foregoing, Landlord agrees to endorse promptly to the order
of Tenant, without recourse, any check, draft, or order for the payment of money
representing the proceeds of any such policy or representing any other payment
growing out of or connected with said policies, and Landlord does hereby
irrevocably waive any and all rights in and to such proceeds and payments.

(c) Provided that Landlord’s right of full recovery under its policy or policies
aforesaid is not adversely affected or prejudiced thereby, Landlord hereby
waives any and all right of recovery which it might otherwise have against
Tenant, its servants, agents and employees, for loss or damage occurring to the
Real Property and the fixtures, appurtenances and equipment therein, to the
extent the same is covered by Landlord’s insurance, notwithstanding that such
loss or damage may result from the negligence or fault of Tenant, its servants,
agents or employees. Provided that Tenant’s right of full recovery under its
aforesaid policy or policies is not adversely affected or prejudiced thereby,
Tenant hereby waives any and all right of recovery which it might otherwise have
against Landlord, its servants, and employees and against every other tenant of
the Real Property who shall have executed a similar waiver as set forth in this
Section 16.4(c) for loss or damage to Tenant Additions, whether or not
removable, and to Tenant’s furniture, furnishings, fixtures and other property
removable by Tenant under the provisions hereof to the extent the same is
coverable by Tenant’s insurance required under this Lease, notwithstanding that
such loss or damage may result from the negligence or fault of Landlord, its
servants, agents or employees, or such other tenant and the servants, agents or
employees thereof.

 

60



--------------------------------------------------------------------------------

(d) Landlord and Tenant hereby agree to advise the other promptly if the clauses
to be included in their respective insurance policies pursuant to subparagraphs
(a) and (b) above cannot be obtained on the terms hereinbefore provided.
Landlord and Tenant hereby also agree to notify the other promptly of any
cancellation or change of the terms of any such policy that would affect such
clauses.

 

16.5

NOTICE OF CASUALTY

Tenant shall give Landlord notice in case of a fire or accident in the Premises
promptly after Tenant is aware of such event.

ARTICLE 17

WAIVER OF CLAIMS AND INDEMNITY

 

17.1

WAIVER OF CLAIMS

To the extent permitted by Law, Tenant hereby releases the Landlord Indemnitees
from, and waives all claims for, damage to person or property sustained by
Tenant or any occupant of the Premises or the Property resulting directly or
indirectly from any existing or future condition, defect, matter or thing in and
about the Premises or the Property or any part of either or any equipment or
appurtenance therein, or resulting from any accident in or about the Premises or
the Property, or resulting directly or indirectly from any act or neglect of any
tenant or occupant of the Property or of any other person, including Landlord’s
agents and servants, except to the extent caused by the gross negligence or
willful and wrongful act of any of the Landlord Indemnitees. To the extent
permitted by Law, Tenant hereby waives any consequential damages, compensation
or claims for inconvenience or loss of business, rents, or profits as a result
of such injury or damage, whether or not caused by the gross negligence or
willful and wrongful act of any of the Indemnitees. If any such damage, whether
to the Premises or the Property or any part of either, or whether to Landlord or
to other tenants in the Property, results from any act or neglect of Tenant, its
employees, servants, agents, contractors, invitees or customers, Tenant shall be
liable therefor and Landlord may, at Landlord’s option, repair such damage and
Tenant shall, upon demand by Landlord, as payment of additional Rent hereunder,
reimburse Landlord within thirty (30) days of demand for the total cost of such
repairs, in excess of amounts, if any, paid to Landlord under insurance covering
such damages. Tenant shall not be liable for any such damage caused by its acts
or neglect to the extent Landlord or a tenant has recovered the full amount of
the damage from proceeds of insurance policies and the insurance company has
waived its right of subrogation against Tenant.

 

61



--------------------------------------------------------------------------------

17.2

INDEMNITY

(a) To the extent permitted by Law, Tenant hereby indemnifies, and agrees to
protect, defend and hold the Landlord Indemnitees harmless, against any and all
actions, claims, demands, liability, costs and expenses, including reasonable
and actual out-of-pocket attorneys’ fees and expenses for the defense thereof,
arising from Tenant’s occupancy of the Premises, from the undertaking of any
Tenant Additions or repairs to the Premises, from the conduct of Tenant’s
business on the Premises, or from any breach or default on the part of Tenant in
the performance of any covenant or agreement on the part of Tenant to be
performed pursuant to the terms of this Lease, or from any willful act or
negligence of Tenant, its agents, contractors, servants, employees, customers or
invitees, in or about the Premises or the Property or any part of either. In
case of any action or proceeding brought against the Landlord Indemnitees by
reason of any such claim, upon notice from Landlord, Tenant covenants to defend
such action or proceeding by counsel chosen Landlord, in Landlord’s sole
discretion. Landlord reserves the right to settle, compromise or dispose of any
and all actions, claims and demands related to the foregoing indemnity. The
foregoing indemnity shall not operate to relieve Landlord Indemnitees of
liability to the extent such liability is caused by the willful and wrongful act
of Landlord Indemnitees. Further, the foregoing indemnity is subject to and
shall not diminish any waivers in effect in accordance with Section 16.4 by
Landlord or its insurers to the extent of amounts, if any, paid to Landlord
under its “All Risks” property insurance.

(b) Subject to the provisions of Sections 17.1 and 17.2(a) above, Landlord shall
indemnify, defend and protect Tenant (and its partners, officers, shareholders,
directors, members, managers, trustees, beneficiaries, employees, transferees,
principals, contractors, servants, agents and representatives (Tenant and such
other parties being referred to herein each as a “Tenant Indemnitee”), and hold
Tenant Indemnitees harmless of and from any and all claims, proceedings, loss,
cost, damage, causes of action, liabilities, injury or expense arising out of or
related to claims of injury to or death of persons, damage to property occurring
or resulting directly or indirectly from the active negligence or willful
misconduct of Landlord or its authorized agents, but only to the extent that
such indemnity obligations of Landlord hereunder would be covered by the
proceeds of liability insurance maintained by Landlord, such indemnity to
include, but without limitation, the obligation to provide all costs of defense
against any such claims; provided, however, that the foregoing indemnity shall
not be applicable to claims to the extent arising by reason of the active
negligence or willful misconduct of Tenant or any Tenant Indemnitees. The
foregoing notwithstanding, Landlord shall not be required to indemnify or defend
Tenant Indemnitees from any claims, proceedings, loss, cost, damage, causes of
action, liabilities, injury or expense arising out of or related to theft, fire,
vandalism, assault, battery, act of God, breaches of security, acts of the
public enemy, acts of terrorists or criminals, riot, strike, insurrection, war,
court order, requisition or order of governmental body or authority, whether or
not the negligence of Landlord or its agents or employees was a cause of, or in
any way contributed to, such loss, damage, death or injury. This Section 17(b)
shall survive the expiration or earlier termination of this Lease.

This Article 17 shall survive the expiration or earlier termination of this
Lease.

 

17.3

WAIVER OF CONSEQUENTIAL DAMAGES

To the extent permitted by law, Tenant hereby waives and releases the
Indemnitees from any consequential damages, compensation or claims for
inconvenience or loss of business, rents or profits as a result of any injury or
damage, whether or not caused by the willful and wrongful act of any of the
Indemnitees.

 

62



--------------------------------------------------------------------------------

ARTICLE 18

RULES AND REGULATIONS

 

18.1

RULES

Tenant agrees for itself and for its subtenants, employees, agents, and invitees
to comply with the rules and regulations listed on Exhibit C-2 attached hereto
and with all reasonable modifications and additions thereto which Landlord may
make from time to time so long as such modifications and additions apply to all
tenants generally and not to specific tenants.

 

18.2

ENFORCEMENT

Nothing in this Lease shall be construed to impose upon Landlord any duty or
obligation to enforce the rules and regulations as set forth on Exhibit C-2 or
as hereafter adopted, or the terms, covenants or conditions of any other lease
as against any other tenant, and Landlord shall not be liable to Tenant for
violation of the same by any other tenant, its servants, employees, agents,
visitors or licensees. Landlord shall use reasonable efforts to enforce the
rules and regulations of the Project in a uniform and non-discriminatory manner.

ARTICLE 19

LANDLORD’S RESERVED RIGHTS

Landlord shall have the following rights exercisable without notice to Tenant
and without liability to Tenant for damage or injury to persons, property or
business and without being deemed an eviction or disturbance of Tenant’s use or
possession of the Premises or giving rise to any claim for offset or abatement
of Rent: (1) to change the Building’s name or street address upon thirty
(30) days’ prior written notice to Tenant; (2) to install, affix and maintain
all signs on the exterior and/or interior of the Building; (3) to reasonably
designate and/or approve prior to installation, all types of signs, window
shades, blinds, drapes, awnings or other similar items, and all internal
lighting that may be visible from the exterior of the Premises; (4) upon
reasonable prior written notice to Tenant, to display the Premises to
prospective purchasers and lenders at reasonable hours at any time during the
Term and to prospective tenants at reasonable hours during the last twelve
(12) months of the Term; (5) to grant to any party the exclusive right to
conduct any business or render any service in or to the Building, provided such
exclusive right shall not operate to prohibit Tenant from using the Premises for
the purpose permitted hereunder and further provided that such party shall
charge prices competitive with similar vendors; (6) to change the arrangement
and/or location of entrances or passageways, doors and doorways, corridors,
elevators, stairs, washrooms or public portions of the Building, and to close
entrances, doors, corridors, elevators or other facilities, provided that such
action shall not materially and adversely interfere with Tenant’s access to or
use of the Premises or the Building; (7) intentionally omitted; and (8) to close
the Building after Standard Operating Hours, except that Tenant and its
employees and invitees shall be entitled to admission at all times, under such
regulations as Landlord prescribes for security purposes.

 

63



--------------------------------------------------------------------------------

ARTICLE 20

ESTOPPEL CERTIFICATE

 

20.1

IN GENERAL

Within ten (10) business days after request therefor by Landlord, Mortgagee or
any prospective mortgagee or owner, Tenant agrees as directed in such request to
execute an Estoppel Certificate, binding upon Tenant, certifying (i) that this
Lease is unmodified and in full force and effect (or if there have been
modifications, a description of such modifications and that this Lease as
modified is in full force and effect); (ii) the dates to which Rent has been
paid; (iii) that Tenant is in the possession of the Premises if that is the
case; (iv) that to Tenant’s actual knowledge, Landlord is not in default under
this Lease beyond any applicable notice and cure periods, or, if Tenant believes
Landlord is in default, the nature thereof in detail; (v) that to Tenant’s
actual knowledge, Tenant has no offsets or defenses to the performance of its
obligations under this Lease (or if Tenant believes there are any offsets or
defenses, a full and complete explanation thereof); (vi) that to Tenant’s actual
knowledge and subject to fulfillment of Landlord’s continuing maintenance and
repair obligations under the Lease, the Premises have been completed in
accordance with the terms and provisions hereof or the Workletter, that Tenant
has accepted the Premises and the condition thereof and of all improvements
thereto and has no claims against Landlord with respect thereto; (vii) that if
an assignment of rents or leases has been served upon Tenant by a Mortgagee,
Tenant will acknowledge receipt thereof and agree to be bound by the provisions
thereof; (viii) that Tenant will give to the Mortgagee copies of all notices of
default given by Tenant to Landlord; and (ix) to any other factual information
about the status of the Lease reasonably and customarily requested.

 

20.2

ENFORCEMENT

In the event that Tenant fails to timely deliver an Estoppel Certificate, then
Landlord shall send Tenant a second written notice requesting delivery of the
Estoppel Certificate (“Second Estoppel Notice”) and such Second Estoppel Notice
shall include the following: “FAILURE TO DELIVER AN ESTOPPEL CERTIFICATE IN
ACCORDANCE WITH SECTION 20 OF THE LEASE WITHIN TEN (10) BUSINESS DAYS SHALL BE
DEEMED A DEFAULT UNDER THE LEASE FOR WHICH THERE SHALL BE NO CURE OR GRACE
PERIOD.” If Tenant fails to deliver an Estoppel Certificate within ten
(10) business days after receiving the Second Estoppel Notice, such failure
shall be a Default for which there shall be no cure or grace period. After
Tenant’s failure to deliver an Estoppel Certificate within ten (10) business
days after receipt of the Second Estoppel Notice, and in addition to any other
remedy available to Landlord, Landlord may impose a charge equal to $500.00 for
each day that Tenant fails to deliver an Estoppel Certificate; and (i) Tenant
shall be bound to, and deemed to have irrevocably agreed to, the accuracy and
truthfulness of the Estoppel Certificate delivered to Tenant, and (ii) Landlord,
and any third party receiving such form of Estoppel Certificate, including a
Mortgagee or purchaser, may rely upon the accuracy and truthfulness thereof.

ARTICLE 21

[INTENTIONALLY OMITTED]

 

64



--------------------------------------------------------------------------------

ARTICLE 22

REAL ESTATE BROKERS

Tenant represents that, except for the broker(s) listed in Section 1.1(15),
Tenant has not dealt with any real estate broker, sales person, or finder in
connection with this Lease, and no such person initiated or participated in the
negotiation of this Lease, or showed the Premises to Tenant. Tenant hereby
agrees to indemnify, protect, defend and hold Landlord and the Landlord
Indemnitees, harmless from and against any and all liabilities and claims for
commissions and fees arising out of a breach of the foregoing representation, as
well as from any claim or claims for any commission or fee by any broker or
other party claiming to represent Tenant in connection with any future
extensions or renewals of the Term. Landlord agrees to pay any commission to
which the brokers listed in Section 1.1(15) are entitled in connection with this
Lease pursuant to Landlord’s written agreement with such broker. Landlord
represents that, except for the broker(s) listed in Section 1.1(15), Landlord
has not dealt with any real estate broker, sales person, or finder in connection
with this Lease, and Landlord hereby agrees to indemnify, protect, defend and
hold Tenant and the Tenant Indemnitees, harmless from and against any and all
liabilities and claims for commissions and fees arising out of a breach of the
foregoing representation.

ARTICLE 23

MORTGAGEE PROTECTION

 

23.1

SUBORDINATION AND ATTORNMENT

(a) Subject to Tenant’s rights under Section 23.1(b) below regarding the SNDA
(as defined in Section 23.1(b) below), this Lease is and shall be expressly
subject and subordinate at all times to (i) any ground or underlying lease of
the Real Property, now or hereafter existing, and all amendments, extensions,
renewals and modifications to any such lease, and (ii) the lien of any mortgage
or trust deed now or hereafter encumbering fee title to the Real Property and/or
the leasehold estate under any such lease, and all amendments, extensions,
renewals, replacements and modifications of such mortgage or trust deed and/or
the obligation secured thereby, unless such ground lease or ground lessor, or
mortgage, trust deed or Mortgagee, expressly provides or elects that this Lease
shall be superior to such lease or mortgage or trust deed. If any such mortgage
or trust deed is foreclosed (including any sale of the Real Property pursuant to
a power of sale), or if any such lease is terminated, upon request of the
Mortgagee or ground lessor, as the case may be, Tenant shall attorn to the
purchaser at the foreclosure sale or to the ground lessor under such lease, as
the case may be, provided, however, except as otherwise provided in the SNDA,
such purchaser or ground lessor shall not be (i) bound by any payment of Rent
for more than one month in advance except payments in the nature of security for
the performance by Tenant of its obligations under this Lease; (ii) subject to
any offset, defense or damages arising out of a default of any obligations of
any preceding Landlord except for offsets specifically identified in this Lease
(if any) and defaults of a continuing nature which exist at the time of Tenant’s
attornment; or (iii) bound by any material amendment or modification of this
Lease made without the written consent of the Mortgagee or ground lessor which
(A) reduces the Term of the Lease, (B) reduces the Rent payable hereunder;
(C) changes any notice or cure period granted to Landlord set forth herein or
(D) materially increase the obligations of Landlord hereunder; or (iv) liable
for any security deposits not actually received in cash by such purchaser or
ground lessor. In confirmation of such subordination, Tenant shall execute
promptly the SNDA. The terms of this paragraph shall survive any termination of
this Lease by reason of foreclosure.

 

65



--------------------------------------------------------------------------------

(b) Tenant’s obligation to subordinate to any Mortgagee shall be conditioned on
Landlord, at its sole cost and expense, causing such Mortgagee to sign and
deliver to Tenant a non-disturbance agreement in substantially the form attached
as Exhibit D hereto (the “SNDA”); provided, however, that (i) delivery of the
SNDA executed by such Mortgagee shall be deemed satisfaction of the condition
set forth in this Section 23.1(b), and (ii) Tenant shall be responsible for its
own attorney’s fees in connection with the SNDA.

 

23.2

MORTGAGEE PROTECTION

Tenant agrees to give any Mortgagee or ground lessor, by registered or certified
mail, a copy of any notice of default served upon Landlord by Tenant, provided
that prior to such notice Tenant has received notice (by way of service on
Tenant of a copy of an assignment of rents and leases, or otherwise) of the
address of such Mortgagee or ground lessor. Tenant further agrees that if
Landlord shall have failed to cure such default within the time provided for in
this Lease, then the Mortgagee or ground lessor shall have an additional thirty
(30) days after receipt of notice thereof within which to cure such default or
if such default cannot be cured within that time, then such additional notice
time as may be necessary, if, within such thirty (30) days, any Mortgagee or
ground lessor has commenced and is diligently pursuing the remedies necessary to
cure such default (including commencement of foreclosure proceedings or other
proceedings to acquire possession of the Real Property, if necessary to effect
such cure). Such period of time shall be extended by any period within which
such Mortgagee or ground lessor is prevented from commencing or pursuing such
foreclosure proceedings or other proceedings to acquire possession of the Real
Property by reason of Landlord’s bankruptcy. Until the time allowed as aforesaid
for Mortgagee or ground lessor to cure such defaults has expired without cure,
Tenant shall have no right to, and shall not, terminate this Lease on account of
default. This Lease may not be modified or amended so as to reduce the Rent or
shorten the Term, or so as to adversely affect in any other respect to any
material extent the rights of Landlord, nor shall this Lease be canceled or
surrendered, without the prior written consent, in each instance, of the ground
lessor or the Mortgagee.

ARTICLE 24

NOTICES

(a) All notices, demands or requests provided for or permitted to be given
pursuant to this Lease must be in writing and shall be personally delivered, or
sent by Federal Express or other reputable overnight courier service.

(b) All notices, demands or requests to be sent pursuant to this Lease shall be
deemed to have been properly given or served by delivering or sending the same
in accordance with this Section, addressed to the parties hereto at their
respective addresses listed in Section 1.1.

 

66



--------------------------------------------------------------------------------

(c) Notices, demands or requests delivered in person or sent by overnight
courier service as described above shall be effective upon the date of receipt.
However, except with respect to a notice given under Code of Civil Procedure
Section 1161 et seq., the time period in which a response to any such notice,
demand or request must be given shall commence to run from in the case of
delivery by Federal Express or other overnight courier service, the date of
acceptance of delivery by an employee, officer, director or partner of Landlord
or Tenant. Rejection or other refusal to accept or the inability to deliver
because of changed address of which no notice was given, as indicated by advice
from Federal Express or other overnight courier service, shall be deemed to be
receipt of notice, demand or request sent. Notices may also be served by
personal service upon any officer of Landlord or Tenant, and shall be effective
upon such service.

(d) By giving to the other party at least ten (10) days written notice thereof,
either party shall have the right from time to time during the term of this
Lease to change their respective addresses for notices, statements, demands and
requests, provided such new address shall be within the United States of
America.

ARTICLE 25

MISCELLANEOUS

 

25.1

LATE CHARGES

(a) All payments required hereunder (other than the Monthly Base Rent, Rent
Adjustments, and Rent Adjustment Deposits, which shall be due as hereinbefore
provided) to Landlord shall be paid within ten (10) business days after
Landlord’s demand therefor. All such amounts (including Monthly Base Rent, Rent
Adjustments, and Rent Adjustment Deposits) not paid when due shall bear interest
from the date due until the date paid at the Default Rate in effect on the date
such payment was due.

(b) In the event Tenant is more than five (5) days late in paying any
installment of Rent due under this Lease, Tenant shall pay Landlord a late
charge equal to five percent (5%) of the delinquent installment of Rent. The
parties agree that (i) such delinquency will cause Landlord to incur costs and
expenses not contemplated herein, the exact amount of which will be difficult to
calculate, including the cost and expense that will be incurred by Landlord in
processing each delinquent payment of rent by Tenant, (ii) the amount of such
late charge represents a reasonable estimate of such costs and expenses and that
such late charge shall be paid to Landlord for each delinquent payment in
addition to all Rent otherwise due hereunder. The parties further agree that the
payment of late charges and the payment of interest provided for in subparagraph
(a) above are distinct and separate from one another in that the payment of
interest is to compensate Landlord for its inability to use the money improperly
withheld by Tenant, while the payment of late charges is to compensate Landlord
for its additional administrative expenses in handling and processing delinquent
payments.

(c) Payment of interest at the Default Rate and/or of late charges shall not
excuse or cure any default by Tenant under this Lease, nor shall the foregoing
provisions of this Article or any such payments prevent Landlord from exercising
any right or remedy available to Landlord upon Tenant’s failure to pay Rent when
due, including the right to terminate this Lease.

 

67



--------------------------------------------------------------------------------

(d) Notwithstanding the foregoing, Landlord agrees to waive and forgive the
first (1st) of any such late charges and interest thereon arising during any
twelve (12) consecutive months during the Term, provided that Landlord receives
such overdue Rent or other sum within ten (10) Business Days after the date due.

 

25.2

NO JURY TRIAL; VENUE; JURISDICTION

To the fullest extent permitted by Laws, each party hereto (which includes any
assignee, successor, heir or personal representative of a party) shall not seek
a jury trial, hereby waives trial by jury, and hereby further waives any
objection to venue in the County in which the Project is located, and agrees and
consents to personal jurisdiction of the courts of the State of California, in
any action or proceeding or counterclaim brought by any party hereto against the
other on any matter whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, or any claim of injury or damage, or the enforcement of any remedy
under any statute, emergency or otherwise, whether any of the foregoing is based
on this Lease or on tort law. No party will seek to consolidate any such action
in which a jury has been waived with any other action in which a jury trial
cannot or has not been waived. It is the intention of the parties that these
provisions shall be subject to no exceptions. The provisions of this Section
shall survive the expiration or earlier termination of this Lease.

 

25.3

NO DISCRIMINATION

Tenant agrees for Tenant and Tenant’s successors and assigns and all persons
claiming under or through Tenant, and this Lease is made and accepted upon and
subject to the following conditions: that there shall be no discrimination
against or segregation of any person or group of persons on account of race,
color, creed, religion, sex, marital status, national origin or ancestry
(whether in the leasing, subleasing, transferring, use, occupancy, tenure or
enjoyment of the Premises or otherwise) nor shall Tenant or any person claiming
under or through Tenant establish or permit any such practice or practices of
discrimination or segregation with reference to the use or occupancy of the
Premises by Tenant or any person claiming through or under Tenant.

 

25.4

FINANCIAL STATEMENTS

Within ten (10) days after written request from Landlord from time to time
during the Term (but not more than once per calendar year), Tenant shall provide
Landlord with current financial statements setting forth Tenant’s financial
condition and net worth for the most recent quarter, including balance sheets
and statements of profits and losses. Such statements shall be prepared by an
independent accountant and certified by Tenant’s president, chief executive
officer or chief financial officer. Landlord shall execute a non-disclosure
agreement in a form mutually acceptable to both parties, and shall keep such
financial information confidential and shall only disclose such information to
Landlord’s lenders, consultants, purchasers or investors, or other agents (who
shall be subject to the same confidentiality obligations) on a need-to-know
basis in connection with the administration of this Lease. Landlord acknowledges
and agrees that as of the execution of this Lease, Tenant is a public company
and that Tenant need not provide the financial statements required under this
Section 25.4 so long as same are publicly available free of charge.

 

68



--------------------------------------------------------------------------------

25.5

OPTION

This Lease shall not become effective as a lease or otherwise until executed and
delivered by both Landlord and Tenant. The submission of this Lease to Tenant
does not constitute a reservation of or option for the Premises, but when
executed by Tenant and delivered to Landlord, this Lease shall constitute an
irrevocable offer by Tenant in effect for two (2) days to lease the Premises on
the terms and conditions herein contained.

 

25.6

TENANT AUTHORITY

Tenant represents and warrants to Landlord that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party.

 

25.7

LANDLORD AUTHORITY

Landlord represents and warrants to Tenant that it has full authority and power
to enter into and perform its obligations under this Lease, that the person
executing this Lease is fully empowered to do so, and that no consent or
authorization is necessary from any third party.

 

25.8

ENTIRE AGREEMENT

This Lease, the Exhibits, and Riders attached hereto contain the entire
agreement between Landlord and Tenant concerning the Premises and there are no
other agreements, either oral or written, and no other representations or
statements, either oral or written, on which Tenant has relied. This Lease shall
not be modified except by a writing executed by Landlord and Tenant.

 

25.9

MODIFICATION OF LEASE FOR BENEFIT OF MORTGAGEE

If any Mortgagee of Landlord reasonably requires a modification of this Lease
which shall not: (a) result in any increased cost or expense to Tenant,
(b) change the size, location, use of character of the Premises, (c) impose any
additional obligations on Tenant, or (d) materially decrease the rights of
Tenant hereunder, then Tenant agrees that this Lease may be so modified.

 

25.10

EXCULPATION

Tenant agrees, on its behalf and on behalf of its successors and assigns, that
any liability or obligation under this Lease shall only be enforced against
Landlord’s equity interest in the Property up to a maximum of Ten Million
Dollars ($10,000,000.00) and in no event against any other assets of Landlord,
or Landlord’s members, officers, directors or partners, and that any liability
of Landlord with respect to this Lease shall be so limited and Tenant shall not
be entitled to any judgment in excess of such amount. Notwithstanding anything
to the contrary contained herein, in no event shall Landlord be liable to Tenant
for consequential, punitive or special damages with respect to this Lease.

 

69



--------------------------------------------------------------------------------

25.11

ACCORD AND SATISFACTION

No payment by Tenant or receipt by Landlord of a lesser amount than any
installment or payment of Rent due shall be deemed to be other than on account
of the amount due, and no endorsement or statement on any check or any letter
accompanying any check or payment of Rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such installment or payment of Rent
or pursue any other remedies available to Landlord. No receipt of money by
Landlord from Tenant after the termination of this Lease or Tenant’s right of
possession of the Premises shall reinstate, continue or extend the Term. Receipt
or acceptance of payment from anyone other than Tenant, including an assignee of
Tenant, is not a waiver of any breach of Article 10, and Landlord may accept
such payment on account of the amount due without prejudice to Landlord’s right
to pursue any remedies available to Landlord.

 

25.12

LANDLORD’S OBLIGATIONS ON SALE OF BUILDING

In the event of any sale or other transfer of the Building, subject to the
purchaser’s assumption of Landlord’s obligations (including Landlord’s
obligations with respect to the Security Deposit), Landlord shall be entirely
freed and relieved of all agreements and obligations of Landlord hereunder
accruing or to be performed after the date of such sale or transfer, and any
remaining liability of Landlord with respect to this Lease shall be limited to
the dollar amount specified in Section 25.9 and Tenant shall not be entitled to
any judgment in excess of such amount. Landlord shall have the right to assign
this Lease to an entity comprised of the principals of Landlord or any Landlord
Affiliate. Upon such assignment and assumption of the obligations of Landlord
hereunder, Landlord shall be entirely freed and relieved of all obligations
hereunder, but only so long as (a) such successor entity owns all of Landlord’s
right, title and interest in and to the Property and the Building, (b) such
successor entity assumes all of Landlord’s obligations under this Lease whenever
arising.

 

25.13

BINDING EFFECT

Subject to the provisions of Article 10, this Lease shall be binding upon and
inure to the benefit of Landlord and Tenant and their respective heirs, legal
representatives, successors and permitted assigns.

 

25.14

CAPTIONS

The Article and Section captions in this Lease are inserted only as a matter of
convenience and in no way define, limit, construe, or describe the scope or
intent of such Articles and Sections.

 

70



--------------------------------------------------------------------------------

25.15

TIME; APPLICABLE LAW; CONSTRUCTION

Time is of the essence of this Lease and each and all of its provisions. This
Lease shall be construed in accordance with the Laws of the State of California.
If more than one person signs this Lease as Tenant, the obligations hereunder
imposed shall be joint and several. If any term, covenant or condition of this
Lease or the application thereof to any person or circumstance shall, to any
extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such term, covenant or condition to persons or circumstances
other than those as to which it is held invalid or unenforceable, shall not be
affected thereby and each item, covenant or condition of this Lease shall be
valid and be enforced to the fullest extent permitted by Law. Wherever the term
“including” or “includes” is used in this Lease, it shall have the same meaning
as if followed by the phrase “but not limited to”. The language in all parts of
this Lease shall be construed according to its normal and usual meaning and not
strictly for or against either Landlord or Tenant.

 

25.16

FAILURE TO DISBURSE TENANT IMPROVEMENT ALLOWANCE.

In the event that Tenant has properly submitted a request for disbursement of
any portion of the Tenant Improvement Allowance or any additional allowance in
accordance with the Workletter, and Landlord shall not have disbursed such
amount (the “Undisbursed Portion”) within thirty (30) days after its due date,
Tenant may send a second notice to Landlord demanding payment (the “Second
Demand”). If Landlord fails to pay the Undisbursed Portion within five
(5) business days after Landlord’s receipt of the Second Demand, and no dispute
exists between Landlord and Tenant regarding Landlord’s obligation to pay the
Undisbursed Portion, then Tenant shall have the right to offset such Undisbursed
Portion against the next installment(s) of Monthly Base Rent due and payable
hereunder.

 

25.17

LANDLORD’S RIGHT TO PERFORM TENANT’S DUTIES

If Tenant fails timely to perform any of its duties under this Lease beyond any
applicable notice and cure periods, Landlord shall have the right (but not the
obligation), to perform such duty on behalf and at the actual and out of pocket
expense of Tenant, and all sums expended or expenses incurred by Landlord in
performing such duty shall be deemed to be additional Rent under this Lease and
shall be due and payable within ten (10) days after demand by Landlord.

 

25.18

SECURITY SYSTEM

Landlord, in its sole and absolute discretion, shall install certain card key
access and video camera systems respecting certain main entry points of the
Building. Subject to the foregoing, Landlord shall not be obligated to provide
or maintain any security patrol or security system. Landlord shall not be
responsible for the quality of any such patrol or system which may be provided
hereunder or for damage or injury to Tenant, its employees, invitees or others
due to the failure, action or inaction of such patrol or system.

 

25.19

NO LIGHT, AIR OR VIEW EASEMENTS

Any diminution or shutting off of light, air or view by any structure which may
be erected on lands of or adjacent to the Project shall in no way affect this
Lease or impose any liability on Landlord.

 

71



--------------------------------------------------------------------------------

25.20

RECORDATION

Neither this Lease, nor any notice nor memorandum regarding the terms hereof,
shall be recorded by Tenant. Any such unauthorized recording shall be a Default
for which there shall be no cure or grace period. Tenant agrees to execute and
acknowledge, at the request of Landlord, a memorandum of this Lease, in
recordable form.

 

25.21

SURVIVAL

The waivers of the right of jury trial, the other waivers of claims or rights,
the releases and the indemnification obligations of Landlord and Tenant under
this Lease shall survive the expiration or termination of this Lease, and so
shall all other obligations or agreements which by their terms survive
expiration or termination of this Lease.

 

25.22

OFAC.

(a) Tenant hereby represents, warrants and covenants to Landlord, either that
(i) Tenant is regulated by the SEC, FINRA or the Federal Reserve (a “Regulated
Entity”) or (ii) neither Tenant nor any person or entity that directly or
indirectly (A) controls Tenant or (B) has an ownership interest in Tenant of
twenty-five percent (25%) or more, appears on the list of Specially Designated
Nationals and Blocked Persons (“OFAC List”) published by the Office of Foreign
Assets Control (“OFAC”) of the U.S. Department of the Treasury.

(b) If, in connection with this Lease, there is one or more guarantors of
Tenant’s obligations under this Lease, then Tenant further represents, warrants
and covenants either that (i) any such guarantor is a Regulated Entity or
(ii) neither guarantor nor any person or entity that directly or indirectly
(A) controls such guarantor or (B) has an ownership interest in such guarantor
of twenty-five percent (25%) or more, appears on the OFAC List.

(c) Tenant represents and warrants that the Tenant OFAC Information it has
provided or to be provided to Landlord or Landlord’s Broker in connection with
the execution of this Lease is true and complete.

(d) Landlord advises Tenant hereby that the purpose of this Section is to
provide to Landlord information and assurances to enable Landlord to comply with
the Laws relating to OFAC.

(e) Tenant acknowledges that the breach of any of the representations,
warranties and/or covenants by Tenant under this Section 25.21 shall be an
immediate Default under this Lease.

 

25.23

INSPECTION BY A CASP IN ACCORDANCE WITH CIVIL CODE SECTION 1938.

Landlord discloses that to Landlord’s knowledge, neither the Building nor the
Premises have undergone inspection by a Certified Access Specialist.
Furthermore, pursuant to Section 1938 of the California Civil Code, Landlord
notifies Tenant of the following: “A Certified Access Specialist (CASp) can
inspect the subject premises and determine whether the subject premises comply
with all of the applicable construction-related accessibility standards under
state law. Although California state law does not require a CASp inspection of
the subject premises, the commercial property owner or lessor may not prohibit
the lessee or tenant from

 

72



--------------------------------------------------------------------------------

obtaining a CASp inspection of the subject premises for the occupancy or
potential occupancy of the lessee or tenant, if requested by the lessee or
tenant. The parties shall mutually agree on the arrangements for the time and
manner of any such CASp inspection, the payment of the costs and fees for the
CASp inspection and the cost of making any repairs necessary to correct
violations of construction-related accessibility standards within the Premises.”
Tenant agrees that (a) Tenant may, at its option and at its sole cost, cause a
CASp to inspect the Premises and determine whether the Premises complies with
all of the applicable construction-related accessibility standards under
California law, (b) the parties shall mutually coordinate and reasonably approve
of the timing of any such CASp inspection so that Landlord may, at its option,
have a representative present during such inspection, and (c) Tenant shall be
solely responsible for the cost of any repairs necessary to correct violations
of construction-related accessibility standards within the Premises and Building
identified by any such CASp inspection, any and all such alterations and repairs
within the Premises to be performed by Tenant shall be subject to Landlord’s
consent and in accordance with this Lease. Landlord and Tenant hereby agree that
if Tenant elects to perform a CASp inspection of the Premises, Tenant will
provide written notice to Landlord, and Landlord may elect, in Landlord’s sole
discretion, to retain a CASp to perform the inspection. If Landlord does not so
elect, the time and manner of the CASp inspection is subject to the prior
written approval of Landlord. In either event, the payment of the fee for the
CASp inspection shall be borne by Tenant.

25.24 COUNTERPARTS

This Lease may be executed in any number of counterparts, each of which shall be
deemed an original, but all of which, together, shall constitute one and the
same instrument. Telecopied signatures or signatures transmitted by electronic
mail in so-called “pdf” format or via DocuSign or similar electronic means, may
be used in place of original signatures on this Lease. Landlord and Tenant
intend to be bound by the signatures on the telecopied or e-mailed document, are
aware that the other party will rely on the telecopied or e-mailed signatures,
and hereby waive any defenses to the enforcement of the terms of this Lease
based on such telecopied or e-mailed signatures. Promptly following request by
either party, the other party shall provide the requesting party with original
signatures on this Lease.

 

25.25

EXHIBITS AND RIDERS

All exhibits, riders and/or addenda referred to in this Lease as an exhibit,
rider, or addenda hereto, or attached hereto executed both by Landlord and
Tenant shall be deemed to be a part hereof and are hereby incorporated into and
made a part of this Lease.

[Signatures on Following Page]

 

73



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Lease has been executed as of the date set forth in
Section 1.1(4) hereof.

 

TENANT:

Gritstone Oncology, Inc., a Delaware corporation

 

By:   /s/ A. R. Allen

Print Name:   A. R. Allen

Its:   President & CEO

By:   /s/ Jean-Marc Bellemin

Print Name:   Jean-Marc Bellemin

Its:   EVP & CFO

LANDLORD:

Emery Station West, LLC, a California limited liability company

 

By:   

ES West Associates, LLC

a California limited liability company, its Managing Member

  By:    Wareham-NZL, LLC  

 

  a California limited liability company, its Manager  

 

  By:    /s/ Richard K. Robbins       Richard K. Robbins       Manager

 

 

74



--------------------------------------------------------------------------------

EXHIBIT A

OUTLINE OF PREMISES

 

LOGO [g702385g35m41.jpg]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-1

COMMON TERRACE

 

LOGO [g702385g04y36.jpg]

 

A-1-1



--------------------------------------------------------------------------------

EXHIBIT B

WORKLETTER AGREEMENT

(Tenant Build / Allowance)

THIS WORKLETTER AGREEMENT (this “Workletter Agreement”) is attached to and made
a part of that certain Lease (the “Lease”) between Emery Station West, LLC, a
California limited liability company (“Landlord”), and Gritstone Oncology, Inc.,
a Delaware corporation (“Tenant”). All capitalized terms used but not defined
herein shall have the respective meanings given such terms in the Lease. This
Workletter Agreement sets forth the terms and conditions relating to the
construction of Tenant Work (defined below) in the Premises.

 

1.

Allowance; Tenant Work.

(a) Allowance. Tenant shall be entitled to the Tenant Work Allowance specified
in the Basic Lease Information for the costs relating to the design, permitting
and construction of Tenant’s improvements which are permanently affixed to the
Premises (the “Tenant Work”). In no event will Landlord be obligated to make
disbursements pursuant to this Workletter Agreement in a total amount which
exceeds the Tenant Work Allowance. In no event may the Tenant Work Allowance be
applied to the cost of furniture, fixtures (other than those that are installed
in connection with the Tenant Work) or equipment, nor shall it be applied to
offset any Rent due under the Lease.

(b) Disbursement of the Tenant Work Allowance.

(i) Tenant Work Allowance Items. Except as otherwise set forth in this
Workletter Agreement, the Tenant Work Allowance shall be disbursed by Landlord
only for the following items and costs (collectively the “Tenant Work Allowance
Items”):

(A) Payment of the fees of the Architect and the Building Consultants (as those
terms are defined below) and payment of fees and costs reasonably incurred by
Landlord for the review of the Construction Drawings (defined below) by Landlord
or by Landlord’s third party consultants, provided that peer review fees and
third party consultants which exceed $25,000 must be reviewed and approved by
Tenant;

(B) The payment of plan check, permit and license fees relating to the Tenant
Work;

(C) The cost of construction of the Tenant Work, including, without limitation,
after hours charges, testing and inspection costs, trash removal costs, and
contractors’ fees and general conditions (but for clarity, Tenant shall not be
required to pay freight elevator charges, unless a live operator is required for
Tenant’s use of such elevator);

(D) The cost of any changes to the Building when such changes are required by
the Construction Drawings, such cost to include all direct architectural and/or
engineering fees and expenses incurred in connection therewith;

(E) The cost of any changes to the Construction Drawings (defined below) or
Tenant Work required by applicable building codes (collectively, “Code”); and

 

B-1



--------------------------------------------------------------------------------

(F) The Coordination Fee (defined below).

(ii) Disbursement of Tenant Work Allowance. During the design and construction
of the Tenant Work, Landlord shall make monthly disbursements of the Tenant Work
Allowance to reimburse Tenant for Tenant Work Allowance Items and shall
authorize the release of funds as follows, and otherwise in accordance with
Landlord’s standard disbursement process.

(A) On or before the tenth (10th) day of each calendar month (or such other date
as Landlord may designate) (the “Monthly Reimbursement Date”), Tenant shall
deliver to Landlord: (1) a request for payment from Contractor (defined below)
approved by Tenant and the Architect (hereafter defined), in a commercially
reasonable form to be provided or approved in advance by Landlord, including a
schedule of values and showing the percentage of completion, by trade, of the
Tenant Work, which details the portion of the work completed and the portion not
completed; (2) invoices from all of Tenant’s Agents (defined below) for labor
rendered and materials delivered to the Premises for which Tenant is seeking a
Tenant Work Allowance payment; (3) executed conditional mechanic’s lien releases
from all of Tenant’s Agents who have lien rights with respect to the subject
request for payment (along with unconditional mechanics’ lien releases with
respect to payments made pursuant to Tenant’s prior submission hereunder) in
compliance with all applicable laws; a copy of the check(s) which Tenant issued
to pay the requested sums to Tenant’s Agents; and (5) all other information
reasonably requested by Landlord (collectively, the “Payment Request Supporting
Documentation”). If the Payment Request Supporting Documentation is delivered
after the Monthly Reimbursement Date, it will be processed along with any other
payment requests for the following calendar month.

(B) On or before the fifteenth (15th) day of the subsequent calendar month
following Tenant’s timely delivery to Landlord of all Payment Request Supporting
Documentation, Landlord shall deliver to Tenant payment in an amount equal to
the lesser of: (x) the amount so requested by Tenant, as set forth above, less
(1) the applicable Over-Tenant Work Allowance Amount (defined in Section 3.2(a)
below) and (2) a ten percent (10%) retention (the aggregate amount of such
retentions to be known as the “Final Retention”), and (y) the balance of any
remaining available portion of the Tenant Work Allowance (not including the
Final Retention), provided that if Landlord, in good faith, disputes any item in
a request for payment based on non-compliance of any work with the Approved
Working Drawings (defined below) or due to any substandard work and delivers a
written objection to such item setting forth with reasonable particularity
Landlord’s reasons for its dispute (a “Draw Dispute Notice”) within ten
(10) business days following Tenant’s submission of its Payment Request
Supporting Documentation, Landlord may deduct the amount of such disputed item
from the payment. Landlord and Tenant shall, in good faith, endeavor to
diligently resolve any such dispute. Landlord’s payment of such amounts shall
not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s payment request.

(C) Subject to the provisions of this Workletter Agreement, following the final
completion of construction of the Tenant Work, Landlord shall deliver to Tenant
a check made payable to Tenant, or a check or checks made payable to another
party or parties as reasonably requested by Tenant, in the amount of the Final
Retention, provided that (1) Tenant delivers to Landlord properly executed
unconditional mechanics’ lien releases from all of Tenant’s Agents in compliance
with all applicable laws, as reasonably determined by Landlord;

 

B-2



--------------------------------------------------------------------------------

(2) Landlord has determined in good faith that no substandard work exists which
adversely affects the mechanical, electrical, plumbing, heating, ventilating and
air conditioning, life-safety or other systems of the Building, the curtain wall
of the Building, the structure or exterior appearance of the Building;
(3) Architect delivers to Landlord a certificate, in a form reasonably
acceptable to Landlord, certifying that the construction of the Tenant Work has
been finally completed; (4) Tenant supplies Landlord with evidence that all
governmental approvals required for an occupant to legally occupy the Premises
has been obtained; and (5) Tenant has fulfilled its Completion Obligations
(defined below) and has otherwise complied with Landlord’s standard “close-out”
requirements regarding city approvals, closeout tasks, closeout documentation
regarding the general contractor, financial close-out matters, and Tenant’s
vendors, as set forth on Schedule 1 to this Workletter Agreement.

 

2.

Deemed Approval.

Where Landlord’s written approval is required under this Workletter Agreement,
if Landlord fails to respond within the later of ten (10) business days or such
other timeframe designated herein, Landlord shall be deemed to have approved
such request.

 

3.

Construction Drawings.

(a) Selection of Architect; Construction Drawings.

(i) Tenant shall retain an architect approved (or deemed approved) in writing,
in advance by Landlord, such approval not to be unreasonably withheld (the
“Architect”) to prepare the Construction Drawings. It is agreed that Albert
Chiang of CAC Architects is so approved. Tenant shall retain engineering
consultants approved (or deemed approved) in writing, in advance by Landlord,
such approval not to be unreasonably withheld (the “Building Consultants”) to
prepare all plans and engineering working drawings and perform all work relating
to mechanical, electrical and plumbing (“MEP”), HVAC/Air Balancing, life-safety,
structural, sprinkler and riser work. In lieu of Tenant engaging a separate
design firm or firms to design the MEP portion of the Construction Drawings,
Landlord is willing to approve Tenant preparing such MEP portion on a
“design-build” basis, subject to the following conditions: (A) Tenant agrees to
engage Interface Engineers to create a “basis of design” (the “BOD”) to
accommodate the Tenant Work; (B) the BOD shall be created with Landlord’s input
and be subject to Landlord’s reasonable approval; and (C) Tenant engages
subcontractors reasonably approved by Landlord to create such MEP portion.

(ii) The plans and drawings to be prepared by Architect and the Building
Consultants hereunder (i.e., both the Space Plan and the Working Drawings, as
each term is defined below) shall be known collectively as the “Construction
Drawings.” All Construction Drawings shall comply with a drawing format and
specifications to be mutually agreed upon by Landlord and Tenant and in
accordance with construction industry standards, and such plans and drawings
shall be subject to Landlord’s prior written approval (or deemed approval), not
to be unreasonably withheld, conditioned or delayed. Landlord’s review of the
Construction Drawings shall be for its sole purpose and shall not obligate
Landlord to review the same, for quality, design, Code compliance or other like
matters. Accordingly, notwithstanding that any Construction Drawings are
reviewed by Landlord or its space planner, architect, engineers and consultants,
and notwithstanding any advice or assistance which may be rendered to Tenant by
Landlord or Landlord’s space planner, architect, engineers, and consultants,
Landlord shall have no liability whatsoever in connection therewith and shall
not be responsible for any omissions or errors contained in the Construction
Drawings.

 

B-3



--------------------------------------------------------------------------------

(b) Space Plan. Tenant shall supply Landlord for Landlord’s review and approval
(or deemed approval) with four (4) copies signed by Tenant of its space plan for
the Premises (“Space Plan”) before any architectural working drawings or
engineering drawings have been commenced. The Space Plan shall include a layout
and designation of all laboratory facilities, offices, rooms and other
partitioning, their intended use, and equipment to be contained therein.
Landlord may request clarification or more specific drawings for special use
items not included in the Space Plan. Subject to Section 2 of this Workletter
Agreement, Landlord shall advise Tenant within ten (10) business days after
Landlord’s receipt of the Space Plan (or, if applicable, such additional
information requested by Landlord pursuant to the provisions of the immediately
preceding sentence) if the same is approved or is unsatisfactory or incomplete
in any respect. Upon any disapproval by Landlord, Tenant shall promptly cause
the Space Plan to be revised to correct any deficiencies or other matters
Landlord may reasonably require.

(c) Working Drawings. After the Space Plan has been approved (or deemed
approved) by Landlord, Tenant shall supply the Architect and the Building
Consultants with a complete listing of standard and non-standard equipment and
specifications, including, without limitation, B.T.U. calculations, electrical
requirements and special electrical receptacle requirements, to enable the
Architect and the Building Consultants to complete the Working Drawings and
shall cause the Architect and the Engineers to promptly complete the
architectural and engineering drawings, and Architect shall compile a fully
coordinated set of drawings, including but not limited to architectural,
structural, mechanical, electrical, plumbing, fire sprinkler and life safety in
a form which is complete to allow subcontractors to bid on the work and to
obtain all applicable permits (collectively, the “Working Drawings”) and shall
submit the same to Landlord for Landlord’s review and approval (or deemed
approval). Tenant shall supply Landlord with four (4) copies signed by Tenant of
the Working Drawings. Subject to Section 2 of this Workletter Agreement,
Landlord shall advise Tenant within ten (10) business days after Landlord’s
receipt of the Working Drawings if Landlord, in good faith, determines that the
same are approved or are unsatisfactory or incomplete. If Tenant is so advised,
Tenant shall promptly revise the Working Drawings to correct any deficiencies or
other matters Landlord may reasonably require.

(d) Landlord’s Approval. Tenant acknowledges that it shall be deemed reasonable
for Landlord to disapprove the Space Plan and any subsequent Working Drawings
unless, at a minimum, the same are prepared on the basis that: (i) the Tenant
Work as specified and designed comply with the requirements of the Project’s
Sustainability Practices (if any) and Tenant is strongly encouraged to complete
the Tenant Work in a manner sufficient to achieve the applicable Green Building
Standards set forth on Exhibit B-1, and (ii) the sprinkler systems shall be
designed in compliance with the specifications provided by FM Global.
Additionally, subject to Section 2 of this Workletter Agreement, Landlord’s
approval of any matter under this Workletter Agreement may be withheld if
Landlord reasonably determines that the same would violate any provision of the
Lease or this Workletter Agreement or would adversely affect the mechanical,
electrical, plumbing, heating, ventilating and air conditioning, life-safety or
other systems of the Building, the curtain wall of the Building, the structure
or exterior appearance of the Building.

 

B-4



--------------------------------------------------------------------------------

4.

Construction of the Tenant Work.

(a) Tenant’s Selection of Contractors.

(i) The Contractor. Tenant shall retain a general contractor approved (or deemed
approved) in writing, in advance by Landlord, such approval not to be
unreasonably withheld, to construct the Tenant Work (“Contractor”).

(ii) Tenant’s Agents. Subject to Section 2 of this Workletter Agreement, all
subcontractors, laborers, materialmen, and suppliers used by Tenant (such
subcontractors, laborers, materialmen, and suppliers, and the Contractor to be
known collectively as “Tenant’s Agents”) must be approved (or deemed approved)
in writing by Landlord, not to be unreasonably withheld, conditioned or delayed,
provided that Landlord will require Tenant to retain the Building Consultants.
All of Tenant’s Agents shall be licensed in the State of California and capable
of being bonded.

(b) Construction of Tenant Work by Tenant’s Agents.

(i) Construction Contract. Prior to Tenant’s execution of the construction
contract and general conditions with Contractor (the “Contract”), but subject to
Section 2 of this Workletter Agreement, Tenant shall submit the Contract to
Landlord for its approval, which approval shall not be unreasonably withheld or
delayed. Prior to the commencement of the construction of the Tenant Work,
Tenant shall provide Landlord with a schedule of values consisting of a detailed
breakdown, by trade, of the final costs to be incurred or which have been
incurred, for all Tenant Work Allowance Items in connection with the design and
construction of the Tenant Work, which costs form the basis for the amount of
the Contract (“Final Costs”). Prior to the commencement of construction of the
Tenant Work, Landlord and Tenant shall identify the amount (the “Over-Allowance
Amount”) equal to the difference between the amount of the Final Costs and the
amount of the Tenant Work Allowance (less any portion thereof already disbursed
by Landlord, or in the process of being disbursed by Landlord, on or before the
commencement of construction of the Tenant Work), and Landlord will reimburse
Tenant on a monthly basis, as described in Section 1.2(b)(ii) above, for a
percentage of each amount requested by the Contractor or otherwise to be
disbursed under this Workletter Agreement, which percentage shall be equal to
the Tenant Work Allowance divided by the amount of the Final Costs (after
deducting from the Final Costs any amounts expended in connection with the
preparation of the Construction Drawings, and the cost of all other Tenant Work
Allowance Items incurred prior to the commencement of construction of the Tenant
Work), and Tenant shall be solely responsible for any Over-Allowance Amount. If,
after the Final Costs have been initially determined, the costs relating to the
design and construction of the Tenant Work shall change, any additional costs
for such design and construction in excess of the Final Costs shall be added to
the Over-Allowance Amount and the Final Costs, and Landlord’s reimbursement
percentage, shall be recalculated in accordance with the terms of the
immediately preceding sentence. Notwithstanding anything set forth herein to the
contrary, construction of the Tenant Work shall not commence until Tenant has
procured and delivered to Landlord a copy of all Permits for the applicable
Tenant Work.

 

B-5



--------------------------------------------------------------------------------

(ii) Construction Requirements.

(A) Landlord’s General Conditions for Tenant’s Agents and Tenant Improvement
Work. Construction of the Tenant Work shall comply with the following: (1) the
Tenant Work shall be constructed in strict accordance with the Approved Working
Drawings, subject to minor field modifications, and Landlord’s then-current
published construction guidelines; (2) Tenant’s Agents shall submit schedules of
all work relating to the Tenant Work to Landlord and Landlord shall, within five
(5) business days of receipt thereof, inform Tenant’s Agents of any changes
which are necessary thereto, and Tenant’s Agents shall adhere to such corrected
schedule; and (3) Tenant shall abide by all rules made by Landlord’s Building
Manager with respect to the use of contractor parking, materials delivery,
freight, loading dock and service elevators, any required shutdown of utilities
(including life-safety systems), storage of materials, coordination of work with
the contractors of Landlord, and any other matter in connection with this
Workletter Agreement, including, without limitation, the construction of the
Tenant Work. Tenant shall pay an oversight and supervisory fee (the
“Coordination Fee”) to Landlord in an amount equal to one percent (1%) of the
Final Costs.

(B) Indemnity. Tenant’s indemnity of Landlord as set forth in the Lease shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Tenant or Tenant’s
Agents, or anyone directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Tenant
Work and/or Tenant’s disapproval of all or any portion of any request for
payment. Such indemnity by Tenant, as set forth in the Lease, shall also apply
with respect to any and all costs, losses, damages, injuries and liabilities
related in any way to Landlord’s performance of any ministerial acts reasonably
necessary (1) to permit Tenant to complete the Tenant Work, and (2) to enable
Tenant to obtain any related building permit or certificate of occupancy.

(C) Requirements of Tenant’s Agents. Each of Tenant’s Agents shall guarantee to
Tenant and for the benefit of Landlord that the portion of the Tenant Work for
which it is responsible shall be free from any defects in workmanship and
materials for a period of not less than one (1) year from the date of completion
thereof. Each of Tenant’s Agents shall be responsible for the replacement or
repair, without additional charge, of all work done or furnished in accordance
with its contract that shall become defective within one (1) year after the
completion of the work performed by such contractor or subcontractor. The
correction of such work shall include, without additional charge, all additional
expenses and damages incurred in connection with the removal or replacement of
all or any part of the Tenant Work, and/or the Building and/or common areas that
are damaged or disturbed thereby. All such warranties or guarantees as to
materials or workmanship of or with respect to the Tenant Work shall be
contained in the Contract or subcontract and shall be written such that such
guarantees or warranties shall inure to the benefit of both Landlord and Tenant,
as their respective interests may appear, and can be directly enforced by
either. Tenant covenants to give to Landlord any assignment or other assurances
as may be necessary to effect such right of direct enforcement.

(iii) Insurance Requirements.

(A) General Coverages. All of Tenant’s Agents shall carry employer’s liability
and worker’s compensation insurance covering all of their respective employees,
and shall also carry commercial general liability insurance, including personal
and bodily injury, property damage and completed operations liability, all with
limits, in form and with companies as are required to be carried by Tenant as
set forth in the Lease.

 

B-6



--------------------------------------------------------------------------------

(B) Special Coverages. Tenant or Contractor shall carry “Builder’s All Risk”
insurance in an amount approved by Landlord covering the construction of the
Tenant Work, and such other insurance as Landlord may require, it being
understood and agreed that the Tenant Work shall be insured by Tenant pursuant
to the Lease immediately upon completion thereof. Such insurance shall be in
amounts and shall include such extended coverage endorsements as may be
reasonably required by Landlord, and shall be in form and with companies as are
required to be carried by Tenant as set forth in the Lease.

(C) General Terms. Certificates for all of the foregoing insurance coverage
shall be delivered to Landlord before the commencement of construction of the
Tenant Work and before the Contractor’s equipment is moved onto the site. All
such policies of insurance must contain a provision that the company writing
said policy will endeavor to give Landlord thirty (30) days’ prior written
notice of any cancellation of such insurance. In the event that the Tenant Work
are damaged by any cause during the course of the construction thereof, Tenant
shall immediately repair the same at Tenant’s sole cost and expense. Tenant’s
Agents shall maintain all of the foregoing insurance coverage in force until the
Tenant Work is fully completed and accepted by Landlord, except for any Products
and Completed Operations Coverage insurance required by Landlord, which is to be
maintained for one (1) year following completion of the work and acceptance by
Landlord and Tenant. All policies carried hereunder shall insure Landlord,
Wareham Property Group as Landlord’s manager, and Tenant, as their interests may
appear, as well as Tenant’s Agents. All insurance, except Workers’ Compensation,
maintained by Tenant’s Agents shall preclude subrogation claims by the insurer
against anyone insured thereunder. Such insurance shall provide that it is
primary insurance as respects Landlord and Tenant and that any other insurance
maintained by Landlord or Tenant is excess and noncontributing with the
insurance required hereunder. The requirements for the foregoing insurance shall
not derogate from the provisions for indemnification of Landlord by Tenant under
the Lease and/or this Workletter Agreement.

(iv) Governmental Compliance. The Tenant Work shall comply in all respects with
the following: (A) the Code and other federal, state, city and/or
quasi-governmental laws, codes, ordinances and regulations, as each may apply
according to the rulings of the controlling public official, agent or other
person or entity; (B) applicable standards of the American Insurance Association
(formerly, the National Board of Fire Underwriters) and the National Electrical
Code; (C) building material manufacturer’s specifications, and (D) the Project’s
Sustainability Practices (if any).

(v) Inspection by Landlord. Prior to the completion of the Tenant Work, Landlord
shall have the right to inspect the same at all times, provided however, that
Landlord’s failure to inspect the Tenant Work shall in no event constitute a
waiver of any of Landlord’s rights hereunder nor shall Landlord’s inspection of
the Tenant Work constitute Landlord’s approval of the same. Should Landlord
disapprove any portion of the Tenant Work, Landlord shall notify Tenant in
writing of such disapproval and shall specify the items disapproved. Any defects
or deviations in, and/or disapproval by Landlord of, the Tenant Work shall be
rectified by Tenant at no expense to Landlord, provided however, that in the
event Landlord determines that a defect or deviation exists or disapproves of
any matter in connection with any portion of the Tenant Work and such defect,
deviation or matter might adversely affect the mechanical, electrical, plumbing,
heating, ventilating and air conditioning or life-safety systems of the
Building, the structure or exterior appearance of the Building or any other
tenant’s use of such other tenant’s leased premises, Landlord may take such
action as Landlord deems necessary, at

 

B-7



--------------------------------------------------------------------------------

Tenant’s expense and without incurring any liability on Landlord’s part, to
correct any such defect, deviation and/or matter, including, without limitation,
causing the cessation of performance of the construction of the Tenant Work
until such time as the defect, deviation and/or matter is corrected to
Landlord’s satisfaction.

(vi) Meetings. Tenant shall hold periodic meetings at a reasonable time with the
Architect and the Contractor regarding the progress of the preparation of the
Construction Drawings and the construction of the Tenant Work, which meetings
shall be held at a location designated or reasonably approved by Landlord, and
Landlord and/or its agents shall receive prior written notice of, and shall have
the right to attend, all such meetings. Upon Landlord’s request, certain of
Tenant’s Agents shall attend such meetings. In addition, minutes shall be taken
at all such meetings, and Landlord will be included in the distribution list for
such minutes. One such meeting each month shall include the review of
Contractor’s current request for payment.

(c) Notice of Completion; Copy of Record Set of Plans. Within fifteen (15) days
after completion of construction of the Tenant Work, Tenant shall cause a Notice
of Completion to be recorded in the office of the Recorder of Alameda County
shall furnish a copy thereof to Landlord upon such recordation, and shall timely
give all notices required pursuant to the California Civil Code. If Tenant fails
to do so, Landlord may execute and file such Notice of Completion and give such
notices on behalf of Tenant as Tenant’s agent for such purpose, at Tenant’s sole
cost and expense. Within thirty (30) days following the completion of
construction, (i) Tenant shall cause the Architect and Contractor (A) to update
the Approved Working Drawings as necessary to reflect all changes made to the
Approved Working Drawings during the course of construction, (B) to certify to
the best of their knowledge that the updated drawings are true and correct,
which certification shall survive the expiration or termination of the Lease,
and (C) to deliver to Landlord such updated drawings in accordance with
Landlord’s then-current CAD requirements, and (ii) Tenant shall deliver to
Landlord a copy of all warranties, guaranties, and operating manuals and
information relating to the improvements, equipment, and systems in the
Premises. Tenant’s obligations set forth in this Section are collectively
referred to as the “Completion Obligations.”

5. Base Shell and Core.

Landlord shall deliver the Premises with the Base Shell and Core Substantially
Complete. The Base Shell and Core shall comply in all respects with the Code and
other federal, state, city and/or quasi-governmental laws, codes, ordinances and
regulations, as each may apply according to the rulings of the controlling
public official, agent or other person or entity; the applicable standards of
the American Insurance Association (formerly, the National Board of Fire
Underwriters), and the National Electrical Code. Subject to the foregoing,
Tenant shall accept the Premises in their then existing, “AS-IS” condition.

6. Miscellaneous.

(a) Tenant’s Representative. Tenant has designated Jim Davis as its sole
representative with respect to the matters set forth in this Workletter
Agreement, until further notice to Landlord, who shall have full authority and
responsibility to act on behalf of Tenant as required in this Workletter
Agreement.

 

B-8



--------------------------------------------------------------------------------

(b) Landlord’s Representative. Landlord has designated Geoff Sears as its sole
representative with respect to the matters set forth in this Workletter
Agreement, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of Landlord as required in this Workletter
Agreement.

(c) Tenant’s Default. Notwithstanding any provision to the contrary contained in
the Lease, if a Default by Tenant under the Lease (including, without
limitation, this Workletter Agreement) has occurred at any time on or before the
substantial completion of the Tenant Work, then (i) in addition to all other
rights and remedies granted to Landlord pursuant to the Lease, Landlord shall
have the right to withhold payment of all or any portion of the Tenant Work
Allowance, and (ii) all other obligations of Landlord under the terms of this
Workletter Agreement shall be forgiven until such time as such default is cured
pursuant to the terms of the Lease.

 

B-9



--------------------------------------------------------------------------------

Schedule 1 to Exhibit B

Project Closeout Documents

 

  1.

Approved permit drawings (stamped by architect)

 

  2.

Building permits and signed off Job Card

 

  3.

As-built drawings (PDF and CAD)

 

  4.

Submittals, RFI’s and Change Orders

 

  5.

Decontamination reports as applicable

 

  6.

Environmental Sustainability Policies records (demo material disposal)

 

  7.

Fire Alarm NFPA 72-2013 record of completion

 

  8.

Fire Sprinkler testing, permit and sign-off

 

  9.

Additional pertinent project information (e.g., structural calculations, noise
and vibration analyses, HMIS reports, etc.)

 

10.

O&M manuals

 

11.

Training documents

 

12.

Warranty documents

 

13.

Start-up datasheets

 

14.

Air balance reports

 

15.

Hydronic balance reports

 

16.

HVAC duct pressure/leak testing results

 

17.

Process piping pressure testing reports

 

18.

Electrical load evaluation (normal and emergency power)

 

19.

HVAC load evaluation

 

20.

Electrical panel schedules

 

21.

Commissioning reports

 

22.

Décor and finishes schedules

 

23.

Certificate of insurance (Subcontractors)

 

24.

Certificate of Occupancy

 

25.

BMS graphic backgrounds and points list

 

B-10



--------------------------------------------------------------------------------

EXHIBIT B-1

APPLICABLE GREEN BUILDING STANDARDS

Tenant shall cause the Architect, Engineers and General Contractor (the Tenant’s
“TI Project Team”) to rate the proposed Tenant Improvements on a “LEED”
scorecard with a goal of achieving at least a “Gold” level as set forth by the
USGBC, and shall provide that information, attested to by TI Project Team as
part of the Space Plan and Working Drawings approval process.

Tenant agrees to direct the Architect and Engineers to design the Tenant
Improvements such that they meet the following standards:

Under the LEED 2009 Core & Shell Rating System, achieving certain credits is
dependent upon integrating the credit requirements into a binding tenant lease
or sales agreement. In these cases, the technical requirements must be clearly
identified as part of the tenants’ scope, and enforced through the tenant lease
agreement. The following sample text can be referenced to that end.

TENANT’S WORK

Tenant agrees that Tenant’s Work shall Include the following

SUSTAINABLE DESIGN

Please refer to the LEED Reference Guide for Green Building Design and
Construction 2009 for detailed information on the specific credits and goals
described below.

WATER EFFICIENCY

WEc3—Water Use Reduction (reduce by 40%)

Tenant installed plumbing fixtures must comply with the following applicable
maximum fixture flush and flow rates,

 

  •  

Water closet: 1.1 gpf

 

  •  

Urinals: 0.125 gpf

 

  •  

Lavatory faucets: 0.35 gpm

 

  •  

Kitchen faucets: 1.5 gpm

 

  •  

Showerheads: 1.5 gpm

ENERGY & ATMOSPHERE

EAp3—Fundamental Refrigerant Management and EAc4—Enhanced Refrigerant Management
-

Tenant installed heating, ventilating, air conditioning and refrigeration
(HVAC&R) systems must contain zero chlorofluorocarbon (CFC) based refrigerants
and either eliminate the use of chemical refrigerants or select refrigerants
that minimize or eliminate the emission of compounds that contribute to ozone
depletion.

Refer to LEED 2009 EAc4 Enhanced Refrigerant Management for details on
calculating maximum thresholds for refrigerant contributions to ozone depletion
and global warming potential.

2 Bryant Street, Suite 300, San Francisco CA 94105 | 415.856.3000
perkinswill.com

 

B-1-1



--------------------------------------------------------------------------------

FAc1—Optimize Energy Performance

Tenant installed regulated building energy consuming systems demonstrate a
minimum 20% improvement when measured by energy cost than a baseline building
determined according to Appendix G at ASHRAE Standard 90.1-2007. Regulated
energy includes lighting; HVAC; and service water heating for domestic or space
heating, purposes.

Refer to LEED 2009 EAp2 Minimum Energy performance and EAcl Optimize Energy
Performance for details on calculating baseline and proposed building
performance.

INDOOR ENVIRONMENTAL QUALITY

IEQp1—Minimum Indoor Air Quality Performance—Prerequlsite

Mechanical ventilation systems must be designed using the ventilation rate
procedure as defined by ASHRAE 62.1-2007, or the applicable local code,
whichever is more stringent.

IEQP2—Environment Tobacco Smoke (ETS) Control—Prerequisite

Prohibit smoking inside the building and within 25 feet of all building
entrances, outdoor air intakes, and operable windows.

IEQc1—Outdoor Air Delivery Monitoring

Tenant Installed ventilation systems must provide permanent monitoring systems
that monitor CO2 concentrations within all mechanically ventilated densely
occupied spaces and provide direct outdoor air flow measurement devices in air
handling units where more than 20% of the design supply air flow serves
non-densely occupied spaces. All naturally ventilated spaces must monitor CO2
concentrations and all CO2 monitors must be placed between 3 and 6 feet above
the floor.

Refer to LEED 2009 IEQc1 Outdoor Air Delivery Monitoring for details on
monitoring accuracy and integration into building automation system.

IEQc2—Increased Ventilation

Tenant Installed ventilation systems must increase breathing zone outdoor air
ventilation rates by at least 30% above the minimum rates prescribed by ASHRAE
62.1-2007.

IEQc3.1—Construction Indoor Air Quality Management Plan

Tenant construction must develop an Indoor Air Quality (IAQ) management plan
that meets or exceeds the recommended control measures of the Sheet Metal and
Air Conditioning National Contractors Association (SMACNA) IAQ Guidelines for
Occupied Buildings under Construction, 2nd edition, 2007, ANSI/SMACNA 008-2008,
Chapter 3, In addition, the plan should address:

 

  •  

Protection Of absorptive materials stored on-site and Installed from moisture
damage.

 

  •  

Permanently Installed air-handling equipment Is not operated during construction
unless filtration media with a minimum efficiency reporting value (MERV) of 8
are Installed at each return air grille and return. immediately before
occupancy, replace all filtration media with the final design filtration media.

Refer to LEED 2009 IEQc3.1—Construction Indoor Air Quality Management
Plan—During Construction for details on IAQ plan requirements and reporting.

IEQc4.1-4.4 Low-Emitting Materials –

 

B-1-2



--------------------------------------------------------------------------------

All adhesives and sealants used on the Interior of the Tenant construction must
comply to the VOC limits established by the South Coast Air Quality Management
District (SCAQMD) Rule #1168. All paints and coatings used must not exceed the
VOC limits established by Green Seal Standard GS-11, Green Seal Standard GC-03,
and SCAQMD Rule #1113. All installed flooring must meet the requirements of
IEQc4.3 Low-Emitting Materials—Flooring Systems. Carpet must meet the
requirements of the Carpet and Rug Institute Green Label Plus program. Carpet
adhesive must meet the requirements of IEQc4.l Low-Emitting Materials—Adhesives
and Sealants. Hard surface flooring must be FloorScore Standard certified. All
flooring sealers, stains and finish must meet the SCAQMD Rule #1113 and tile
setting adhesives must meet Rule #1168. All composite wood and agrifiber
products used must comply with the no-added urea formaldehyde requirements of
IEQc4.4 Low-Emitting Materials—Composite and Agrifiber Products.

Refer to LEED 2009 IEQc4.1 to 4.4 Low-Emitting Materials for further details on
VOC limits and third-party certification requirements.

IEQc5 – Indoor chemical and pollutant source control -

Sufficiently exhaust each space where hazardous gases or chemicals may be
present or used (e.g., garages, housekeeping and laundry areas, copying and
printing rooms) to create negative pressure with respect to adjacent spaces when
the doors to the room are closed. For each of these spaces, provide self-closing
doors and deck-to-deck partitions or a hard-lid ceiling. The exhaust rate must
be at least 0.50 cubic feet per minute (cfm) per square foot (0.15 cubic meters
per minute per square meter) with no air recirculation. The pressure
differential with the surrounding spaces must be at least 5 Pascals (Pa) (0.02
Inches of water gauge) on average and 1 Pa (0.004 inches of water) at a minimum
when the doors to the rooms are closed.

In mechanically ventilated buildings, each ventilation system that supplies
outdoor air shall provide MERV 13 air filtration.

perkinswill.com    3

 

B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

BASE SHELL AND CORE

OCCUPANCY

 

  •  

Tower designed to accommodate “B” and “L” occupancies.

SITEWORK / PARKING

 

  •  

Exterior hardscape and landscape including site lighting, curbs, sidewalks and
drive aisles, miscellaneous site furnishings and stormwater bio-filtration
system.

 

  •  

Hardscape and landscaping on podium rooftop (tower’s base), accessible from
tower.

 

  •  

Connection from podium roof terrace to pedestrian bridge.

 

  •  

Landlord-provided Generac emergency generator with enclosure for life-safety and
tenant purpose back-up power (1600kW / 2000 kVA/60Hz).

 

  •  

Immediate connection to area commuter trains, buses and free EmeryGoRound
shuttle.

 

  •  

Ample visitor/transient parking in podium with tenant employee parking in
adjacent 6100 Horton St Garage structure, including provisions for electric
vehicle charging.

 

  •  

Outdoor bike racks and large indoor, secured bike storage.

 

  •  

Significant on-site public art.

STRUCTURE

 

  •  

Structural slab on grade supported by auger piles, pile caps and grade beams.

 

  •  

Steel superstructure for podium and commercial tower above.

 

  •  

Lateral system using moment frames and buckling-restrained brace frames (BRB’s).
Seismic importance of 1.0.

 

  •  

Floors of concrete slab on metal deck. Floor load of 100 lbs/SF, reducible.

 

  •  

Structural roof (100 lbs per SF, reducible), and central mechanical penthouse.

 

  •  

Floor-to-floor height of 14’10” with top (9th) floor at 15’0”. Designed to allow
robust lab MEP above a minimum finished ceiling height of 10’0”.

 

  •  

Floor vibration: 3rd floor 14,000 micro-inches/second, Floors 4-9 18,000
micro-inches/second.

EXTERIOR SKIN

 

  •  

Glass (curtainwall, storefront and ribbon window systems), metal panels and
precast panels.

 

  •  

Head of ribbon windows at 9’-0” above finished floor, sills at 3’-0.”

 

  •  

Metal panels for penthouse and screened mechanical area.

 

  •  

Accessible private exterior terraces on Floors 4-6.

COMMON AREAS / FACILITIES

 

  •  

Double-height ground floor lobby, complete with main greeting/security desk, and
all interior finishes, FF&E and art.

 

  •  

Ground floor main electrical room, and fire control room with main fire alarm
panel.

 

B-2-1



--------------------------------------------------------------------------------

  •  

Covered loading dock with roll-down door, at-grade area for shipping/receiving,
and hydraulic scissor lift.

 

  •  

Trash room.

 

  •  

750 GPM Patterson fire pump and 60,000 gallon fire water storage tank.

 

  •  

Telecom main point of entry (MPOE) room. At grade with pathway to stacked tower
riser closets on every floor. Open access to main telco providers (AT&T, Comcast
and Paxio Fiber).

 

  •  

One service/freight elevator with capacity of 5,000 lbs. (sized to accommodate
an 8 ft. chemical fume hood). This elevator is accessible from loading dock and
services all floors plus roof and penthouse.

 

  •  

Three destination dispatch passenger elevators serving the commercial tower with
capacity of 3,500 lbs. Fourth pit for potential future elevator.

 

  •  

Two exit stair towers completed including drywall enclosure finished and painted
on interior, stair treads, handrails, lighting, and stairway
pressurization/smoke evacuation.

FULL FLOOR TENANT AREAS:

 

  •  

Central, fully finished men’s and women’s restrooms on each floor.

 

  •  

Janitor closet on every floor.

 

  •  

Electrical closet with access to main bus duct riser on every floor. Closets
have been sized to allow some amount of future tenant transformers.

 

  •  

IDF riser closet on every floor.

 

  •  

Tenant and employee access to nearby shared campus conference facility and
workout room.

 

  •  

Exterior cladding and framing ready for tenant insulation and drywall.

MECHANICAL

 

  •  

Floor heights and structural beam depths allow for 22” duct height while still
maintaining a 10’0” finished ceiling, with higher ceilings possible. Indicative
duct layout drawings can be shared upon request.

 

  •  

Stand-alone split system serves the main lobby and ground floor back of house
areas.

 

  •  

Completed vertical shafts sized to accommodate supply air mains, exhaust duct
mains, and chilled and heating water risers.

 

  •  

74”x24” supply air duct stub-out at each shaft (typ. x3) per floor

 

  •  

66”x24” general lab exhaust sub-duct stub-out at each shaft (typ. x3) per floor

 

  •  

4” process condenser water stub-out at each floor

 

  •  

4” heat hot water stub-out at each floor

 

  •  

Central equipment (air handlers, exhaust fans, chillers, boilers, pumps, cooling
tower, and associated equipment) designed to supply 100% outside air of 1.6 CFM
per square foot of tenant area.

 

  •  

(3) 100,000 CFM GovernAir custom air handling units

 

  •  

(4) 60,000 CFM Lorin Cook lab exhaust fans

 

B-2-2



--------------------------------------------------------------------------------

  •  

(2) 750 ton Trane water cooled chillers

 

  •  

(1) 400 ton heat exchanger for process cooling

 

  •  

(1) 1875 GPM BAC cooling tower

 

  •  

(4) 5,600 MBH Aerco output boilers.

 

  •  

Central Building Management System (BMS) to control core HVAC.

 

  •  

Pre-identified future louver area on each floor allows for potential additional
on-floor air handler for greater capacities, if necessary.

 

  •  

High-rise smoke evacuation system as required by code for base building shell.

 

  •  

Core restrooms on every floor served by dedicated bathroom exhaust riser with
rooftop exhaust fan. Transfer/make-up air will be provided as part of Tenant
Improvement.

ELECTRICAL

 

  •  

PG&E transformer at 100kVA, 480Y/277V.

 

  •  

Transformer serves installed main switchboard rated at 4,000 amp, 480Y/277V.

 

  •  

3000 amp, 277/480V 3P, 4W bus duct runs from main electrical room up to
penthouse and connecting all on-floor tenant electrical rooms. Tenants have
their pro-rata share of access to this electrical riser. Assuming a typical
60/40 lab to office mix for any tenant, this electrical system allows for power
and lighting at 5.2W/sq.ft. in office areas and of 6.2W/sq.ft. in lab areas.
Please note that the Mechanical system electrical needs have been accommodated
outside/on top of these amounts.

 

  •  

Each tenant electrical room has a 200 amp 277/480V panel, a 45 kVA step down
transformer, and a 100 amp 120/208V panel. If Tenants’ electrical allowance
(above) permits, they can add taps to the 480V bus duct to access more power.
The electrical room on each floor has been sized to allow for the siting of
transformer(s) tenants will likely employ.

 

  •  

Landlord-provided 1.5 MW 60Hz 480V diesel standby emergency generator at grade
at building exterior. Generator is sized for 2400A. Two Automatic Transfer
Switches (ATS) divide life safety loads from tenant discretionary loads. 800A is
allocated for life safety purposes and 1600 A for tenant discretionary loads.
Off this riser each floor has a 200A emergency panel (rated 277/480V, 3-phase, 4
wire) to which tenants have their pro-rata access. There is an 800A emergency
panel on the roof. 400A was used to support certain AHU and EF HVAC equipment,
and the 400A balance is available for future loads. The opportunity to serve
greater tenant loads would be through separate standby power equipment on ground
floor.

PLUMBING:

 

  •  

Building storm and overflow drainage system, including bio-retention system to
biologically treat/filter all site-generated storm water.

 

  •  

Backflow prevention device at main water entry point.

 

  •  

Cold and hot water provided to all restrooms in core and shell.

 

  •  

Two 2” Cold water stub outs on every floor.

 

B-2-3



--------------------------------------------------------------------------------

  •  

4” Waste and 3” vent stub on every floor, located at risers in each quadrant.

 

  •  

Tenant domestic hot water to be via electric hot water heaters as part of Tenant
Work.

 

  •  

Natural gas riser to serve core and shell domestic hot water needs and building
penthouse HVAC heat boilers. Tenant natural gas available at each floor with
1-1/4” stub-out at 2psi. Tenant to provide pressure reducing valves and
sub-meters.

 

  •  

No provisions for acid waste. Neutralization, if and as required, to be
performed by tenants in tenant spaces.

FIRE / LIFE SAFTEY:

 

  •  

Existing 2-hour separation between floors.

 

  •  

Base building sprinkler system with shell configuration heads on every floor as
part of base building.

 

  •  

Fire pump with 60,000 gallon emergency fire water tank at ground floor.

 

  •  

Main fire alarm closet with main fire alarm panel at ground level (Notifier by
Honeywell).

 

  •  

Code fire alarm devices for core areas at every floor.

 

  •  

2-hour fire rating at north façade met with addition of tenant-supplied interior
drywall.

SECURITY / TELECOM:

 

  •  

Main MPOE room at grade, with central risers up commercial tower connecting
tenant IDF rooms on every floor.

 

  •  

Card access at all exterior points of entry and at parking garage.

 

  •  

Manned security station in main lobby with 24/7 manned campus security.

 

B-2-4



--------------------------------------------------------------------------------

EXHIBIT C-1

LABORATORY RULES AND REGULATIONS

1. Any laboratory equipment (glass and cage washers, sterilizers, centrifuges,
etc.) being used during Standard Operating Hours must be properly insulated for
noise to prevent interruption of other tenants’ business. Landlord reserves the
right to request all equipment be reasonably insulated prior to occupancy.
Should other tenants complain of noise, the laboratory tenant will be
responsible for abating any noise issues, at the laboratory tenant’s sole cost.

2. Animal activities are a recognized and necessary process in the biotech
industry. Such activities may only be conducted by laboratory tenants pursuant
to all the requirements of their respective lease (including any “Use” clause)
and require specific, written approval by Landlord in advance. Any animal
activities shall be conducted pursuant to all regulations, standards and best
industry practices relating to them.

3. The Project is a mixed-use facility, and laboratory tenants share space with
office tenants. To reduce the potential interaction with office tenants and
their employees and visitors with any biotech animal operations, any animal
testing performed, any deliveries of animals and any equipment, foods, cleaners,
etc. associated with animal activities, must be coordinated through the loading
dock after hours and with the cooperation of the building management and
security personnel. The laboratory tenant should make every effort to handle any
deliveries relating to animal activities outside of Standard Operating Hours.
The freight elevator must be used at all times, and delivery trucks should not
be visible to the other tenants in the campus area. No cartons, containers or
cardboard boxes bearing the nature of contents may be stored or left in common
area spaces, including any garage/freight areas. Feed bags, animal carriers, and
any and all other related containers must be disposed of properly and with
discretion.

4. All exterior signage relating to laboratory operations (i.e., visible to
common areas, including corridors) must be kept to the minimum required by Laws.
All signs must have Landlord’s approval prior to installation.

 

C-1-1



--------------------------------------------------------------------------------

EXHIBIT C-2

RULES AND REGULATIONS

1. No sidewalks, entrance, passages, courts, elevators, vestibules, stairways,
corridors or halls shall be obstructed or encumbered by Tenant or used for any
purpose other than ingress and egress to and from the Premises and if the
Premises are situated on the ground floor of the Project, Tenant shall further,
at Tenant’s own expense, keep the sidewalks and curb directly in front of the
Premises clean and free from rubbish. Landlord, at its sole cost and expense,
but subject to reimbursement through Operating Expenses, shall keep the
sidewalks and other areas of the common terrace clean and free from rubbish.

2. No awning or other projection shall be attached to the outside walls or
windows of the Project without the prior written consent of Landlord. No
curtains, blinds, shades, drapes or screens shall be attached to or hung in, or
used in connection with any window or door of the Premises, without the prior
written consent of Landlord, which will not be unreasonably withheld,
conditioned or delayed. Such awnings, projections, curtains, blinds, shades,
drapes, screens and other fixtures must be of a quality, type, design, color,
material and general appearance approved by Landlord, and shall be attached in
the manner reasonably approved by Landlord. All lighting fixtures hung in
offices or spaces along the perimeter of the Premises must be of a quality,
type, design, bulb color, size and general appearance reasonably approved by
Landlord.

3. No sign, advertisement, notice, lettering, decoration or other thing shall be
exhibited, inscribed, painted or affixed by Tenant on any part of the outside of
the Premises or of the Project, without the prior written consent of Landlord.
In the event of the violation of the foregoing by Tenant, Landlord may remove
same without any liability, and may charge the actual out-of-pocket expense
incurred by such removal to Tenant.

4. The sashes, sash doors, skylights, windows and doors that reflect or admit
light or air into the halls, passageways or other public places in the Project
shall not be covered or obstructed by Tenant, nor shall any bottles, parcels or
other articles be placed on the window sills that can be seen from outside the
Premises or in the public portions of the Project.

5. No showcases or other articles shall be put in front of or affixed to any
part of the exterior of the Project, nor placed in public portions thereof
without the prior written consent of Landlord.

6. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed, and no sweepings,
rubbish, rags or other substances shall be thrown therein. All damages resulting
from any misuse of the fixtures shall be borne by Tenant to the extent that
Tenant or Tenant’s agents, servants, employees, contractors, visitors or
licensees shall have caused the same.

7. Tenant shall not mark, paint, drill into or in any way deface any part of the
Premises or the Project other than Decoration which is permitted under the
Lease. No boring, cutting or stringing of wires belonging to Landlord shall be
permitted, except with the prior written consent of Landlord, and as Landlord
may direct.

 

C-2-1



--------------------------------------------------------------------------------

8. No animal or bird of any kind shall be brought into or kept in or about the
Premises or the Project, except dogs that qualify as “service animals” under the
ADA or as permitted under the Laboratory Rules and Regulations.

9. Tenant shall reasonably cooperate with Landlord’s efforts to implement the
Project’s Sustainability Practices and the applicable Green Building Standards,
including, but not limited to, complying with Landlord’s then-current energy
saving efforts and participating in any recycling programs and occupant
satisfaction and transportation surveys.

10. Prior to leaving the Premises for the day, Tenant shall use commercially
reasonable efforts to draw or lower window coverings and extinguish all lights.

11. Tenant shall regularly conduct reasonable cleaning and janitorial
activities, especially in bathrooms, kitchens and janitorial spaces, to remove
mildew and prevent moist conditions and shall reasonably comply with the
Project’s Sustainability Practices and Tenant is strongly encouraged to comply
with the applicable Green Building Standards.

12. Tenant shall not make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Project, or neighboring
buildings or premises, or those having business with them. Tenant shall not
throw anything out of the doors, windows or skylights or down the passageways.

13. Neither Tenant nor any of Tenant’s agents, servants, employees, contractors,
visitors or licensees shall at any time bring or keep upon the Premises any
flammable, combustible or explosive fluid, chemical or substance, except
pursuant to the provisions of the Lease.

14. No additional locks, bolts or mail slots of any kind shall be placed upon
any of the doors or windows by Tenant, nor shall any change be made in existing
locks or the mechanism thereof. Tenant must, upon the termination of the
tenancy, restore to Landlord all keys of stores, offices and toilet rooms,
either furnished to, or otherwise procured by Tenant, and in the event of the
loss of any keys so furnished, Tenant shall pay to Landlord the cost thereof.

15. All removals, or the carrying in or out of any safes, freight, furniture,
construction material, bulky matter or heavy equipment of any description must
take place during the hours which Landlord or its agent may reasonably determine
from time to time. Landlord reserves the right to prescribe the weight and
position of all safes, which must be placed upon two-inch thick plank strips to
distribute the weight. The moving of safes, freight, furniture, fixtures, bulky
matter or heavy equipment of any kind must be made upon previous notice to the
Building Manager and in a manner and at times prescribed by the Building
Manager, and the persons employed by Tenant for such work are subject to
Landlord’s prior approval. Landlord reserves the right to inspect all safes,
freight or other bulky articles to be brought into the Project and to exclude
from the Project all safes, freight or other bulky articles which exceed the
load bearing capacity of the floors of the Building or which violate any of
these Rules and Regulations or the Lease of which these Rules and Regulations
are a part.

 

C-2-2



--------------------------------------------------------------------------------

16. Tenant shall not purchase janitorial or maintenance or other like service
from any company or persons not approved by Landlord. Landlord shall approve a
sufficient number of sources of such services to provide Tenant with a
reasonable selection, but only in such instances and to such extent as Landlord
in its judgment shall consider consistent with security and proper operation of
the Project.

17. Landlord shall have the right to prohibit any advertising conducted by
Tenant referring to the Project which, in Landlord’s reasonable opinion, tends
to impair the reputation of the Project or its desirability as a first class
building for offices and/or commercial services and upon notice from Landlord,
Tenant shall refrain from or discontinue such advertising.

18. Landlord reserves the right to exclude from the Project between the hours of
6:00 p.m. and 8:00 a.m. Monday through Friday, after 1:00 p.m. on Saturdays and
at all hours Sundays and legal holidays, all persons who do not present a pass
to the Project issued by Landlord. Landlord may furnish passes to Tenant so that
Tenant may validate and issue same. Tenant shall safeguard said passes and shall
be responsible for all acts of persons in or about the Project who possess a
pass issued to Tenant.

19. Tenant’s vendors and contractors shall, while in the Premises or elsewhere
in the Project, prior to commencing any work, shall be required to maintain and
provide copies of such insurance coverage as reasonably approved by Landlord
with liability policies naming Landlord and the Indemnitees as additional
insureds.

20. If the Premises is or becomes infested with vermin as a result of the use or
any misuse or neglect of the Premises by Tenant, its agents, servants,
employees, contractors, visitors or licensees, Tenant shall forthwith at
Tenant’s expense cause the same to be exterminated from time to time to the
satisfaction of Landlord and shall employ such licensed exterminators as shall
be approved in writing in advance by Landlord.

21. The requirements of Tenant will be attended to only upon application at the
office of the Project. Project personnel shall not perform any work or do
anything outside of their regular duties unless under special instructions from
the office of Landlord.

22. Canvassing, soliciting and peddling in the Project are prohibited and Tenant
shall cooperate to prevent the same.

23. No water cooler, air conditioning unit or system or other apparatus shall be
installed or used by Tenant without the written consent of Landlord which shall
not be unreasonably withheld, conditioned or delayed.

24. There shall not be used in any premises, or in the public halls, plaza
areas, lobbies, or elsewhere in the Project, either by Tenant, Tenant’s
contractors or others, in the delivery or receipt of merchandise, any hand
trucks or dollies, except those equipped with rubber tires and sideguards.

 

C-2-3



--------------------------------------------------------------------------------

25. Tenant, Tenant’s agents, servants, employees, contractors, licensees, or
visitors shall not park any vehicles in any driveways, service entrances, or
areas posted “No Parking” and shall comply with any other parking restrictions
imposed by Landlord from time to time.

26. Tenant shall install and maintain, at Tenant’s sole cost and expense, an
adequate visibly marked (at all times properly operational) fire extinguisher
next to any duplicating or photocopying machine or similar heat producing
equipment, which may or may not contain combustible material, in the Premises.

27. Intentionally omitted.

28. Tenant shall not use the name of the Project for any purpose other than as
the address of the business to be conducted by Tenant in the Premises, nor shall
Tenant use any picture of the Project in its advertising, stationery or in any
other manner without the prior written permission of Landlord. Subject to the
terms of Tenant’s Lease, Landlord expressly reserves the right at any time to
change said name without in any manner being liable to Tenant therefor.
Notwithstanding the foregoing, Tenant may include a picture of the Project on
its website and other digital materials when displaying its location and
address.

29. Tenant shall not prepare any food nor do any cooking, operate or conduct any
restaurant, luncheonette or cafeteria for the sale or service of food or
beverages to its employees or to others, except that food and beverage
preparation by Tenant’s employees using microwave ovens or coffee makers shall
be permitted provided no odors of cooking or other processes emanate from the
Premises. Tenant shall not install or permit the installation or use of any
vending machine except by such persons and in such manner as are approved in
advance in writing by Landlord.

30. Landlord shall prohibit all tenants from using the Building for, and Tenant
shall not allow the Premises to be used as, an employment agency, a public
stenographer or typist, a labor union office, a physician’s or dentist’s office,
a dance or music studio, a school, a beauty salon, or barber shop, the business
of photographic reproductions or offset printing (not precluding using any part
of the Premises for photographic, multilith or multigraph reproductions solely
in connection with Tenant’s or such other tenant’s own business and/or
activities), a restaurant or bar, an establishment for the sale of
confectionery, soda, beverages, sandwiches, ice cream or baked goods, an
establishment for preparing, dispensing or consumption of food or beverages of
any kind in any manner whatsoever, or news or cigar stand, or a radio,
television or recording studio, theatre or exhibition hall, or manufacturing, or
the storage or sale of merchandise, goods, services or property of any kind at
wholesale, retail or auction, or for lodging, sleeping or for any immoral
purposes.

31. Business machines and mechanical equipment shall be placed and maintained by
Tenant at Tenant’s expense in settings sufficient in Landlord’s judgment to
absorb and prevent vibration, noise and annoyance. Tenant shall not install any
machine or equipment which causes noise, heat, cold or vibration to be
transmitted to the structure of the building in which the Premises are located
without Landlord’s prior written consent, which consent may be conditioned on
such terms as Landlord may require. Tenant shall not place a load upon any floor
of the Premises exceeding the floor load per square foot that such floor was
designed to carry and which is allowed by Law.

 

C-2-4



--------------------------------------------------------------------------------

32. Tenant shall not bring any Hazardous Materials onto the Premises except for
such items used in Tenant’s business.

33. Tenant shall not store any vehicle within the parking area. Tenant’s parking
rights are limited to the use of parking spaces for short-term parking, of up to
twenty-four (24) hours, of vehicles utilized in the normal and regular daily
travel to and from the Project. Tenants who wish to park a vehicle for longer
than a 24-hour period shall notify the Building Manager for the Project and
consent to such long-term parking may be granted for periods up to two
(2) weeks. Any motor vehicles parked without the prior written consent of the
Building Manager for the Project for longer than a 24-hour period shall be in
violation of this rule and regulation and Building Manager shall deliver a
written warning notice to Tenant and place a warning notice on the stored
vehicle. Upon the second violation of this rule and regulation by the same
vehicle in a different 24-hour period, such vehicle shall be deemed stored in
violation of this rule and regulation and shall be towed away and stored at the
owner’s expense or disposed of as provided by Law.

34. Smoking is prohibited in the Premises, the Building and all enclosed Common
Areas of the Project, including all lobbies, all hallways, all elevators and all
lavatories. “Smoking”, as used herein, shall be deemed to include the use of
e-cigarettes, smokeless cigarettes and other similar products. All rules and
regulations set forth in this Exhibit C-2 applicable to smoking also apply to
the use of e-cigarettes, smokeless cigarettes and other similar products.

35. Tenant shall not store any items within 18 inches of a sprinkler head.

36. Building ladders including fixed ladders and step ladders are not to be used
by Tenant, Tenant’s agents, servants, employees, contractors, licensees or
visitors.

37. Plug-in electrical power strips and portable “space heaters” are not
permitted.

38. Tenants are not permitted to open an electrical panel. Tenants are required
to contact Landlord to reset a circuit breaker.

39. Tenant shall reimburse Landlord for the cost (plus an administrative charge
at Landlord’s then prevailing rate) of Landlord providing any special services
or work requested by Tenant to the extent such services or work are not
specifically set forth as a Landlord obligation in the Lease.

 

C-2-5



--------------------------------------------------------------------------------

EXHIBIT D

SNDA

REQUESTED BY

AND WHEN RECORDED MAIL TO:

U.S. Bank National Association

               

Attn:                                          
                                            

Loan No.:                                          
                                   

 

 

THIS SPACE ABOVE FOR RECORDER’S USE

SUBORDINATION, NONDISTURBANCE

AND ATTORNMENT AGREEMENT

NOTICE: THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT RESULTS IN
YOUR LEASEHOLD ESTATE BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF
SOME OTHER OR LATER SECURITY INSTRUMENT.

This Subordination, Nondisturbance and Attornment Agreement (“Agreement”) is
entered into as of the              day of                         , 20
             by and among                                          
                                                                            
(“Tenant”),                                          
                                         
                                                        (“Borrower”) and U.S.
BANK NATIONAL ASSOCIATION, a national banking association (“Bank”).

Factual Background

A. Borrower owns certain real property in the County of
                                , State of California, more particularly
described in Exhibit “A” attached and made a part hereof by this reference. The
term “Property” herein means that real property together with all improvements
(the “Improvements”) located on it.

B. Bank has made or agreed to make a loan to Borrower in the principal amount of
$                                 (the “Loan”) as provided in a loan agreement
(the “Loan Agreement”). The Loan is or will be evidenced by a promissory note
(the “Note”) which is or will be secured by a deed of trust encumbering the
Property (the “Deed of Trust”) with an assignment of rents. The Loan Agreement,
the Note, the Deed of Trust, this Agreement and all other documents and
instruments identified in the Loan Agreement as “Loan Documents” shall be
collectively referred to herein as the “Loan Documents.”

 

D-1



--------------------------------------------------------------------------------

C. Tenant and Borrower (as landlord) have entered into that certain lease
described in Exhibit “B” attached hereto and made a part hereof by this
reference (the “Lease”) under which Borrower leased to Tenant a portion of the
Improvements located within the Property and more particularly described in the
Lease (the “Premises”).

D. It is a requirement of the Loan to Borrower that Tenant agree, among other
things, to subordinate Tenant’s rights under the Lease to the lien of the Loan
Documents and to attorn to Bank on the terms and conditions of this Agreement.
Tenant is willing to agree to such subordination and attornment and other
conditions, provided that Bank agrees to a nondisturbance provision, all as set
forth more fully below.

Agreement

Therefore, the parties agree as follows:

1. Subordination. The Loan Documents and all supplements, amendments,
modifications, renewals, replacements and extensions of and to them shall be and
remain at all times a lien on the Property prior and superior to the Lease, to
the leasehold estate created by it, and to all rights and privileges of Tenant
under it, subject to the terms and conditions of this Agreement. The Lease and
leasehold estate, together with all rights and privileges of Tenant under that
Lease, are hereby unconditionally made subordinate to the lien of the Loan
Documents in favor of Bank. Tenant consents to Borrower and Bank entering into
the Deed of Trust and the other Loan Documents. Tenant further declares, agrees
and acknowledges that in making disbursements under the Loan Documents Bank has
no obligation or duty to, nor has Bank represented that it will, see to the
application of such proceeds by the person or persons to whom they are disbursed
by Bank, and any application or use of such proceeds for purposes other than
those provided for in the Loan Documents shall not defeat the subordination made
in this Agreement, in whole or in part.

2. Definitions of “Transfer of the Property” and “Purchaser.” As used herein,
the term “Transfer of the Property” means any transfer of Borrower’s interest in
the Property by foreclosure, trustee’s sale or other action or proceeding for
the enforcement of the Deed of Trust or by deed in lieu thereof. The term
“Purchaser,” as used herein, means any transferee, including Bank, of the
interest of Borrower as a result of any such Transfer of the Property and also
includes any and all successors and assigns, including Bank, of such transferee.

3. Nondisturbance. The enforcement of the Deed of Trust shall not terminate the
Lease or disturb Tenant in the possession and use of the Premises unless at the
time of foreclosure Tenant is in default beyond any applicable notice and cure
periods under either the Lease or this Agreement, and Bank so notifies Tenant in
writing at or prior to the time of the foreclosure sale that the Lease will be
terminated by foreclosure because of such default. The nondisturbance herein
granted is subject to Section 5 below. This nondisturbance applies to any option
to extend or renew the Lease term which is set forth in the Lease as of the date
of this Agreement. So long as the Lease has not been terminated on account of
Tenant’s default that has continued beyond applicable notice and cure periods,
Bank shall not name or join Tenant as a defendant in any exercise of Bank’s
right and remedies arising upon a default under the Loan unless applicable law
requires Tenant to be made a party thereto as a condition to proceeding against
Borrower or prosecuting such rights and remedies. In the latter case, Bank may
join Tenant as a defendant in such action solely for such purpose.

 

D-2



--------------------------------------------------------------------------------

4. Attornment. Subject to Section 3 above, if any Transfer of the Property
should occur, Tenant shall and hereby does attorn to Purchaser, including Bank
if it should be the Purchaser, as the landlord under the Lease, and each of
Tenant and Purchaser shall be bound to all of the terms, covenants and
conditions (including each party’s respective executory rights and obligations)
of the Lease, except as modified by this Agreement, for the balance of the Lease
term and any extensions or renewals of it which may then or later be in effect
under any validly exercised extension or renewal option contained in the Lease,
all with the same force and effect as if Purchaser had been the original
landlord under the Lease. This attornment shall be effective and self-operative
without the execution of any further instruments upon Purchaser’s succeeding to
the interest of the landlord under the Lease. Borrower hereby agrees that
Tenant’s payment of any rent amounts to Bank or purchaser, as directed under
this Section 4, shall constitute payments of Rent under the terms of the Lease,
and Borrower waives all claims against Tenant for any sums paid to Bank or
Purchaser, as applicable, in connection with the foregoing.

5. Subordination of Options and Rights of First Refusal. The Loan Documents and
all supplements, amendments, modifications, renewals, replacements and
extensions of and to them shall unconditionally be and remain at all times a
lien on the Property prior and superior to any existing or future right of
Tenant, whether arising out of the Lease or otherwise, to exercise any option or
right of first refusal to purchase the Premises or the Property or any interest
or portion in or of either of them. Tenant specifically agrees and acknowledges
that upon any Transfer of the Property, any such purchase option or right of
first refusal, whether now existing or in the future arising, shall terminate
and be inapplicable to the Property notwithstanding the nondisturbance granted
to Tenant in Section 3 above. If any option or right of first refusal to
purchase is exercised prior to a Transfer of the Property, any title so acquired
to all or any part of the Property shall be subject to the lien of the Loan
Documents, which lien shall in no way be impaired by the exercise of such option
or right of first refusal. Bank specifically reserves all of its rights to
enforce any accelerating transfer, due on sale, due on encumbrance or similar
provision in the Deed of Trust or any other Loan Document.

6. Notices of Default; Material Notices; Bank’s Rights to Cure Default. Tenant
shall send a copy of any notice of default or similar statement with respect to
the Lease to Bank at the same time such notice or statement is sent to Borrower.
In the event of any act or omission by Borrower which would give Tenant the
right to terminate the Lease or to claim a partial or total eviction, Tenant
shall not exercise any such right or make any such claim until it has given Bank
written notice of such act or omission and has given Bank the following
applicable cure period to remedy such default: (i) with respect to monetary
defaults, thirty (30) days after the expiration of Landlord’s cure period with
respect to such monetary default; or (ii) with respect to nonmonetary defaults,
sixty (60) days after the expiration of Landlord’s cure period with respect to
such nonmonetary default, provided that if Bank commences a cure of such
nonmonetary default within the prescribed period, and thereafter diligently
pursues such cure to completion, the cure period shall be extended to provide
Bank sufficient time to complete such cure. Acts taken by Bank to obtain
possession of the Property shall be deemed acts taken to cure. Nothing in this
Agreement, however, shall be construed as a promise or undertaking by Bank to
cure any default of Borrower.

 

D-3



--------------------------------------------------------------------------------

7. Limitation on Bank’s Performance. Nothing in this Agreement shall be deemed
or construed to be an agreement by Bank to perform any covenant of Borrower as
landlord under the Lease. Tenant agrees that if Bank becomes Purchaser then,
upon subsequent transfer of the Property by Bank to a new owner, Bank shall have
no further liability under the Lease after said transfer.

8. Limitation on Liability. No Purchaser who acquires title to the Property
shall have any obligation or liability beyond its interest in the Property,
including insurance and condemnation proceeds, Purchaser’s interest in the Lease
and the proceeds from any sale or other disposition of the Property by
Purchaser.

9. Tenant’s Covenants. Tenant agrees that during the term of the Lease, without
Bank’s prior written consent, Tenant shall not:

(a) pay any rent or additional rent more than one month in advance to any
landlord including Borrower except and to the extent expressly required under
the Lease; or

(b) cancel, terminate or surrender the Lease, except at the normal expiration of
the Lease term or as provided in Section 6 above; or

(c) enter into any amendment, modification or other agreement relating to the
Lease except as otherwise contemplated in the Lease; or

(d) assign or sublet any portion of the Lease or the Premises, except as
expressly permitted in the Lease.

Notwithstanding the foregoing, Borrower and Tenant may enter into lease
amendments and/or modifications without Bank’s prior consent, and Purchaser
shall be bound to such amendments to the same extent Borrower would be bound,
provided any such amendment or modification does not: (A) materially change the
economic terms of the Lease; (B) increase the obligations of Borrower under the
Lease in any material respect; (C) reduce the rights and remedies of Borrower
under the Lease in any material respect; (D) reduce the obligations of Tenant
under the Lease in any material respect; (E) grant offset rights to Tenant under
the Lease; (F) grant to Tenant any options or rights of first refusal in the
Premises or the Property; or (G) amend the term of the Lease.

10. Bank Not Obligated. Bank, if it becomes the Purchaser or if it takes
possession under the Deed of Trust, and any other Purchaser shall not (a) be
liable for any damages or other relief attributable to any act or omission of
any prior Landlord under the Lease including Borrower, or (b) be subject to any
offset or defense not specifically provided for in the Lease which Tenant may
have against any prior landlord under the Lease; or (c) be bound by any
prepayment by Tenant of more than one month’s installment of rent except to the
extent that the Lease expressly required such a prepayment and such prepayment
was actually delivered or credited to Purchaser; or (d) be obligated for any
security deposit not actually delivered or

 

D-4



--------------------------------------------------------------------------------

credited to Purchaser; or (e) other than modifications or amendments
contemplated in the Lease, be bound by any modification or amendment of or to
the Lease unless the amendment or modification shall have been approved in
writing by Bank. The foregoing shall not limit either (i) Tenant’s right to
exercise against Purchaser any damages, relief or offset right or defense
otherwise available to Tenant because of events occurring after the Transfer of
the Property; or (ii) Purchaser’s obligation to correct any conditions that
existed as of the date of the Transfer of the Property which violate Purchaser’s
obligations as Landlord under the Lease.

11. Tenant’s Estoppel Certificate.

(a) True and Complete Lease. Tenant represents and warrants to Bank that Exhibit
B accurately identifies the Lease and all amendments, supplements, side letters
and other agreements and memoranda pertaining to the Lease, the leasehold and/or
the Premises.

(b) Tenant’s Option Rights. Tenant has no right or option of any nature
whatsoever, whether arising out of the Lease or otherwise, to purchase the
Premises or the Property, or any interest or portion in or of either of them,
except as described in the attached Exhibit C.

(c) No Default. As of the date of this Agreement, Tenant represents and warrants
that to the best of Tenant’s knowledge there exist no events of default or
events that with notice or the passage of time or both would be events of
default under the Lease on either the Tenant’s part or the Borrower’s, nor is
there any right of offset against any of Tenant’s obligations under the Lease,
except as described in the attached Exhibit D. Tenant represents and warrants
that the Lease is in full force and effect as of the date of this Agreement.

12. Integration; Etc. This Agreement integrates all of the terms and conditions
of the parties’ agreement regarding the subordination of the Lease to the Loan
Documents, attornment, nondisturbance and the other matters contained herein. If
there is any conflict between the terms, conditions and provisions of this
Agreement and those of any other agreement or instrument, including the Lease,
the terms, conditions and provisions of this Agreement shall prevail. This
Agreement may not be modified or amended except by a written agreement signed by
the parties or their respective successors in interest. This Agreement may be
executed in counterparts, each of which is an original but all of which shall
constitute one and the same instrument.

13. Notices. All notices given under this Agreement shall be in writing and
shall be given by personal delivery, overnight receipted courier or by
registered or certified United States mail, postage prepaid, sent to the party
at its address appearing below. Notices shall be effective upon receipt (or on
the date when proper delivery is refused). Addresses for notices may be changed
by any party by notice to all other parties in accordance with this Section.
Service of any notice on any one Borrower shall be effective service on Borrower
for all purposes.

 

D-5



--------------------------------------------------------------------------------

To Bank:

 

U.S. Bank National Association

4100 Newport Place, Suite 900
Newport Beach, California 92660
Attention: Loan Administration

 

To Borrower:

 

____________________________________

 

____________________________________

 

____________________________________

 

____________________________________

 

To Tenant:

 

____________________________________

 

____________________________________

 

____________________________________

 

____________________________________

14. Attorneys’ Fees. If any lawsuit, judicial reference or arbitration is
commenced which arises out of or relates to this Agreement, the prevailing party
shall be entitled to recover from the losing party (as determined by the trier
of fact) such sums as the court, referee or arbitrator may adjudge to be
reasonable attorneys’ fees, including the costs for any legal services by
in-house counsel, in addition to costs and expenses otherwise allowed by law.

15. WAIVER OF RIGHT TO TRIAL BY JURY. EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER THIS AGREEMENT OR IN CONNECTION WITH THE LEASE,
INCLUDING, WITHOUT LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF,
WHETHER SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION IS NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY
PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
TO THE WAIVER OF ANY RIGHT THEY MIGHT OTHERWISE HAVE TO TRIAL BY JURY.

16. Miscellaneous Provisions. This Agreement shall inure to the benefit of and
be binding upon the parties and their respective successors and assigns. This
Agreement is governed by the laws of the State of California without regard to
the choice of law rules of that State. This Agreement satisfies any condition or
requirement in the Lease relating to the granting of a nondisturbance agreement
by Bank. As used herein, the word “include(s)” means “include(s) without
limitation,” and the word “including” means “including but not limited to.”
Bank, at its sole discretion, may but shall not be obligated to record this
Agreement.

 

D-6



--------------------------------------------------------------------------------

NOTICE: THIS AGREEMENT CONTAINS A PROVISION WHICH ALLOWS THE PERSON OBLIGATED ON
YOUR LEASE TO OBTAIN A LOAN, A PORTION OF WHICH MAY BE EXPENDED FOR PURPOSES
OTHER THAN IMPROVEMENT OF THE PROPERTY.

 

TENANT:  

a    

By:    

[Printed Name and Title]

By:    

[Printed Name and Title]

 

D-7



--------------------------------------------------------------------------------

BORROWER:  

a    

By:    

[Printed Name and Title]

By:    

[Printed Name and Title]

 

D-8



--------------------------------------------------------------------------------

BANK: U.S. BANK NATIONAL ASSOCIATION, a
national banking association By:    

[Printed Name and Title]

By:    

[Printed Name and Title]

 

D-9



--------------------------------------------------------------------------------

EXHIBIT A

PROPERTY DESCRIPTION

 

D-10



--------------------------------------------------------------------------------

EXHIBIT B

IDENTIFY LEASE AND LIST ALL AMENDMENTS,

SUPPLEMENTS, SIDE LETTERS AND OTHER AGREEMENTS

AND MEMORANDA PERTAINING TO LEASE, PREMISES OR PROPERTY

 

D-11



--------------------------------------------------------------------------------

EXHIBIT C

LIST OF PURCHASE, EXPANSION, FIRST REFUSAL,

EXTENSION AND RENEWAL OPTIONS

 

D-12



--------------------------------------------------------------------------------

EXHIBIT D

LIST ANY EXISTING DEFAULTS OR OFFSETS UNDER LEASE

 

D-13



--------------------------------------------------------------------------------

ACKNOWLEDGMENTS

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA    ) COUNTY OF                                 )

On                             , before me,
                                    , a Notary Public, personally appeared
                                              who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                              

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA    ) COUNTY OF                                 )

On                                     , before me,
                                             , a Notary Public, personally
appeared                                  who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                              

 

D-14



--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA    ) COUNTY OF                                 )

On                                     , before me,
                                    , a Notary Public, personally appeared
                                              who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                         

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA    ) COUNTY OF                                 )

On                                     , before me,
                                    , a Notary Public, personally appeared
                                         who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                      

 

D-15



--------------------------------------------------------------------------------

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA    ) COUNTY OF                                 )

On                                 , before me,
                                , a Notary Public, personally appeared
                                 who proved to me on the basis of satisfactory
evidence to be the person(s) whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                              

A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.

 

STATE OF CALIFORNIA    ) COUNTY OF                                 )

On                                         , before me,
                                             , a Notary Public, personally
appeared                                      who proved to me on the basis of
satisfactory evidence to be the person(s) whose name(s) is/are subscribed to the
within instrument and acknowledged to me that he/she/they executed the same in
his/her/their authorized capacity(ies), and that by his/her/their signature(s)
on the instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.

WITNESS my hand and official seal.

Signature                                                          

 

D-16



--------------------------------------------------------------------------------

RIDER 1

COMMENCEMENT DATE AGREEMENT

Emery Station West, LLC, a California limited liability company (“Landlord”),
and Gritstone Oncology, Inc., a Delaware corporation (“Tenant”), have entered
into a certain Office/Laboratory Lease dated as of January 28, 2019 (the
“Lease”).

WHEREAS, Landlord and Tenant wish to confirm and memorialize the Commencement
Date, the Rent Commencement Date and Expiration Date of the Lease as provided
for in Section 2.2 of the Lease;

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
contained herein and in the Lease, Landlord and Tenant agree as follows:

1. Unless otherwise defined herein, all capitalized terms shall have the same
meaning ascribed to them in the Lease.

2. The Commencement Date (as defined in the Lease) of the Lease is
                    , 20        .

3. The Rent Commencement Date (as defined in the Lease) of the Lease is
                    , 20        .

4. The Expiration Date (as defined in the Lease) of the Lease is
                    , 20        .

5. The Monthly Base Rent is:

 

PERIOD

  

MONTHLY BASE RENT

  

MONTHLY RATE PER
RENTABLE SQUARE FOOT OF
PREMISES

 

6. Tenant hereby confirms the following:

(a) That it has accepted possession of the Premises pursuant to the terms of the
Lease;

(b) That the Landlord Work is Substantially Complete; and

 

Rider 1-1



--------------------------------------------------------------------------------

(c) That the Lease is in full force and effect.

7. Except as expressly modified hereby, all terms and provisions of the Lease
are hereby ratified and confirmed and shall remain in full force and effect and
binding on the parties hereto.

8. The Lease and this Commencement Date Agreement contain all of the terms,
covenants, conditions and agreements between Landlord and Tenant relating to the
subject matter herein. No prior other agreements or understandings pertaining to
such matters are valid or of any force and effect.

 

TENANT:

 

  Gritstone Oncology, Inc. a Delaware corporation  

By:       Print Name:       Its:       By:       Print Name:       Its:      

 

LANDLORD:

 

Emery Station West, LLC, a California limited liability company By:   ES West
Associates, LLC a California limited liability company, its Managing Member  
By:   Wareham-NZL, LLC a California limited liability company, its Manager    
By:   /s/ Richard K. Robbins       Richard K. Robbins       Manager

 

 

Rider 1-2